Exhibit 10.1

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 21, 2009

 

among

 

VENOCO, INC.,

as Borrower,

 

the Guarantors from Time to Time Parties Hereto,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF MONTREAL,
as Administrative Agent,

 

BMO CAPITAL MARKETS,
as Lead Arranger,

 

THE BANK OF NOVA SCOTIA

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Syndication Agents

 

and

 

KEY BANK NATIONAL ASSOCIATION

and

UNION BANK, N.A.

as Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I DEFINITIONS

2

1.1

Certain Defined Terms

2

1.2

Other Interpretive Provisions

27

1.3

Accounting Principles

27

 

 

 

Article II THE CREDIT

28

2.1

Amounts and Terms of the Commitments

28

2.2

Procedure for Borrowing

29

2.3

Conversion and Continuation Elections

29

2.4

Voluntary Termination or Reduction

30

2.5

Optional Prepayments

30

2.6

Borrowing Base Determinations, Mandatory Prepayments

31

2.7

Repayment

34

2.8

Fees

35

2.9

Computation of Fees and Interest

36

2.10

Payments by the Company; Borrowings Pro Rata

36

2.11

Payments by the Lenders to the Administrative Agent

37

2.12

Sharing of Payments, Etc.

38

2.13

Issuing the Letters of Credit

38

2.14

Cash Collateralization for Defaulting Lenders

41

 

 

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

42

3.1

Taxes

42

3.2

Illegality

43

3.3

Increased Costs and Reduction of Return

43

3.4

Funding Losses

44

3.5

Inability to Determine Rates

44

3.6

Certificates of Lenders

44

3.7

Substitution of Lenders

45

3.8

Survival

45

 

 

 

Article IV SECURITY

45

4.1

The Security

45

4.2

Agreement to Deliver Security Documents

45

4.3

Perfection and Protection of Security Interests and Liens

46

4.4

Offset

46

4.5

Guaranty

46

4.6

Production Proceeds

47

 

 

 

Article V CONDITIONS PRECEDENT

48

5.1

Conditions of the Effective Date and Initial Credit Extensions

48

5.2

Conditions to All Credit Extensions

50

 

i

--------------------------------------------------------------------------------


 

Article VI REPRESENTATIONS AND WARRANTIES

51

6.1

Organization, Existence and Power

51

6.2

Corporate Authorization; No Contravention

52

6.3

Governmental Authorization

52

6.4

Binding Effect

52

6.5

Litigation

52

6.6

No Default

52

6.7

ERISA Compliance

53

6.8

Use of Proceeds; Margin Regulations

53

6.9

Title to Properties

53

6.10

Oil and Gas Reserves

54

6.11

Reserve Report

54

6.12

Gas Imbalances

54

6.13

Taxes

54

6.14

Financial Statements and Condition

55

6.15

Environmental Matters

55

6.16

Regulated Entities

55

6.17

No Burdensome Restrictions

56

6.18

Copyrights, Patents, Trademarks and Licenses, etc.

56

6.19

Subsidiaries

56

6.20

Insurance

56

6.21

Full Disclosure

56

6.22

Solvency

56

6.23

Labor Matters

57

6.24

Downstream Contracts

57

6.25

Derivative Contracts

57

6.26

Ellwood Subsidiary

57

6.27

Senior Notes Indenture

57

6.28

Existing Indebtedness

57

6.29

Security Documents

57

 

 

 

Article VII AFFIRMATIVE COVENANTS

58

7.1

Financial Statements

58

7.2

Certificates; Other Production and Reserve Information

59

7.3

Notices

60

7.4

Preservation of Company Existence, Etc.

61

7.5

Maintenance of Property

61

7.6

Insurance

61

7.7

Payment of Obligations

62

7.8

Compliance with Laws

62

7.9

Compliance with ERISA

62

7.10

Inspection of Property and Books and Records

62

7.11

Environmental Laws

62

7.12

New Subsidiary Guarantors

63

7.13

Use of Proceeds

63

7.14

Further Assurances

63

7.15

Hedging Program

64

 

ii

--------------------------------------------------------------------------------


 

7.16

Agreements Regarding Unrestricted Subsidiaries

65

7.17

Delivery of Account Control Agreements

65

 

 

 

Article VIII NEGATIVE COVENANTS

65

8.1

Limitation on Liens

65

8.2

Disposition of Assets

66

8.3

Consolidations and Mergers

67

8.4

Loans and Investments

68

8.5

Limitation on Indebtedness

68

8.6

Transactions with Affiliates

69

8.7

Margin Stock

69

8.8

Contingent Obligations

69

8.9

Restricted Payments

70

8.10

Derivative Contracts

70

8.11

Sale Leasebacks

71

8.12

Consolidated Leverage Ratio

72

8.13

Current Ratio

72

8.14

Change in Business

72

8.15

Accounting Changes

72

8.16

Certain Contracts; Amendments; Multiemployer ERISA Plans

72

8.17

Senior Notes

73

8.18

Second Lien Term Loan Agreement

73

8.19

Forward Sales, Production Payments, Etc.

74

8.20

Use of Proceeds

74

8.21

New Bank Accounts

74

 

 

 

Article IX EVENTS OF DEFAULT

74

9.1

Event of Default

74

9.2

Remedies

77

9.3

Application of Proceeds

77

9.4

Rights Not Exclusive

78

 

 

 

Article X THE ADMINISTRATIVE AGENT

78

10.1

Appointment and Authorization; Limitation of Agency

78

10.2

Delegation of Duties

79

10.3

Liability of Administrative Agent

79

10.4

Reliance by Administrative Agent

79

10.5

Notice of Default

80

10.6

Credit Decision

80

10.7

Indemnification

81

10.8

Administrative Agent in Individual Capacity

81

10.9

Successor Administrative Agent

81

10.10

Withholding Tax

82

10.11

Arranger; Syndication Agents

83

10.12

Release of Collateral

83

 

 

 

Article XI MISCELLANEOUS

83

 

iii

--------------------------------------------------------------------------------


 

11.1

Amendments and Waivers

83

11.2

Notices

85

11.3

No Waiver; Cumulative Remedies

85

11.4

Costs and Expenses

85

11.5

Indemnity

86

11.6

Payments Set Aside

86

11.7

Successors and Assigns

87

11.8

Assignments, Participations, Confidentiality, etc.

87

11.9

Interest

89

11.10

Indemnity and Subrogation

90

11.11

Automatic Debits of Fees

91

11.12

Notification of Addresses, Lending Offices, Etc.

91

11.13

Counterparts

91

11.14

Severability

91

11.15

No Third Parties Benefited

91

11.16

Governing Law, Jurisdiction

91

11.17

Submission To Jurisdiction; Waivers

91

11.18

Entire Agreement

92

11.19

NO ORAL AGREEMENTS

92

11.20

Accounting Changes

92

11.21

WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.

93

11.22

Intercreditor Agreement

93

11.23

Amendment and Restatement

93

11.24

USA PATRIOT Act

94

11.25

Acknowledgments

94

11.26

Survival of Representations and Warranties

95

11.27

Release of Collateral and Guarantee Obligations

95

11.28

Agreement Regarding Intercreditor Agreement

96

11.29

Assignment by Exiting Lenders

96

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

Commitments and Pro Rata Shares

Schedule 6.5

Litigation

Schedule 6.7

ERISA Compliance

Schedule 6.14(a)

Material Indebtedness

Schedule 6.15

Environmental Matters

Schedule 6.17

Burdensome Restrictions

Schedule 6.19

Subsidiaries and Minority Interests

Schedule 6.24

Downstream Contracts

Schedule 6.25

Existing Derivative Contracts

Schedule 6.29(a)-1

Security Agreement UCC Filing Jurisdictions

Schedule 6.29(a)-2

UCC Financing Statements to Remain on File

Schedule 6.29(a)-3

UCC Financing Statements to be Terminated

Schedule 6.29(b)

Mortgage Filing Jurisdictions

Schedule 8.1

Permitted Liens

Schedule 8.6

Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Conversion/Continuation

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Acceptance

Exhibit E

Form of Note

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December
21, 2009, among VENOCO, INC., a Delaware corporation, as borrower (the
“Company”), the GUARANTORS (defined below) from time to time party hereto, each
of the financial institutions which is or which may from time to time become a
party hereto (individually, a “Lender” and collectively, the “Lenders”), the
EXITING LENDER (defined below), BANK OF MONTREAL, a Canadian chartered bank
acting through certain of its United States branches and agencies, including its
Chicago, Illinois branch, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), BMO CAPITAL MARKETS, as arranger (in such capacity, the “Arranger”),
The Bank of Nova Scotia as Co-Syndication Agent (in such capacity, a
“Co-Syndication Agent”), The Royal Bank of Scotland plc, as Co-Syndication Agent
(in such capacity, a “Co-Syndication Agent”), Key Bank National Association as
Co-Documentation Agent (in such capacity, a “Co-Documentation Agent”), and Union
Bank, N.A., as Co-Documentation Agent (in such capacity, a “Co-Documentation
Agent”).

 

RECITALS

 

WHEREAS, the Company, certain Guarantors, the lenders party thereto, and Bank of
Montreal, as a Lender and Administrative Agent entered into the Second Amended
and Restated Credit Agreement dated March 30, 2006, as amended by the First
Amendment to Second Amended and Restated Credit Agreement dated as of May 2,
2006, the Second Amendment to Second Amended and Restated Credit Agreement dated
as of October 25, 2006, the Third Amendment to Second Amended and Restated
Credit Agreement dated as of November 29, 2006, the Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of March 1, 2007, the Fifth
Amendment to Second Amended and Restated Credit Agreement dated as of May 7,
2007, the Sixth Amendment to Second Amended and Restated Credit Agreement dated
as of May 9, 2008, the Seventh Amendment to Second Amended and Restated Credit
Agreement dated as of June 18, 2009, and the Eighth Amendment to Second Amended
and Restated Credit Agreement dated as of  October 7, 2009 (as so amended, the
“Existing Credit Agreement”);

 

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

WHEREAS, the Company desires to refinance, renew, extend and continue the
Existing Revolving Credit Obligations (defined below), including the Existing
Revolving Credit Loans (defined below), with the proceeds of Loans hereunder,
which initially shall be Base Rate Loans; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Documents (defined below) or evidence payment of all or any of
such obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated; and that
from and after the Effective Time (defined below) the Existing Credit Agreement
be of no further force or effect except to evidence the incurrence of the
obligations of the Company and its Subsidiaries thereunder and the
representations and warranties made and the actions or omissions performed or
required to be performed thereunder, in each case prior to the Effective Time.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
that the Existing Credit Agreement shall be and hereby is amended and restated
in its entirety as follows:

 


ARTICLE I


 


DEFINITIONS


 

1.1           Certain Defined Terms.  The following terms have the following
meanings:

 

“Account Control Agreement” means a Deposit Account Control Agreement or an
Account Control Agreement to be executed and delivered among any Loan Party, the
Administrative Agent and each bank at which such Loan Party maintains any bank
account, in each case, in the form approved by the Administrative Agent, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

 

“Adjusted Base Rate” shall mean, for any day and any Base Rate Loan, an interest
rate per annum equal to the greater of (a) the Federal Funds Rate for such day
plus one-half of one percent (0.5%) and (b) the Base Rate for such day; such
rate to be computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed (including the first day but excluding the last day)
during the period for which payable, but in no event shall such rate at any time
exceed the maximum rate of interest permitted by applicable law.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

 

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

 

“Affected Lender” has the meaning specified in Section 3.7.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent Fee Letter” means the letter agreement dated as of December 16, 2009
among the Company, BMO Capital Markets and/or Bank of Montreal, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

“Agents” means, collectively, the Administrative Agent, BMO Capital Markets, in
its capacity as Arranger, The Bank of Nova Scotia and The Royal Bank of Scotland
plc, in their capacities as Co-Syndication Agents, and Key Bank National
Association and Union Bank, N.A., in their capacities as and Co-Documentation
Agents.

 

“Agent’s Payment Office” means the address set forth on the signature pages
hereto in relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms hereof and of the Intercreditor Agreement.

 

“Annual Proposed Borrowing Base” has the meaning specified in Section 2.6(b).

 

“Applicable Margin” means, with respect to any Base Rate Loan or LIBO Rate Loan
on any day, an amount equal to the percentage for such day under the Pricing
Grid for such type of Loan; provided, however, during the period of any
Deficiency, the Applicable Margin for Base Rate Loans and LIBO Rate Loans shall
be increased by 75.0 basis points.

 

“Applicable Percentage” means eighty percent (80%).

 

“Arranger” has the meaning specified in the introductory clause hereto.

 

“Assignee” has the meaning specified in Section 11.8(a).

 

“Assigned Interest” has the meaning set forth in Section 11.29.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” has the meaning specified in Section 11.8(a).

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the years ended December 31, 2008, 2007 and 2006,
together with the unqualified independent auditors’ report and opinion of
Deloitte & Touche LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

 

“Available Borrowing Base” means, at the particular time in question, the
Borrowing Base in effect at such time minus the applicable Effective Amount at
such time.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate” means, for any day and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the greatest of (a) the rate of
interest most recently announced by Bank of Montreal at its Chicago, Illinois
office as its “base rate” for Dollar advances made in the United States, (b) the
Federal Funds Rate most recently determined by the Administrative Agent plus
1/2% (0.5%) per annum and (c) the LIBO Rate for a one-month Interest Period plus
1.5%.  The Base Rate is not necessarily intended to be the lowest rate of
interest determined by Bank of Montreal or any Lender in connection with
extensions of credit. Changes in the rate of interest on that portion of any
Loans maintained as Base Rate Loans shall be effective from and including the
effective date of such change in the Base Rate.  The Administrative Agent will
give notice to the Company of changes in the Base Rate due to a change in the
rate of interest described in clause (a) of this definition promptly upon
receipt of notice of any such change from Bank of Montreal.

 

“Base Rate Loan” means a Loan that bears interest based at the Adjusted Base
Rate, plus the Applicable Margin.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Base” means at the particular time in question, the amount provided
for in Section 2.6.

 

“Borrowing Base Period” means the period from the Effective Time until May 1,
2010 and each six-month period commencing May 1, 2010 and each subsequent
November 1 and May 1 thereafter.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.2 or
an Issuance of a Letter of Credit occurs under Section 2.13.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to close
and, if the applicable Business Day relates to any LIBO Rate Loan, means such a
day on which dealings are carried on in the applicable offshore dollar interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP, capitalized on the books of such Person.

 

“Cash Dividends” means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than twelve (12) months from the date of acquisition issued
by and demand deposits with any U.S. commercial bank or any branch or agency of
a non-U.S. commercial bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than Five Hundred Million Dollars
($500,000,000) whose long term securities are rated at least A (or then
equivalent grade) by S&P and A2 (or then equivalent grade) by Moody’s at the
time of acquisition; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody’s at the time of acquisition, and in either case having a tenor
of not more than twelve (12) months; (d) repurchase agreements with a term of
not more than seven days for underlying securities of the types described in
clauses (a) and (b) above; and (e) money market mutual or similar funds having
assets in excess of $100,000,000.

 

“Catco” means Catco Energy, LLC, a Delaware limited liability company.

 

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a “Group”), other than a Permitted Holder, of “beneficial
ownership” (as such term is defined in Rule 13d-3 under the Exchange Act) of
securities of the Company which, together with any

 

5

--------------------------------------------------------------------------------


 

securities owned beneficially by any “affiliates” or “associates” of such Group
(as such terms are defined in Rule 12b-2 under the Exchange Act), shall
represent more than thirty percent (30%) of the combined voting power of the
Company’s securities which are entitled to vote generally in the election of
directors and which are outstanding on the date immediately prior to the date of
such purchase or acquisition; provided, however, that no such “Change of
Control” shall be deemed to have occurred under this clause (a) if, and for so
long as, Permitted Holders have “beneficial ownership” (as such term is defined
in Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s securities which are entitled to vote
generally in the election of directors and which are outstanding on the date of
determination; (b) a sale of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any Person or Group; (c) the
liquidation or dissolution of the Company; or (d) the first day on which a
majority of the Board of Directors of the Company are not Continuing Directors
(as herein defined).  As herein defined, “Continuing Directors” means any member
of the Board of Directors of the Company who (x) is a member of such Board of
Directors as of the Effective Date or (y) was nominated for election or elected
to such Board of Directors with the affirmative vote of two-thirds of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

 

“Co-Documentation Agent” has the meaning specified in the introductory clause
hereto.

 

“Co-Syndication Agent” has the meaning specified in the introductory clause
hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means all Property which is subject to a Lien in favor of
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

 

“Commitment” means as to each Lender, such Lender’s obligation to make or
continue Loans and to incur or participate in the LC Obligation in an aggregate
principal amount at any one time outstanding up to but not exceeding the lesser
of (a) the Borrowing Base multiplied by such Lender’s Pro Rata Share and (b) the
amount set forth opposite the name of such Lender on Schedule 1.1(a) hereto
under the heading “Maximum Loan Amount”, or if such Lender is a party to an
Assignment and Acceptance, the amount set forth on the most recent Assignment
and Acceptance of such Lender, as that amount may be reduced or terminated
pursuant to this Agreement.

 

“Commitment Fee” means the fee payable pursuant to Section 2.8(a).

 

“Company” has the meaning specified in the introductory clause hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of FAS 123R and other non-cash items
reducing Consolidated Net Income plus (c)

 

6

--------------------------------------------------------------------------------


 

Consolidated Interest Expense plus (d) income tax expense minus (e) any non-cash
items increasing Consolidated Net Income, all determined in accordance with
GAAP.  For purposes of Section 8.12, Consolidated EBITDA shall be calculated to
give pro forma effect to Acquisitions and Dispositions as if such Acquisition(s)
or Disposition(s) had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations and capitalized interest) of the Company and its Restricted
Subsidiaries in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Company and its Restricted
Subsidiaries, all as determined in conformity with GAAP.  Consolidated Interest
Expense shall be calculated to give pro forma effect to financing transactions
as if such financing had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the fiscal quarter
ended September 30, 2009 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Subsidiaries for such period determined in
accordance with GAAP, but excluding (a) the effects of the application of FAS
133 and 143 and any expensing of capitalized costs required by Rule 4-10 of
Regulation S-X promulgated by the SEC as applied to reporting entities employing
the full cost method and (b) income resulting from transfers of assets (other
than cash) between the Company or any of its Restricted Subsidiaries, on the one
hand, and an Unrestricted Subsidiary, on the other hand.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; (c) to purchase any materials,

 

7

--------------------------------------------------------------------------------


 

supplies or other Property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other Property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other Property is ever made or tendered, or such services are ever performed or
tendered, or (d) in respect of any Derivative Contract.  The amount of any
Contingent Obligation shall, in the case of Guaranty Obligations, be deemed
equal to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum reasonably anticipated liability in respect
thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

“Credit Extension” means and includes the making, conversion or continuation of
any Loan and the Issuance of any Letter of Credit hereunder.

 

“Current Assets” means, for any Person, all assets of such Person that, in
accordance with GAAP, would be included as current assets on a balance sheet as
of a date of calculation; provided, however, an amount equal to the Available
Borrowing Base shall be included as current assets.

 

“Current Liabilities” means, for any Person, all liabilities of such Person
that, in accordance with GAAP, would be included as current liabilities on a
balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.

 

“Deficiency” has the meaning specified in Section 2.6(f).

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.7(b)(iii).

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Company, the Administrative Agent, the Issuing
Bank or any Lender in writing that it does not intend to

 

8

--------------------------------------------------------------------------------


 

comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed, within three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) becomes or
is insolvent or has a parent company that has become or is insolvent or (ii)
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, however, that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof.

 

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

 

“Disposition” has the meaning specified in Section 8.2.

 

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date plus the LC Obligation on such date.

 

“Effective Date” means the date on which the Effective Time occurs.

 

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 are satisfied or waived by all Lenders.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000;

 

9

--------------------------------------------------------------------------------


 

(b) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, provided that such bank is acting through a
branch or agency located in the United States; (c) a financial institution with
a net worth in excess of $100,000,000; and (d) a Person with a combined capital
and surplus of at least $100,000,000 that is primarily engaged in the business
of commercial banking and that is (i) a Subsidiary of a Lender, (ii) a
Subsidiary of a Person of which a Lender is a Subsidiary, or (iii) a Person of
which a Lender is a Subsidiary.

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Restricted Subsidiary of the Company.

 

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to Section
4041(b) of ERISA), the treatment of a Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“LIBO Rate”.

 

“Event of Default” means any of the events or circumstances specified in Section
9.1.

 

10

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Derivative Contracts” means the contracts listed on Schedule 6.25
hereto.

 

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

 

“Existing Revolving Credit Loans” means the aggregate $61,860,500 principal
amount of “Revolving Credit Loans” as defined in the Existing Credit Agreement
outstanding at the Effective Time.

 

“Existing Revolving Credit Outstandings” means the sum of (a) the Existing
Revolving Credit Loans and (b) the “LC Obligations” as defined in the Existing
Credit Agreement outstanding at the Effective Time.

 

“Exiting Lender” means each of Lehman Commercial Paper Inc. and Allied Irish
Bank.

 

“FAS 123R” means Financial Accounting Statement 123R promulgated by the
Financial Accounting Standards Board.

 

“FAS 133” means Financial Accounting Statement 133 promulgated by the Financial
Accounting Standards Board.

 

“FAS 143” means Financial Accounting Statement 143 promulgated by the Financial
Accounting Standards Board.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

 

“Fiscal Quarter” means each of the three-month periods coinciding with the
fiscal quarters adopted by the Company for financial reporting purposes.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means (i) each of Catco, TexCal LP, TexCal GP, TexCal STX and
Whittier, and (ii) any new Restricted Subsidiary of the Company which is
required to execute the Guaranty under Section 7.12 upon the execution and
delivery by such entity of the Guaranty.

 

“Guaranty” means the Third Amended and Restated Guaranty Agreement dated as of
the date hereof executed by each Guarantor in favor of the Administrative Agent
and the Lenders, as the same may be amended, supplemented or otherwise modified
from time to time pursuant to the terms hereof (including, in the case of any
Subsidiary required to execute the Guaranty pursuant to Section 7.12, by
execution and delivery of a joinder thereto in the form of Annex 1 thereto).

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Highest Lawful Rate” means, as of a particular date, the maximum nonusurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature,
covering lands in or offshore the continental United States.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and not past
due for more than 90 days after the due date thereof, other than those trade
payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies

 

12

--------------------------------------------------------------------------------


 

of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such Property) including, without limitation,
production payments, net profit interests and other Hydrocarbon Interests
subject to repayment out of future Oil and Gas production; (f) all obligations
with respect to Capital Leases; (g) all non-contingent net obligations with
respect to Derivative Contracts; (h) gas imbalances or obligations under
take-or-pay or prepayment contracts with respect to any of the Oil and Gas
Properties which would require the Company or any of its Subsidiaries to deliver
Oil and Gas from any of the Oil and Gas Properties at some future time without
then or thereafter receiving full payment therefor; (i) all indebtedness
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; and (j) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above.

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

“Independent Auditor” has the meaning specified in Section 7.1(a).

 

“Independent Engineer” has the meaning specified in Section 7.2(c).

 

“Initial Borrowing Base” has the meaning specified in Section 2.6(a).

 

“Initial Reserve Report” has the meaning specified in Section 6.11.

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of May 7, 2007 among the Administrative Agent, as first lien
collateral agent, and Credit Suisse, Cayman Islands Branch, as second lien
collateral trustee, as amended, restated, supplemented or otherwise modified
from time to time pursuant to the terms hereof and thereof.

 

“Interest Payment Date” (a) as to any Base Rate Loan, means January 1, 2010 and
the first day of each month thereafter prior to the Termination Date and each
date on which such a Base Rate Loan is converted into another Interest Rate Type
of Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest Period
applicable to such Loan; provided, however, that if any Interest Period for an
LIBO Rate Loan exceeds three months, the date that falls three months after the
beginning of such Interest Period is also an Interest Payment Date.

 

13

--------------------------------------------------------------------------------


 

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which such
Loan is converted into or continued as LIBO Rate Loan, and ending on the date
one week, or one, two, three or six months thereafter (or such greater number of
months as may be requested by the Company and determined to be available by the
Administrative Agent) as selected by the Company in its Notice of Borrowing or
Notice of Conversion/Continuation; provided, however, that:  (a) if any Interest
Period would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the following Business Day unless, in the case of an
LIBO Rate Loan, the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the preceding Business Day; (b) any Interest Period pertaining to an LIBO
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period for any
Loan shall extend beyond the Termination Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Lender” means any Affiliate, unit or agency of Bank of Montreal.

 

“LC Application” means an application or agreement for a standby Letter of
Credit in the Issuing Lender’s current form with appropriate insertions duly
executed by the Company pursuant to Section 2.13(a).

 

“LC Collateral” means any amounts, plus interest accrued thereon, held by the
Administrative Agent as security for the LC Obligation.

 

“LC Obligation” means, at the time in question, the sum of the Matured LC
Obligation plus the aggregate amount outstanding under all Letters of Credit
then outstanding.

 

“LC Related Document” means the Letters of Credit, LC Applications and any other
document relating to any Letter of Credit including any of the Issuing Lender’s
standard form documents for letter of credit issuances.

 

“Lender Fee Letter” means the letter agreement dated as of December 16, 2009
among the Company, BMO Capital Markets and/or Bank of Montreal, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Lenders” has the meaning specified in the introductory clause hereto.

 

14

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office,” as the case may be, on the signature pages hereof, or such
other office or offices as such Lender may from time to time notify the Company
and the Administrative Agent.

 

“Letter of Credit” means any stand-by letter of credit issued by the Issuing
Lender pursuant to this Agreement and upon an LC Application.

 

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans
comprising part of the same Borrowing, the rate of interest per annum (rounded
upward to the next 1/16th of 1%) determined by the Administrative Agent as
follows:

 

LIBO Rate =

 

LIBOR

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

 

 

where,

 

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

 

 

 

 

“LIBOR” means relative to any Interest Period for LIBO Rate Loans:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page, currently
page 3750, of the Telerate screen (or any successor thereto or substitute
therefor) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by Bank of Montreal and with a term
equivalent to such Interest Period would be offered by Bank of

 

15

--------------------------------------------------------------------------------


 

Montreal’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 4:00 p.m. (London time) two Business
Days prior to the first day of such Interest Period.

 

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, any Qualifying Derivative Contracts, each LC Application, each Letter
of Credit, the Agent Fee Letter, the Lender Fee Letter, and all other documents
delivered to the Administrative Agent or any Lender in connection herewith.

 

“Loans” has the meaning specified in Section 2.1(a).

 

“Loan Parties” means the Company and each Guarantor.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company and its Subsidiaries, taken as a whole; (b) a material impairment
of the ability of the Company or any Restricted Subsidiary to perform under any
material Loan Document and to avoid any Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company or any Restricted Subsidiary of any material Loan Document.

 

“Matured LC Obligation” means the aggregate amount of payments theretofore made
by the Issuing Lender in respect of Letters of Credit and not theretofore
reimbursed by the Company to the Issuing Lender or deemed Loans pursuant to
Section 2.13(d).

 

“Maturity Date” means January 15, 2013.

 

“Maximum Loan Amount” means an aggregate amount of $300,000,000.  Each Lender’s
Maximum Loan Amount is set forth on Schedule 1.1(a) hereto under the heading
“Maximum

 

16

--------------------------------------------------------------------------------


 

Loan Amount” (which, for the avoidance of doubt gives effect to the assignment
by the Exiting Lenders pursuant to Section 11.29), or if such Lender is a party
to an Assignment and Acceptance, the amount set forth on the most recent
Assignment and Acceptance of such Lender, as that amount may be reduced or
terminated pursuant to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Loan Parties, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering the Oil and Gas Properties of the Loan Parties and all
supplements, assignments, assumptions, amendments and restatements thereto (or
any agreement in substitution therefor) which are executed and delivered to the
Administrative Agent for benefit of the Lenders pursuant to Article IV of this
Agreement.

 

“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
valid, first Lien pursuant to the Mortgages, subject to Permitted Liens.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

 

“Net Cash Proceeds” means (a) in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of reasonable and customary Attorney Costs,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any Property which is the subject of such Disposition or Recovery Event and
other reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or incurrence
(other than the exercise price of stock options issued for compensatory
purposes), net of Attorney Costs, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Net Present Value” means the PV 10 Value of the Oil and Gas Properties and
adjusted at the date of determination on the same basis as the most recent
Reserve Report previously delivered pursuant to Section 6.11 or Section 7.2(c)
was prepared for Dispositions and purchases of Hydrocarbon Interests occurring
since the date of such report.  The Net Present Value shall be calculated by the
Company as of each date of determination.

 

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Subsidiaries’ interest in the proceeds received from the sale of Oil and Gas
produced from Mortgaged Properties after deduction of (a) royalties existing as
of the effective date on which

 

17

--------------------------------------------------------------------------------


 

the Company or its Subsidiaries first mortgaged its interests in such Mortgaged
Properties in favor of the Lenders or their predecessors; (b) third party
pipeline and transportation charges; (c) production, ad valorem and severance
taxes chargeable against such production; (d) marketing costs; (e) overriding
royalties existing as of the effective date on which the Company or its
Subsidiaries first mortgaged its interests in such Mortgaged Properties in favor
of the Lenders or their predecessors; (f) other interests in and measured by
production burdening the Mortgaged Properties existing as of the effective date
on which the Company or its Subsidiaries first mortgaged its interests in such
Mortgaged Properties in favor of the Lenders or their predecessors; and (g) the
current portion of direct operating or production costs which is allocable to
such interest in such Mortgaged Properties.

 

“Non-Recourse Obligations” means Indebtedness, Guaranty Obligations, and other
obligations or commitments of any type as to which (a) no Loan Party (i) is
obligated to provide credit support in any form (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is or
becomes directly or indirectly liable and (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary) would permit (upon notice, lapse of
time or both) any holder of such Indebtedness or Guaranty Obligations (other
than Indebtedness or Guaranty Obligations included in the Obligations of a Loan
Party) to declare a default on such Indebtedness, Guaranty Obligations,
obligations or commitments of such Loan Party or cause the payment of any such
Indebtedness to be accelerated or payable prior to its stated maturity or cause
any such Guaranty Obligations, obligations or other commitments to become
payable.

 

“Notes” means the promissory notes, whether one or more, specified in Section
2.1(b), substantially in the same form as Exhibit E, including any amendments,
modifications, renewals or replacements of such promissory notes.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, obligations, covenants and duties arising under
any Loan Document owing by the Company to any Lender, the Issuing Lender, the
Administrative Agent, any Qualifying Derivative Contract Counterparty or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel) or otherwise.

 

18

--------------------------------------------------------------------------------


 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
that are customary in the oil and gas business and are entered into by the
Company in the ordinary course of business; provided, however, in all instances
that such Liens are limited to the assets that are the subject of the relevant
agreement; and (b) Liens on pipelines or pipeline facilities that arise by
operation of law.

 

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Loan Parties and contracts executed in connection therewith and all
tenements, hereditaments, appurtenances, and properties belonging, affixed or
incidental to such Hydrocarbon Interests, including, without limitation, any and
all Property, now owned by the Loan Parties and situated upon or to be situated
upon, and used, built for use, or useful in connection with the operating,
working or developing of such Hydrocarbon Interests, including, without
limitation, any and all petroleum or natural gas wells, buildings, structures,
field separators, liquid extractors, plant compressors, pumps, pumping units,
field gathering systems, tank and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, taping, tubing and rods, surface leases,
rights of way, easements and servitudes, and all additions, substitutions,
replacements for, fixtures and attachments to any and all of the foregoing owned
directly or indirectly by the Loan Parties.

 

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

 

“Operating Lease” means an operating lease determined in accordance with GAAP.

 

“Optionee Payment” means cash bonus payments in the aggregate amount not to
exceed $1,500,000 that certain existing holders of options outstanding under the
Company’s 2000 Stock Incentive Plan are entitled to receive upon the declaration
and payment  of any dividends paid by the Company on its common stock (including
the non-cash dividends described on Schedule 8.6).

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; for any limited
liability company, the certificate of formation or organization, the limited
liability company agreement or operating agreement, initial resolution of
members and all other documents filings and instruments necessary to create and
constitute such company; and for any

 

19

--------------------------------------------------------------------------------


 

limited partnership, the certificate of formation or organization and the
agreement of limited partnership, in each case, as amended from time to time.

 

“Originating Lender” has the meaning specified in Section 11.8(d).

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or Property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Participant” has the meaning specified in Section 11.8(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Holder” means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002 (a
trust of which Timothy M. Marquez and Bernadette B. Marquez have sole
discretionary authority), and any entity of which any such Person owns, directly
or indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency, to vote in the
election of (a) the board of directors of such entity, if such entity is a
corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or committee of such entity serving a
function comparable to that to the board of directors of a corporation, if such
entity is neither a corporation nor limited partnership.

 

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) and (j) and (B) non-consensual Liens permitted by Section 8.1 to
the extent arising by operation of law.

 

“Permitted Indebtedness” has the meaning specified in Section 8.5.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan.

 

20

--------------------------------------------------------------------------------


 

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

 

“Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below, which shall be computed as of each day during the term
hereof for the Applicable Margin (and Letter of Credit Rate) and Commitment Fee
based upon the Utilization Percentage on such day as follows:

 

 

 

 

 

Applicable Margin

 

 

 

Pricing
Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit Rate
(bps)

 

Commitment
Fee
(bps)

 

 

 

 

 

 

 

 

 

 

 

Level IV

 

90% or more

 

150.0

 

300.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level III

 

60% or more but less than 90%

 

125.0

 

275.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level II

 

30% or more but less than 60%

 

100.0

 

250.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level I

 

less than 30%

 

75.0

 

225.0

 

50.0

 

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas, and all activities and operations incidental thereto, including all general
and administrative activities, and the leasing, operation or ownership of any
office buildings or other real property related to such business.

 

“Projected Oil and Gas Production” has the meaning specified in Section 7.15.

 

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Maximum Loan Amount divided by the combined Maximum Loan Amounts
of all Lenders.

 

“Production Sales Contracts” mean those agreements now or hereafter executed in
connection with the sale of Oil and Gas attributable to the Oil and Gas
Properties.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

 

21

--------------------------------------------------------------------------------


 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

 

“PV 10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company’s and its
Subsidiaries’ Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant to Section 6.11 or 7.2(c), utilizing the average of
the Three-Year Strip Price for crude oil (WTI Cushing) and natural gas (Henry
Hub), quoted on the New York Mercantile Exchange (or its successor) and
utilizing a 10% discount rate.  The PV-10 Value shall be adjusted to give effect
to the Company’s and its Subsidiaries’ Derivative Contracts for the purpose of
hedging prices of Oil and Gas.  The PV 10 Value shall be calculated by the
Company as of each date of determination.

 

“Qualifying Derivative Contract” means any Derivative Contract between any Loan
Party and any Qualifying Derivative Contract Counterparty.

 

“Qualifying Derivative Contract Counterparty” means, with respect to a
Qualifying Derivative Contract, any Person that was a Lender or an Affiliate
thereof at the time such Qualifying Derivative Contract was originally entered
into.

 

“Quarterly Status Report” means a status report prepared quarterly by the
Company in form, scope and content acceptable to the Administrative Agent for
such quarter then ended (a) detailing production from the Mortgaged Properties,
the volumes of Oil and Gas produced and saved, the volumes of Oil and Gas sold,
gross revenue, net income, related leasehold operating expenses, severance
taxes, other taxes, capital costs and any production imbalances incurred during
such period, (b) describing the Company’s position regarding its Derivative
Contracts including, as of the last Business Day of such quarter, a summary of
its hedging positions under its Derivative Contracts, including the type, term,
price, effective date and notional principal amount or volumes (in total and as
a percentage of the Company’s total anticipated production), “mark to market”
and margin calculations, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
(c) containing a table that demonstrates the Company’s compliance with the
requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of Company’s Oil and Gas Properties as may be
reasonably requested by Administrative Agent.

 

“Real Estate Contingent Obligations” means the Contingent Obligations of the
Company under the Guaranty and Indemnity (Third Party-Unsecured) and the
Environmental Indemnity Agreement (Third Party-Unsecured), each dated
December 8, 2004 and made in favor of German American Capital Corporation and as
in effect at the Effective Time.

 

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Restricted Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

 

22

--------------------------------------------------------------------------------


 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

 

“Related Funds” means, with respect to any Lender that is a fund or combined
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Replacement Lender” has the meaning specified in Section 3.7.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 50% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 50% of the aggregate
Commitments at such time; provided, however, that the Effective Amount, the
aggregate Commitments, and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders shall be excluded from
the determination of Required Lenders; and provided, further, however, that for
purposes of any determination under Section 2.6(b) or 2.6(c) as to any increase
in the amount of the Borrowing Base, “Required Lenders” means all of the Lenders
other than the Defaulting Lenders, if any.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Report” means the Initial Reserve Report, and each subsequent report
delivered pursuant to Section 7.2(c), each of which shall be a report, in form,
scope and content acceptable to the Administrative Agent, covering proved
developed and proved undeveloped reserves attributable to the Company’s and its
Restricted Subsidiaries’ Oil and Gas Properties and setting forth with respect
thereto, (a) the total quantity of proved developed and proved undeveloped Oil
and Gas reserves (separately classified as to producing, shut in, behind pipe,
and undeveloped), (b) the estimated future net revenues and cumulative estimated
future net revenues, (c) the present discounted value of future net revenues,
and (d) such other information and data with respect to the Mortgaged Properties
as the Administrative Agent may reasonably request.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer of the Person.

 

“Restricted Payments” has the meaning specified in Section 8.9.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Subject to the right to redesignate certain Restricted
Subsidiaries as Unrestricted Subsidiaries in accordance with the definition of
“Unrestricted Subsidiary,” all of

 

23

--------------------------------------------------------------------------------


 

the Subsidiaries as of the date hereof are Restricted Subsidiaries.  Any
Subsidiary designated as an Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary; provided, however, that after giving effect to such
redesignation, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the Company shall be in pro forma compliance with Sections
8.12 and 8.13.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Debt Documents” means each of the Second Lien Loan Documents and
the Senior Notes Debt Documents.

 

“Second Lien Debt Instruments” means each of the Second Lien Term Loan Agreement
and the Senior Notes Indenture.

 

“Second Lien Loan Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Second Lien Obligations” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Second Lien Term Loan Agreement” means that certain Term Loan Agreement dated
as of May 7, 2007, as amended by the First Amendment to Term Loan Agreement
dated November 7, 2007, among the Company, the Guarantors party thereto, the
several lenders from time to time party thereto, Credit Suisse, Cayman Islands
Branch, as Administrative Agent, Credit Suisse Securities (USA) LLC and UBS
Securities LLC, as Joint Lead Arrangers, and Lehman Brothers Inc. and BMO
Capital Markets Corp., as Co-Arrangers, as such may be further amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

 

“Second Lien Term Loans” means “Loans” (as defined in the Second Lien Term Loan
Agreement).

 

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

 

“Security Agreement” means the Third Amended and Restated Security Agreement
dated as of the date hereof executed by the Loan Parties pledging to the
Administrative Agent for benefit of the Secured Parties all of the Property of
the Loan Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
hereof (including, in the case of any Restricted Subsidiary required to execute
the Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

 

“Security Documents” means the Intercreditor Agreement, the Mortgages, the
Security Agreement, each Account Control Agreement and related financing
statements as same may be amended from time to time and any and all other
instruments or agreements now or hereafter executed in connection with or as
security for the payment of the Indebtedness.

 

24

--------------------------------------------------------------------------------


 

“Semi-Annual Proposed Borrowing Base” has the meaning specified in
Section 2.6(c).

 

“Senior Notes Debt Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Senior Note Lien Termination Time” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Senior Notes” means the 11.5% Senior Notes due 2017 originally issued in
aggregate principal amount of $150,000,000 under the Senior Notes Indenture.

 

“Senior Notes Indenture” means that certain indenture dated as of October 7,
2009 among the Company, the Guarantors and U.S. Bank National Association, as
Trustee.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.

 

“Special Damages” has the meaning specified in Section 11.21.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company, except that for purposes of
Article IV only, “Subsidiary” excludes Ellwood and any Unrestricted Subsidiary.

 

“Supermajority Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 662/3% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 662/3% of the
aggregate Commitments at such time; provided, however, that the Effective
Amount, the aggregate amount of the Commitments and the principal amount of the
Loans and participation interests in Letters of Credit of the Defaulting Lenders
shall be excluded from the determination of Supermajority Lenders; and provided,
further, however, that for purposes of any determination under Section 2.6(b) or
2.6(c) as to any increase in the amount of the Borrowing Base, “Supermajority
Lenders” means all of the Lenders other than the Defaulting Lenders, if any.

 

25

--------------------------------------------------------------------------------


 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety bonds, performance bonds
(including plugging and abandonment bonds) and similar instruments.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross receipts or
capital by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a lending office or conducts business (other than solely
by reason of the transactions evidenced hereby or taking any action contemplated
by the Loan Documents).

 

“Termination Date” means the earlier of (a) the Maturity Date or (b) the date on
which all Obligations (other than those to Qualified Derivative Contract
Counterparties in respect of Qualified Derivative Contracts) have been satisfied
and all Commitments have terminated, in each case in accordance with the
provisions of this Agreement.

 

“TexCal GP” means TexCal Energy (GP) LLC, a Delaware limited liability company.

 

“TexCal LP” means TexCal Energy (LP) LLC, a Delaware limited liability company.

 

“TexCal STX” means TexCal Energy South Texas L.P., a Texas limited partnership.

 

“Three-Year Strip Price” shall mean, as of any date of determination, (a) for
the 36-month period commencing with the month immediately following the month in
which the date of determination occurs, the monthly futures contract prices for
crude oil and natural gas for the 36 succeeding months as quoted on the
applicable commodities exchange as contemplated in the definition of “PV-10
Value” and (b) for periods after such 36-month period, the average of such
quoted prices for the period from and including the 25th month in such 36-month
period through the 36th month in such period.

 

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

 

“UCP” has the meaning specified in Section 2.13(b).

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (a) that becomes a
Subsidiary after the date hereof and, at the time it becomes a Subsidiary, is
designated as an Unrestricted Subsidiary, in each case pursuant to a written
notice from the Company to the Administrative Agent, (b) which has not acquired
any assets (other than cash made available

 

26

--------------------------------------------------------------------------------


 

pursuant to this Agreement) from the Company or any Restricted Subsidiary, and
(c) that has no Indebtedness, Guaranty Obligations or other obligations other
than Non-Recourse Obligations.  Any Restricted Subsidiary may be redesignated as
an Unrestricted Subsidiary; provided, however, that after giving effect to such
redesignation, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Company shall be in pro forma compliance with Sections
8.12 and 8.13.

 

“Utilization Percentage” means, at any time, the percentage obtained by dividing
(a) the Effective Amount at such time by (b) the Borrowing Base at such time.

 

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

 

1.2           Other Interpretive Provisions.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms. 
Unless otherwise specified or the context clearly requires otherwise, the words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and, subsection,
Section, Schedule and Exhibit references are to this Agreement.  The term
“documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term “including” is not limiting and means “including without limitation.”  The
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  Unless otherwise expressly provided
herein, (a) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(b) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.  The recitals, captions
and headings of this Agreement are for convenience of reference only and shall
not affect the interpretation of this Agreement.  This Agreement and other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms.  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.  The terms “Lender” and “Administrative Agent”
include their respective successors.

 

1.3           Accounting Principles.

 


(A)           UNLESS THE CONTEXT OTHERWISE CLEARLY REQUIRES, ALL ACCOUNTING
TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED, AND ALL FINANCIAL
COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED.  REFERENCES TO “CONSOLIDATED”, WHEN IT PRECEDES ANY
ACCOUNTING TERM, MEANS SUCH TERM AS IT WOULD APPLY TO THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, DETERMINED IN ACCORDANCE WITH GAAP.

 

27

--------------------------------------------------------------------------------



 


(B)           REFERENCES HEREIN TO “FISCAL YEAR” AND “FISCAL QUARTER” REFER TO
SUCH FISCAL PERIODS OF THE COMPANY.


 


ARTICLE II


 


THE CREDIT


 

2.1           Amounts and Terms of the Commitments.

 


(A)           EACH LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET
FORTH HEREIN, TO MAKE REVOLVING CREDIT LOANS TO THE COMPANY FROM TIME TO TIME ON
ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE TIME TO THE TERMINATION
DATE (TOGETHER WITH ANY CONVERSIONS OR CONTINUATIONS THEREOF, “LOANS”), SO LONG
AS, AS OF THE TIME AT WHICH THE REQUESTED LOAN IS TO BE MADE AND AFTER GIVING
EFFECT TO SUCH BORROWING, (I) THE AGGREGATE AMOUNT OF ALL LOANS BY SUCH LENDER
AT SUCH TIME DOES NOT EXCEED SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE
AMOUNT OF LOANS OF ALL LENDERS AT SUCH TIME, AND (II) THE AGGREGATE AMOUNT OF
SUCH LENDER’S LOANS AND SUCH LENDER’S PRO RATA SHARE OF THE LC OBLIGATION
OUTSTANDING AT SUCH TIME DOES NOT EXCEED SUCH LENDER’S COMMITMENT.  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, UNTIL THE TERMINATION DATE, THE COMPANY MAY
BORROW, REPAY, AND REBORROW LOANS HEREUNDER.


 


(B)           IF REQUESTED BY ANY LENDER, THE OBLIGATION OF THE COMPANY TO REPAY
TO SUCH LENDER THE AGGREGATE AMOUNT OF ALL LOANS MADE BY SUCH LENDER, TOGETHER
WITH INTEREST ACCRUING IN CONNECTION THEREWITH, SHALL BE EVIDENCED BY A SINGLE
NOTE MADE BY THE COMPANY PAYABLE TO THE ORDER OF SUCH LENDER.  THE AMOUNT OF
PRINCIPAL OWING ON ANY LENDER’S NOTE AT ANY GIVEN TIME SHALL BE THE AGGREGATE
AMOUNT OF ALL LOANS THERETOFORE MADE BY SUCH LENDER MINUS ALL PAYMENTS OF
PRINCIPAL THERETOFORE RECEIVED BY SUCH LENDER ON SUCH NOTE.  INTEREST ON EACH
NOTE SHALL ACCRUE AND BE DUE AND PAYABLE AS PROVIDED HEREIN AND THEREIN.


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 2.13 BELOW AND
RELYING UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, THE ISSUING
LENDER FOR THE ACCOUNT OF THE LENDERS AGREES TO ISSUE OR RENEW LETTERS OF CREDIT
IN ACCORDANCE WITH THE APPLICABLE NOTICE OF BORROWING AND LC APPLICATION
THEREFOR.  NO LETTER OF CREDIT WILL BE ISSUED OR RENEWED IN A FACE AMOUNT WHICH,
AFTER GIVING EFFECT TO THE ISSUANCE OR RENEWAL OF SUCH LETTER OF CREDIT, WOULD
CAUSE EITHER (X) THE LC OBLIGATION TO EXCEED $20,000,000 OR (Y) THE EFFECTIVE
AMOUNT TO EXCEED THE BORROWING BASE THEN IN EFFECT. EACH LETTER OF CREDIT SHALL
BY ITS TERMS BE STATED TO EXPIRE ON A DATE NO LATER THAN THE EARLIER OF (I) ONE
YEAR AFTER ITS ISSUANCE (OR, IF RENEWED, ONE YEAR AFTER THE RENEWAL DATE) AND
(II) THE SEVENTH BUSINESS DAY PRIOR TO THE TERMINATION DATE.  IF ANY LETTER OF
CREDIT HAS BEEN DRAWN UPON AND THE AMOUNT SO DRAWN HAS NOT BEEN REIMBURSED TO
THE ISSUING LENDER, THE REVOLVING CREDIT COMMITMENT OF EACH LENDER SHALL BE
DEEMED TO BE UTILIZED FOR ALL PURPOSES HEREOF IN AN AMOUNT EQUAL TO SUCH
LENDER’S PRO RATA SHARE OF THE LC OBLIGATION.  IF, FOR ANY REASON, ANY LETTER OF
CREDIT REMAINS OUTSTANDING AS OF THE TERMINATION DATE, THE COMPANY SHALL CAUSE
SUCH LETTER OF CREDIT TO BE COLLATERALIZED WITH CASH IN AN AMOUNT AT LEAST EQUAL
TO 105% OF THE UNDRAWN FACE AMOUNT THEREOF UNDER ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT OR TO BE SECURED BY BACK-TO-BACK LETTERS OF CREDIT
ISSUED BY BANKS, AND IN FORM AND SUBSTANCE, SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE ISSUING LENDER.

 

28

--------------------------------------------------------------------------------



 


(D)           AT THE EFFECTIVE TIME, AND SUBJECT TO SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5.1, THE OUTSTANDING AGGREGATE AMOUNT
OF EXISTING REVOLVING CREDIT OUTSTANDINGS SHALL BE REFINANCED, RENEWED, AND
EXTENDED, AND SUCH AMOUNT SHALL BE, AND SHALL BE DEEMED TO BE, LOANS OR LC
OBLIGATIONS (AS APPLICABLE) MADE BY THE LENDERS AND HELD BY THE ISSUING LENDER
(AS APPLICABLE) HEREUNDER.


 

2.2           Procedure for Borrowing.

 


(A)           EACH BORROWING OF LOANS SHALL BE MADE UPON THE COMPANY’S
IRREVOCABLE WRITTEN NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT IN THE FORM OF
A NOTICE OF BORROWING DULY COMPLETED WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 P.M. (CHICAGO, ILLINOIS TIME) (I) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE OF LIBO RATE
LOANS; AND (II) ON THE REQUESTED BORROWING DATE, IN THE CASE OF BASE RATE LOANS.


 


(B)           EACH NOTICE OF BORROWING SHALL SPECIFY (I) THE AMOUNT OF THE
BORROWING, WHICH SHALL BE IN AN AGGREGATE MINIMUM AMOUNT (A) FOR BASE RATE LOANS
EQUAL TO THE LESSER OF (X) $500,000 OR ANY MULTIPLE INTEGRALS OF $100,000 IN
EXCESS THEREOF OR (Y) THE UNADVANCED PORTION OF THE APPLICABLE AVAILABLE
BORROWING BASE AND (B) FOR LIBO RATE LOANS $1,000,000 OR ANY MULTIPLE INTEGRALS
OF $1,000,000 IN EXCESS THEREOF (IF THE AVAILABLE BORROWING BASE AS OF SUCH
BORROWING DATE WILL BE LESS THAN $1,000,000, THEN THE COMPANY MAY NOT REQUEST AN
LIBO RATE LOAN); (II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS
DAY; (III) THE COMPANY’S CALCULATION OF THE CURRENT APPLICABLE MARGIN; (IV) THE
INTEREST RATE TYPE OF LOANS COMPRISING THE BORROWING; AND (V) FOR LIBO RATE
LOANS THE DURATION OF THE INTEREST PERIOD APPLICABLE TO SUCH LOANS.  IF THE
NOTICE OF BORROWING FAILS TO SPECIFY THE DURATION OF THE INTEREST PERIOD FOR ANY
BORROWING COMPRISED OF LIBO RATE LOANS, SUCH INTEREST PERIOD SHALL BE THREE
MONTHS.


 


(C)           THE NUMBER OF TRANCHES OUTSTANDING OF LIBO RATE LOANS, WHETHER
UNDER A BORROWING, CONVERSION OR CONTINUATION, SHALL NOT EXCEED EIGHT (8) AT ANY
ONE TIME.


 


(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF ANY NOTICE OF BORROWING AND OF THE AMOUNT OF SUCH LENDER’S PRO RATA
SHARE OF THAT BORROWING.


 


(E)           PROVIDED THE APPLICABLE CONDITIONS IN ARTICLE V ARE MET, EACH
LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF EACH BORROWING AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE COMPANY AT THE AGENT’S PAYMENT
OFFICE BY 12:00 P.M.  (CHICAGO, ILLINOIS TIME) ON THE BORROWING DATE REQUESTED
BY THE COMPANY IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  THE
PROCEEDS OF ALL SUCH LOANS WILL THEN BE MADE AVAILABLE TO THE COMPANY BY THE
ADMINISTRATIVE AGENT BY WIRE TRANSFER TO THE ACCOUNT(S) SPECIFIED BY THE COMPANY
IN THE RELATED NOTICE OF BORROWING.


 

2.3           Conversion and Continuation Elections.

 


(A)           PRIOR TO THE TERMINATION DATE, THE COMPANY MAY, UPON IRREVOCABLE
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 2.3(B) (I) ELECT, AS OF ANY BUSINESS DAY IN THE CASE OF BASE RATE LOANS,
OR AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD IN THE

 

29

--------------------------------------------------------------------------------



 


CASE OF LIBO RATE LOANS, TO CONVERT ANY SUCH LOANS INTO LOANS OF ANY OTHER
INTEREST RATE TYPE; OR (II) ELECT AS OF THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD, TO CONTINUE ANY LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY;
PROVIDED, HOWEVER, THAT IF AT ANY TIME AN LIBO RATE LOAN IN RESPECT OF ANY
BORROWING IS REDUCED, BY PAYMENT, PREPAYMENT, OR CONVERSION OF PART THEREOF TO
LESS THAN $1,000,000, SUCH LIBO RATE LOAN SHALL AUTOMATICALLY CONVERT INTO A
BASE RATE LOAN.


 


(B)           THE COMPANY SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO
BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (CHICAGO,
ILLINOIS TIME) AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE
CONVERSION/CONTINUATION DATE, IF THE LOANS ARE TO BE CONVERTED INTO OR CONTINUED
AS LIBO RATE LOANS; AND (II) ON THE CONVERSION/CONTINUATION DATE, IF THE LOANS
ARE TO BE CONVERTED INTO BASE RATE LOANS, SPECIFYING: (A) THE PROPOSED
CONVERSION/CONTINUATION DATE; (B) THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED
OR CONTINUED; (C) THE INTEREST RATE TYPE OF LOANS RESULTING FROM THE PROPOSED
CONVERSION OR CONTINUATION; AND (D) OTHER THAN IN THE CASE OF CONVERSIONS INTO
BASE RATE LOANS, THE DURATION OF THE REQUESTED INTEREST PERIOD.


 


(C)           IF, UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBO
RATE LOANS, THE COMPANY HAS FAILED TO SELECT IN A TIMELY MANNER A NEW INTEREST
PERIOD TO BE APPLICABLE TO LIBO RATE LOANS, OR IF ANY DEFAULT OR EVENT OF
DEFAULT THEN EXISTS, THE COMPANY SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH
LIBO RATE LOANS INTO BASE RATE LOANS EFFECTIVE AS OF THE EXPIRATION DATE OF SUCH
INTEREST PERIOD.


 


(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, OR, IF NO TIMELY NOTICE IS
PROVIDED BY THE COMPANY, THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION.  ALL CONVERSIONS AND
CONTINUATIONS SHALL BE MADE RATABLY ACCORDING TO THE RESPECTIVE LENDER’S PRO
RATA SHARE OF OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS WITH RESPECT TO WHICH
THE NOTICE WAS GIVEN.


 

2.4           Voluntary Termination or Reduction.  The Company may, upon not
less than five Business Days’ prior notice to the Administrative Agent,
permanently terminate the Commitments (in whole or in part) or reduce the
aggregate Maximum Loan Amount by an aggregate minimum amount of $500,000 or any
integral multiple thereof; unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, the Effective Amount
exceeds the aggregate Commitments then in effect.  Once reduced in accordance
with this Section 2.4, the aggregate Maximum Loan Amount may not be increased. 
Any reduction of the aggregate Maximum Loan Amount shall be applied to the
respective Maximum Loan Amount of each Lender according to its Pro Rata Share. 
All accrued commitment fees to, but not including, the effective date of any
reduction of the aggregate Maximum Loan Amount or a termination of the
Commitments, shall be paid on the effective date of such reduction or
termination.

 

2.5           Optional Prepayments.  Subject to Section 3.4, the Company may, at
any time or from time to time,

 


(A)           PREPAY BASE RATE LOANS UPON IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT, RATABLY AS TO EACH LENDER, IN WHOLE OR IN PART, IN
AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF

 

30

--------------------------------------------------------------------------------



 


$100,000 OR INTEGRAL MULTIPLES THEREOF (UNLESS THE EFFECTIVE AMOUNT IS LESS THAN
$500,000, THEN SUCH PREPAYMENTS SHALL BE EQUAL TO THE EFFECTIVE AMOUNT) AND


 


(B)           PREPAY LIBO RATE LOANS UPON IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT NOT LESS THAN THREE (3) BUSINESS DAYS, RATABLY AS TO EACH
LENDER, IN WHOLE OR IN PART, IN AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF $500,000
OR INTEGRAL MULTIPLES THEREOF PLUS ALL INTEREST AND EXPENSES THEN OUTSTANDING ON
SUCH LIBO RATE LOANS.


 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

 

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.4.

 

2.6           Borrowing Base Determinations, Mandatory Prepayments.

 


(A)           SCHEDULED BORROWING BASE DETERMINATIONS.  AT ALL TIMES PRIOR TO
THE TERMINATION DATE THE COMPANY SHALL NOT PERMIT THE EFFECTIVE AMOUNT TO EXCEED
THE BORROWING BASE THEN IN EFFECT.  THE INITIAL BORROWING BASE HEREUNDER SHALL
BE $125,000,000 (THE “INITIAL BORROWING BASE”).


 


(B)           ANNUAL BORROWING BASE DETERMINATIONS.  UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF EACH RESERVE REPORT DESCRIBED IN SECTION 7.2(C)(I), THE
ADMINISTRATIVE AGENT SHALL MAKE A DETERMINATION BY MAY 1, OR, IF LATER, WITHIN
25 DAYS OF THE RECEIPT OF SUCH REPORT (SUCH DETERMINATION, THE “ANNUAL PROPOSED
BORROWING BASE”) OF THE AMOUNT OF THE BORROWING BASE (HEREIN AS DETERMINED AND
REDETERMINED FROM TIME TO TIME AND IN EFFECT ON ANY DATE CALLED THE “BORROWING
BASE”) ON ACCOUNT OF SUCH RESERVES AS OF THE PRECEDING JANUARY 1, SUBJECT TO THE
APPROVAL OF ALL OF THE LENDERS OTHER THAN THE DEFAULTING LENDERS, IF ANY, OR THE
SUPERMAJORITY LENDERS (AS APPLICABLE) AS PROVIDED IN THIS SECTION 2.6(B), AND
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LENDERS IN WRITING OF THE
ANNUAL PROPOSED BORROWING BASE ONCE DETERMINED.  THE ANNUAL PROPOSED BORROWING
BASE SHALL BE SO MADE BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
ADMINISTRATIVE AGENT’S NORMAL AND CUSTOMARY PRACTICES AND STANDARDS FOR OIL AND
GAS LOANS (INCLUDING CONSIDERATION OF THE COMPANY’S LIQUIDITY, DERIVATIVE
CONTRACTS, MARKET INTEREST RATES, COMMODITY PRICES, PERMITTED INDEBTEDNESS AND
CAPITAL EXPENDITURE REQUIREMENTS).  ANY ANNUAL PROPOSED BORROWING BASE THAT
WOULD INCREASE THE BORROWING BASE THEN IN EFFECT MUST BE APPROVED OR DEEMED TO
HAVE BEEN APPROVED BY ALL OF THE LENDERS OTHER THAN THE DEFAULTING LENDERS, IF
ANY, AND ANY ANNUAL PROPOSED BORROWING BASE THAT WOULD DECREASE OR MAINTAIN THE
BORROWING BASE THEN IN EFFECT MUST BE APPROVED OR DEEMED TO HAVE BEEN APPROVED
BY THE SUPERMAJORITY LENDERS, IN EACH CASE AS PROVIDED IN THIS SECTION 2.6(B). 
THE LENDERS OTHER THAN THE DEFAULTING LENDERS, IF ANY, OR THE SUPERMAJORITY
LENDERS (AS APPLICABLE) MAY APPROVE THE ANNUAL PROPOSED BORROWING BASE BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITHIN 15 DAYS OF THE ADMINISTRATIVE
AGENT’S NOTICE OF THE ANNUAL PROPOSED BORROWING BASE.  ANY LENDER THAT

 

31

--------------------------------------------------------------------------------



 


FAILS TO RESPOND TO ANY NOTICE OF THE ANNUAL PROPOSED BORROWING BASE BY THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.6(B) WITHIN SUCH 15 DAYS SHALL
BE DEEMED TO HAVE APPROVED SUCH ANNUAL PROPOSED BORROWING BASE.  IF THE LENDERS
OTHER THAN THE DEFAULTING LENDERS, IF ANY, OR THE SUPERMAJORITY LENDERS (AS
APPLICABLE) FAIL TO APPROVE THE ANNUAL PROPOSED BORROWING BASE WITHIN SUCH 15
DAYS, THEN NO LATER THAN FIVE DAYS AFTER THE END OF SUCH 15-DAY PERIOD, THE
LENDERS SHALL SUBMIT TO THE ADMINISTRATIVE AGENT IN WRITING, OR THE
ADMINISTRATIVE AGENT SHALL POLL THE LENDERS OTHER THAN THE DEFAULTING LENDERS,
IF ANY, FOR, THEIR INDIVIDUAL RECOMMENDATIONS FOR THE REDETERMINED BORROWING
BASE IN ACCORDANCE WITH THEIR RESPECTIVE NORMAL AND CUSTOMARY PRACTICES AND
STANDARDS FOR OIL AND GAS LOANS (INCLUDING CONSIDERATION OF THE COMPANY’S
LIQUIDITY, DERIVATIVE CONTRACTS, MARKET INTEREST RATES, COMMODITY PRICES,
PERMITTED INDEBTEDNESS AND CAPITAL EXPENDITURE REQUIREMENTS), WHEREUPON THE
ADMINISTRATIVE AGENT SHALL DESIGNATE THE BORROWING BASE AT THE LARGEST AMOUNT
APPROVED BY THE LENDERS OTHER THAN THE DEFAULTING LENDERS, IF ANY, OR THE
SUPERMAJORITY LENDERS (AS APPLICABLE); PROVIDED, HOWEVER, THAT IT IS EXPRESSLY
UNDERSTOOD THAT THE LENDERS AND ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO AGREE
UPON OR DESIGNATE THE BORROWING BASE AT ANY PARTICULAR AMOUNT.  IF ANY LENDER
REFUSES TO ACCEPT AN ANNUAL PROPOSED BORROWING BASE PURSUANT TO THIS
SECTION 2.6(B), THE COMPANY SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF THE
LENDERS BUT WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, TO CAUSE THE COMMITMENT OF SUCH
DISSENTING LENDER TO BE REPLACED PURSUANT TO SECTION 3.7.


 


(C)           SEMI-ANNUAL BORROWING BASE DETERMINATIONS.  IN ADDITION, UPON THE
RECEIPT BY THE ADMINISTRATIVE AGENT OF EACH RESERVE REPORT DESCRIBED IN
SECTION 7.2(C)(II), THE ADMINISTRATIVE AGENT SHALL MAKE A DETERMINATION BY
NOVEMBER 1, OR, IF LATER, WITHIN 25 DAYS OF THE RECEIPT OF SUCH REPORT (SUCH
DETERMINATION, THE “SEMI-ANNUAL PROPOSED BORROWING BASE”) OF THE BORROWING BASE
AS OF THE PRECEDING JULY 1.  THE SEMI-ANNUAL PROPOSED BORROWING BASE SHALL BE
DETERMINED IN THE SAME MANNER AND BE SUBJECT TO THE SAME APPROVALS AS PRESCRIBED
WITH RESPECT TO THE ANNUAL PROPOSED BORROWING BASE SET FORTH IN SECTION 2.6(B),
AND LIKEWISE THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS IN WRITING OF THE
SEMI-ANNUAL PROPOSED BORROWING BASE ONCE DETERMINED.  THE LENDERS OTHER THAN THE
DEFAULTING LENDERS, IF ANY, OR THE SUPERMAJORITY LENDERS (AS APPLICABLE) MAY
APPROVE THE SEMI-ANNUAL PROPOSED BORROWING BASE BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT WITHIN 15 DAYS OF THE ADMINISTRATIVE AGENT’S NOTICE OF THE
SEMI-ANNUAL PROPOSED BORROWING BASE.  ANY LENDER THAT FAILS TO RESPOND TO ANY
NOTICE OF THE SEMI-ANNUAL PROPOSED BORROWING BASE BY THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION 2.6(C) WITHIN SUCH 15 DAYS SHALL BE DEEMED TO HAVE
APPROVED SUCH SEMI-ANNUAL PROPOSED BORROWING BASE.  IF THE LENDERS OTHER THAN
THE DEFAULTING LENDERS, IF ANY, OR THE SUPERMAJORITY LENDERS (AS APPLICABLE)
FAIL TO APPROVE THE SEMI-ANNUAL PROPOSED BORROWING BASE WITHIN SUCH 15 DAYS,
THEN NO LATER THAN FIVE DAYS AFTER THE END OF SUCH 15-DAY PERIOD, THE LENDERS
SHALL SUBMIT TO THE ADMINISTRATIVE AGENT IN WRITING, OR THE ADMINISTRATIVE AGENT
SHALL POLL THE LENDERS OTHER THAN THE DEFAULTING LENDERS, IF ANY, FOR, THEIR
INDIVIDUAL RECOMMENDATIONS FOR THE REDETERMINED BORROWING BASE IN ACCORDANCE
WITH THEIR RESPECTIVE NORMAL AND CUSTOMARY PRACTICES AND STANDARDS FOR OIL AND
GAS LOANS (INCLUDING CONSIDERATION OF THE COMPANY’S LIQUIDITY, DERIVATIVE
CONTRACTS, MARKET INTEREST RATES, COMMODITY PRICES, PERMITTED INDEBTEDNESS AND
CAPITAL EXPENDITURE REQUIREMENTS), WHEREUPON THE ADMINISTRATIVE AGENT SHALL
DESIGNATE THE

 

32

--------------------------------------------------------------------------------


 


BORROWING BASE AT THE LARGEST AMOUNT APPROVED BY THE LENDERS OTHER THAN THE
DEFAULTING LENDERS, IF ANY, OR THE SUPERMAJORITY LENDERS (AS APPLICABLE);
PROVIDED, HOWEVER, THAT IT IS EXPRESSLY UNDERSTOOD THAT THE LENDERS AND
ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO AGREE UPON OR DESIGNATE THE BORROWING
BASE AT ANY PARTICULAR AMOUNT.  IF ANY LENDER REFUSES TO ACCEPT THE SEMI-ANNUAL
PROPOSED BORROWING BASE PURSUANT TO THIS SECTION 2.6(C), THE COMPANY SHALL HAVE
THE RIGHT, WITHOUT THE CONSENT OF THE LENDERS BUT WITH THE PRIOR WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
TO CAUSE THE COMMITMENT OF SUCH DISSENTING LENDER TO BE REPLACED PURSUANT TO
SECTION 3.7.


 


(D)           OTHER DETERMINATIONS.  IN ADDITION, THE ADMINISTRATIVE AGENT
SHALL, IN THE NORMAL COURSE OF BUSINESS FOLLOWING A REQUEST OF THE COMPANY,
REDETERMINE THE BORROWING BASE (IN THE SAME MANNER AND SUBJECT TO THE SAME
APPROVALS AS PRESCRIBED IN SECTION 2.6(B) FOR THE REDETERMINATION OF THE
BORROWING BASE); PROVIDED, HOWEVER, (I) THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL NOT BE OBLIGATED TO RESPOND TO MORE THAN ONE SUCH REQUEST DURING ANY
CALENDAR YEAR IN ADDITION TO EACH SCHEDULED ANNUAL AND SEMI-ANNUAL
REDETERMINATIONS PROVIDED FOR ABOVE, AND (II) THE COMPANY SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT A $20,000 ENGINEERING FEE IN CONNECTION WITH SUCH REQUESTED
REDETERMINATION OF THE BORROWING BASE, REGARDLESS OF WHETHER OR NOT SUCH
REDETERMINATION RESULTS IN ANY INCREASE TO THE BORROWING BASE.  NOTWITHSTANDING
THE FOREGOING, THE ADMINISTRATIVE AGENT MAY, AT THE REQUEST OF THE SUPERMAJORITY
LENDERS, REDETERMINE THE BORROWING BASE (IN THE SAME MANNER AND SUBJECT TO THE
SAME APPROVALS AS PRESCRIBED IN SECTION 2.6(B) FOR THE REDETERMINATION OF THE
BORROWING BASE) AT ANY OTHER TIME AND FROM TIME TO TIME; PROVIDED, HOWEVER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY NOT REDETERMINE THE BORROWING BASE
UNDER THIS SECOND SENTENCE OF THIS SECTION 2.6(D)  MORE THAN TWO TIMES DURING
ANY CALENDAR YEAR.


 


(E)           LENDERS’ DISCRETION.  IF THE COMPANY DOES NOT FURNISH THE RESERVE
REPORTS OR ALL SUCH OTHER INFORMATION AND DATA BY THE DATE REQUIRED, THE
REQUIRED LENDERS MAY NONETHELESS DETERMINE A NEW BORROWING BASE.  IT IS
EXPRESSLY UNDERSTOOD THAT THE LENDERS SHALL HAVE NO OBLIGATION TO DETERMINE THE
BORROWING BASE AT ANY PARTICULAR AMOUNT, EITHER IN RELATION TO THE MAXIMUM LOAN
AMOUNT OR OTHERWISE.  FURTHERMORE, THE COMPANY ACKNOWLEDGES THAT THE LENDERS
HAVE NO OBLIGATION TO INCREASE THE BORROWING BASE AND MAY REDUCE THE BORROWING
BASE AT ANY TIME AND THAT ANY INCREASE IN THE BORROWING BASE IS SUBJECT TO THE
CREDIT APPROVAL PROCESSES OF ALL OF THE LENDERS SUBJECT TO THE TERMS HEREOF.


 


(F)                                    MANDATORY ACTION.


 

(I)            IF ON ANY DATE THE EFFECTIVE AMOUNT SHALL EXCEED THE BORROWING
BASE (A “DEFICIENCY”), THEN THE COMPANY SHALL CURE THE DEFICIENCY, AND EXCEPT AS
PROVIDED IN PARAGRAPH (II) BELOW, MAY EFFECT SUCH CURE THROUGH ANY OF THE
FOLLOWING MEANS OR ANY COMBINATION THEREOF:  (A) THE MAKING OF A LUMP SUM
PRINCIPAL PREPAYMENT ON THE LOANS WITHIN 30 DAYS OF THE OCCURRENCE OF SUCH
DEFICIENCY (AND, IF ANY DEFICIENCY REMAINS AFTER PREPAYMENT OF ALL LOANS, CASH
COLLATERALIZATION OF THE LC OBLIGATION TO THE EXTENT REQUIRED TO ELIMINATE THE
DEFICIENCY); (B) THE MAKING OF A PRINCIPAL PREPAYMENT ON THE LOANS (AND, IF ANY

 

33

--------------------------------------------------------------------------------


 

DEFICIENCY REMAINS AFTER PREPAYMENT OF ALL LOANS, CASH COLLATERALIZATION OF THE
LC OBLIGATION TO THE EXTENT REQUIRED TO ELIMINATE THE DEFICIENCY) IN THREE EQUAL
MONTHLY INSTALLMENTS COMMENCING THIRTY 30 DAYS FROM THE DATE THE DEFICIENCY
OCCURS AND CONTINUING ON THE SAME DAY OF THE NEXT TWO SUCCEEDING MONTHS
THEREAFTER; OR (C) THE PLEDGE WITHIN TEN BUSINESS DAYS OF THE OCCURRENCE OF SUCH
DEFICIENCY OF ADDITIONAL UNENCUMBERED COLLATERAL OF SUFFICIENT VALUE AND
CHARACTER (AS DETERMINED BY THE REQUIRED LENDERS IN THEIR SOLE DISCRETION) THAT
WHEN ADDED TO THE BORROWING BASE SHALL EQUAL THE APPLICABLE EFFECTIVE AMOUNT.

 

(II)           NOTWITHSTANDING THE FOREGOING PARAGRAPH (I), UPON ANY REDUCTION
TO THE BORROWING BASE PROVIDED FOR IN ANY OF SECTION 8.2(F), IF A DEFICIENCY
SHALL EXIST OR THE COMPANY OR ANY RESTRICTED SUBSIDIARY SHALL HAVE INCURRED ANY
EARLY TERMINATION OR SIMILAR PAYMENT OBLIGATION(S) TO ANY QUALIFYING DERIVATIVE
CONTRACT COUNTERPARTY AS A RESULT OF THE DISPOSITION AND TERMINATION OR
MODIFICATION OF ANY RELATED DERIVATIVE CONTRACT(S), THE COMPANY SHALL
CONTEMPORANEOUSLY WITH SUCH DISPOSITION (X) MAKE, OR CAUSE TO BE MADE, A
PRINCIPAL PREPAYMENT ON THE LOANS IN AN AMOUNT EQUAL TO THE DEFICIENCY AND
(Y) SATISFY IN FULL ALL SUCH OBLIGATION(S) TO ANY AFFECTED QUALIFYING DERIVATIVE
CONTRACT COUNTERPARTY.

 

(III)          UNLESS THE REQUIRED LENDERS SHALL OTHERWISE AGREE, IF THE COMPANY
OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE NET CASH PROCEEDS FROM ANY DISPOSITION
DESCRIBED IN ANY OF SECTION 8.2(F) OR RECOVERY EVENT (A) DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE COMPANY SHALL CAUSE THE LOANS TO BE PREPAID OR THE
OUTSTANDING LETTERS OF CREDIT CASH COLLATERALIZED (AT 105% OF THEIR RESPECTIVE
FACE AMOUNTS) IN AN AMOUNT EQUAL TO THE ENTIRETY OF SUCH NET CASH PROCEEDS AND
(B) IF NO EVENT OF DEFAULT EXISTS OR IS CONTINUING, AND SUBJECT TO COMPLIANCE
WITH SECTION 2.6(F)(II) AND SECTION 8.9, THE COMPANY SHALL APPLY SUCH PROCEEDS
AS AND TO THE EXTENT REQUIRED BY THE SECOND LIEN TERM LOAN AGREEMENT, OR IN ANY
OTHER MANNER PERMITTED UNDER SECTION 7.13.  THE PROVISIONS OF THIS
SECTION 2.6(F)(III) DO NOT CONSTITUTE A CONSENT TO THE CONSUMMATION OF ANY
DISPOSITION NOT PERMITTED BY ANY OF SECTIONS 8.2(F) OR OTHERWISE REQUIRING THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

 

2.7           Repayment.

 


(A)           PRINCIPAL.  THE COMPANY SHALL REPAY TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS
(AND THE OUTSTANDING PRINCIPAL OF THE LOANS SHALL BE DUE AND PAYABLE) ON THE
TERMINATION DATE.


 


(B)                                 INTEREST.

 

(I)            EACH LOAN SHALL BEAR INTEREST ON THE PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE OR DATE OF CONVERSION OR CONTINUATION
PURSUANT TO SECTION 2.3, AS THE CASE MAY BE, AT A RATE PER ANNUM EQUAL TO THE
LESSER OF (A) THE LIBO RATE OR THE ADJUSTED BASE RATE, AS THE CASE MAY BE, PLUS
THE APPLICABLE MARGIN AND (B) THE HIGHEST LAWFUL RATE.

 

34

--------------------------------------------------------------------------------


 

(II)           INTEREST ON EACH LOAN SHALL BE PAID IN ARREARS ON EACH INTEREST
PAYMENT DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE OF ANY PREPAYMENT OF
LOANS UNDER SECTION 2.5(B) OR 2.6 FOR THE PORTION OF THE LOANS SO PREPAID AND
UPON PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF AND, DURING THE EXISTENCE OF
ANY EVENT OF DEFAULT, INTEREST SHALL BE PAID ON DEMAND OF THE ADMINISTRATIVE
AGENT.

 

(III)          NOTWITHSTANDING PARAGRAPH (I) OF THIS SECTION 2.7(B), WHILE ANY
EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, THE COMPANY SHALL PAY INTEREST
(AFTER AS WELL AS BEFORE ENTRY OF JUDGMENT THEREON TO THE EXTENT PERMITTED BY
LAW) ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, AT A RATE PER ANNUM EQUAL
TO THE LESSER OF (A) THE HIGHEST LAWFUL RATE AND (B) THE RATE OTHERWISE
APPLICABLE PLUS TWO PERCENT (2%) (“DEFAULT RATE”).

 

2.8           Fees.

 


(A)           COMMITMENT FEES.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS AN AGGREGATE COMMITMENT FEE ON THE ACTUAL
DAILY AMOUNT OF THE AVAILABLE BORROWING BASE AT A PER ANNUM RATE EQUAL TO THE
AMOUNT SET FORTH ON THE PRICING GRID.  SUCH COMMITMENT FEE SHALL ACCRUE FROM THE
EFFECTIVE TIME TO THE TERMINATION DATE AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE FIRST DAY OF THE MONTH FOLLOWING THE LAST BUSINESS DAY OF EACH
QUARTER COMMENCING ON JANUARY 1, 2010 THROUGH THE TERMINATION DATE, WITH THE
FINAL PAYMENT TO BE MADE ON THE TERMINATION DATE; PROVIDED, HOWEVER, THAT IN
CONNECTION WITH ANY REDUCTION OF THE AGGREGATE MAXIMUM LOAN AMOUNT OR
TERMINATION OF THE AGGREGATE COMMITMENTS UNDER SECTION 2.4, THE ACCRUED
COMMITMENT FEE CALCULATED FOR THE PERIOD ENDING ON SUCH DATE SHALL ALSO BE PAID
ON THE DATE OF SUCH REDUCTION OR TERMINATION, WITH THE FOLLOWING QUARTERLY
PAYMENT BEING CALCULATED ON THE BASIS OF THE PERIOD FROM SUCH REDUCTION OR
TERMINATION DATE TO SUCH QUARTERLY PAYMENT DATE.  THE COMMITMENT FEES PROVIDED
IN THIS SECTION 2.8(A) SHALL ACCRUE AT ALL TIMES AFTER THE EFFECTIVE TIME, UP TO
THE TERMINATION DATE INCLUDING AT ANY TIME DURING WHICH ONE OR MORE CONDITIONS
IN ARTICLE V ARE NOT MET.


 


(B)           LETTER OF CREDIT FEES. THE COMPANY AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS A LETTER OF CREDIT FEE FOR
EACH LETTER OF CREDIT, DUE AND PAYABLE QUARTERLY ON THE FIRST DAY OF THE MONTH
FOLLOWING THE LAST BUSINESS DAY OF EACH QUARTER AND AT THE TERMINATION DATE, IN
ARREARS FROM THE DATE OF ISSUANCE IN AN AMOUNT PER ANNUM EQUAL TO THE PRODUCT
EQUAL TO THE LETTER OF CREDIT RATE SET FORTH ON THE PRICING GRID MULTIPLIED BY
THE AGGREGATE AMOUNT AVAILABLE UNDER EACH LETTER OF CREDIT FROM THE DATE OF
ISSUANCE THEREOF TO THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRES OR IS
TERMINATED (SUCH FEES SHALL BE PRORATED FOR ANY PERIOD LESS THAN A FULL YEAR BUT
SHALL NOT BE REFUNDED IN THE EVENT ANY SUCH LETTER OF CREDIT IS TERMINATED PRIOR
TO ITS EXPIRY DATE), (II) TO THE ISSUING LENDER FOR ITS ACCOUNT A FEE, DUE AND
PAYABLE QUARTERLY ON THE FIRST DAY OF THE MONTH FOLLOWING THE LAST BUSINESS DAY
OF EACH QUARTER AND AT THE TERMINATION DATE, FOR THE ISSUANCE OF EACH LETTER OF
CREDIT IN AN AMOUNT PER ANNUM (CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS)
EQUAL TO 0.00125 MULTIPLIED BY THE AGGREGATE AMOUNT AVAILABLE UNDER EACH LETTER
OF CREDIT FROM THE DATE OF ISSUANCE THEREOF TO THE DATE ON WHICH SUCH LETTER OF
CREDIT EXPIRES OR IS TERMINATED (SUCH FEES SHALL BE PRORATED FOR ANY PERIOD LESS
THAN A FULL YEAR BUT SHALL NOT BE REFUNDED IN THE EVENT ANY SUCH LETTER OF
CREDIT IS TERMINATED PRIOR TO ITS EXPIRY DATE) AND (III) TO THE ISSUING LENDER,
FOR ITS ACCOUNT ON DEMAND ITS CUSTOMARY LETTER OF CREDIT TRANSACTIONAL FEES AND
OUT-OF-POCKET EXPENSES FOR EACH LETTER OF CREDIT ISSUED BY

 

35

--------------------------------------------------------------------------------


 


IT, INCLUDING AMENDMENT FEES, PAYABLE WITH RESPECT TO EACH SUCH LETTER OF
CREDIT. THE ADMINISTRATIVE AGENT SHALL PAY TO EACH LENDER ITS PRO-RATA SHARE OF
THE LETTER OF CREDIT FEES PAID PURSUANT TO THIS SECTION 2.8(B)(I).  THE
ADMINISTRATIVE AGENT SHALL PAY TO THE ISSUING LENDER THE LETTER OF CREDIT FEES
PAID PURSUANT TO THIS SECTION 2.8(B)(II) AND (III).


 


(C)           OTHER FEES. IN ADDITION TO ALL OTHER AMOUNTS DUE TO THE
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS, THE COMPANY WILL PAY FEES TO THE
PARTIES AND IN THE AMOUNTS SPECIFIED IN THE AGENT FEE LETTER AND THE LENDER FEE
LETTER.


 


(D)           DEFAULTING LENDER FEES.  THE COMPANY SHALL NOT BE OBLIGATED TO PAY
THE ADMINISTRATIVE AGENT ANY DEFAULTING LENDER’S RATABLE SHARE OF THE FEES
DESCRIBED IN SECTIONS 2.8(A) AND 2.8(B)(I) FOR THE PERIOD COMMENCING ON THE DAY
SUCH DEFAULTING LENDER BECOMES A DEFAULTING LENDER AND CONTINUING FOR SO LONG AS
SUCH LENDER CONTINUES TO BE A DEFAULTING LENDER.


 

2.9           Computation of Fees and Interest.

 


(A)           ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS SHALL BE MADE ON
THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS
ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE INTEREST BEING
PAID THAN IF COMPUTED ON THE BASIS OF A 365 DAY YEAR).  INTEREST AND FEES SHALL
ACCRUE DURING EACH PERIOD DURING WHICH INTEREST OR SUCH FEES ARE COMPUTED FROM
THE FIRST DAY THEREOF TO THE LAST DAY THEREOF.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.


 

2.10         Payments by the Company; Borrowings Pro Rata.

 


(A)           ALL PAYMENTS TO BE MADE BY THE COMPANY SHALL BE MADE WITHOUT SET
OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY THE COMPANY SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS AT THE AGENT’S PAYMENT OFFICE, AND SHALL BE MADE IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 12:00 P.M. (CHICAGO,
ILLINOIS TIME) ON THE DATE SPECIFIED HEREIN.  EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED HEREIN, (I) EACH PAYMENT BY THE COMPANY OF FEES SHALL BE MADE
FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARES, (II) EACH PAYMENT OF PRINCIPAL OF LOANS SHALL BE MADE FOR THE
ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH LOANS, AND (III) EACH PAYMENT OF INTEREST ON LOANS
SHALL BE MADE FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE SHARES OF THE AGGREGATE AMOUNT OF INTEREST DUE AND PAYABLE TO THE
LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE SHARE OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT LATER THAN 12:00 P.M. (CHICAGO, ILLINOIS
TIME) SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND
ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.


 


(B)           IF AT ANY TIME PRIOR TO THE ACCELERATION OR MATURITY OF THE LOANS,
THE ADMINISTRATIVE AGENT SHALL RECEIVE ANY PAYMENT IN RESPECT OF PRINCIPAL OF A
LOAN OR A REIMBURSEMENT OF AN LC OBLIGATION WHILE ONE OR MORE DEFAULTING LENDERS
SHALL BE PARTY TO THIS

 

36

--------------------------------------------------------------------------------


 


AGREEMENT, THE ADMINISTRATIVE AGENT SHALL APPLY SUCH PAYMENT FIRST TO THE
BORROWING(S) FOR WHICH SUCH DEFAULTING LENDER(S) SHALL HAVE FAILED TO FUND ITS
PRO RATA SHARE UNTIL SUCH TIME AS SUCH BORROWING(S) ARE PAID IN FULL OR UNTIL
SUCH TIME AS EACH LENDER (INCLUDING EACH DEFAULTING LENDER) IS OWED ITS PRO RATA
SHARE OF ALL LOANS THEN OUTSTANDING.


 


(C)           SUBJECT TO THE PROVISIONS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD” HEREIN, WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER THAN A BUSINESS DAY,
SUCH PAYMENT SHALL BE MADE ON THE FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS
THE CASE MAY BE.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM THE COMPANY
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS THAT THE COMPANY
WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE COMPANY HAS MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE
AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THE COMPANY HAS NOT MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE REPAID.


 


(E)           EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH
BORROWING HEREUNDER SHALL BE FROM THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.


 

2.11         Payments by the Lenders to the Administrative Agent.

 


(A)           UNLESS THE ADMINISTRATIVE AGENT (I) RECEIVES NOTICE FROM A LENDER
ON OR PRIOR TO THE EFFECTIVE TIME OR, WITH RESPECT TO ANY BORROWING AFTER THE
EFFECTIVE TIME, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH BORROWING,
THAT SUCH LENDER WILL NOT MAKE AVAILABLE AS AND WHEN REQUIRED HEREUNDER TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE COMPANY THE AMOUNT OF THAT LENDER’S
PRO RATA SHARE OF THE BORROWING OR (II) KNOWS THAT A LENDER IS A DEFAULTING
LENDER, THE ADMINISTRATIVE AGENT MAY ASSUME THAT EACH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS ON
THE BORROWING DATE AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO
REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE COMPANY ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT
HAVE MADE ITS FULL AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AND THE ADMINISTRATIVE AGENT IN SUCH CIRCUMSTANCES HAS MADE
AVAILABLE TO THE COMPANY SUCH AMOUNT, THAT LENDER SHALL ON THE BUSINESS DAY
FOLLOWING SUCH BORROWING DATE MAKE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT, TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE FOR EACH DAY DURING SUCH
PERIOD.  A NOTICE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO AMOUNTS OWING UNDER THIS SECTION 2.11(A) SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.  IF SUCH AMOUNT IS SO MADE AVAILABLE, SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT SHALL CONSTITUTE SUCH LENDER’S LOAN ON THE DATE OF
BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.  IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE BUSINESS DAY FOLLOWING THE
BORROWING DATE, THE ADMINISTRATIVE AGENT WILL NOTIFY THE COMPANY OF SUCH FAILURE
TO FUND AND, UPON DEMAND BY THE ADMINISTRATIVE AGENT, THE COMPANY SHALL PAY SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE ADMINISTRATIVE AGENT’S ACCOUNT,

 

37

--------------------------------------------------------------------------------


 


TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE DATE OF SUCH
BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE AT THE TIME
TO THE LOANS COMPRISING SUCH BORROWING.


 


(B)           THE EXISTENCE OF A DEFAULTING LENDER OR THE FAILURE OF ANY LENDER
TO MAKE ANY LOAN ON ANY BORROWING DATE SHALL NOT RELIEVE ANY OTHER LENDER OF ANY
OBLIGATION HEREUNDER TO MAKE A LOAN ON SUCH BORROWING DATE, BUT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE
BY SUCH OTHER LENDER ON ANY BORROWING DATE.


 

2.12         Sharing of Payments, Etc.  If any Lender shall obtain on account of
the Obligations held by it any payment (whether voluntary, involuntary, through
the exercise of any right of set off, or otherwise) or receive any collateral in
respect thereof in excess of the amount such Lender was entitled to receive
pursuant to the terms hereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment according to the terms hereof;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Company
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set off, but subject to Section 11.9) with respect to
such participation as fully as if such Lender were the direct creditor of the
Company in the amount of such participation.  The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.12 and will in each case notify
the Lenders following any such purchases or repayments.

 

2.13                           Issuing the Letters of Credit.

 


(A)           IN ORDER TO EFFECT THE ISSUANCE OF A LETTER OF CREDIT, THE COMPANY
SHALL SUBMIT A NOTICE OF BORROWING AND LC APPLICATION IN WRITING BY TELECOPY TO
THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE ISSUING LENDER) NOT
LATER THAN 12:00 P.M., CHICAGO, ILLINOIS TIME, THREE (3) BUSINESS DAYS BEFORE
THE REQUESTED DATE OF ISSUANCE OF SUCH LETTER OF CREDIT.  EACH SUCH NOTICE OF
BORROWING AND LC APPLICATION SHALL BE SIGNED BY THE COMPANY, SPECIFY THE
BUSINESS DAY ON WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED, THE PURPOSE FOR THE
REQUESTED LETTER OF CREDIT, SPECIFY THE AVAILABILITY FOR LETTERS OF CREDIT UNDER
THE BORROWING BASE, AND THE $20,000,000 AGGREGATE LC OBLIGATION LIMITATION AS OF
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT AND THE EXPIRY DATE THEREOF WHICH
SHALL NOT BE LATER THAN THE EARLIER OF (I) TWELVE (12) MONTHS FROM THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT AND (II) THE SEVENTH BUSINESS DAY PRIOR TO
TERMINATION DATE.  IF REQUESTED BY THE COMPANY NOT LATER THAN THREE (3) BUSINESS
DAYS PRIOR TO EXPIRATION OF ANY LETTER OF CREDIT, ANY LETTER OF CREDIT MAY BE
RENEWED FOR THE ADDITIONAL PERIOD SPECIFIED IN SECTION 2.1(C).


 


(B)           UPON SATISFACTION OF THE APPLICABLE TERMS AND CONDITIONS SET FORTH
IN ARTICLE V, THE ISSUING LENDER SHALL ISSUE SUCH LETTER OF CREDIT TO THE
SPECIFIED BENEFICIARY NOT

 

38

--------------------------------------------------------------------------------



 


LATER THAN THE CLOSE OF BUSINESS, CHICAGO, ILLINOIS TIME, ON THE DATE SO
SPECIFIED.  THE ADMINISTRATIVE AGENT SHALL PROVIDE THE COMPANY AND EACH LENDER
WITH A COPY OF EACH LETTER OF CREDIT SO ISSUED.  EACH SUCH LETTER OF CREDIT
SHALL (I) PROVIDE FOR THE PAYMENT OF DRAFTS, PRESENTED FOR HONOR THEREUNDER BY
THE BENEFICIARY IN ACCORDANCE WITH THE TERMS THEREON, AT SIGHT WHEN ACCOMPANIED
BY THE DOCUMENTS DESCRIBED THEREIN AND (II) BE SUBJECT TO THE UNIFORM CUSTOMS
AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 500 (AND ANY SUBSEQUENT REVISIONS THEREOF APPROVED BY A
CONGRESS OF THE INTERNATIONAL CHAMBER OF COMMERCE) (THE “UCP”) AND SHALL, AS TO
MATTERS NOT GOVERNED BY THE UCP, BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(C)           UPON THE ISSUANCE OF EACH LETTER OF CREDIT, THE ISSUING LENDER
SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO
EACH OTHER LENDER, AND EACH OTHER LENDER SHALL BE DEEMED, WITHOUT FURTHER ACTION
BY ANY PARTY HERETO, TO HAVE PURCHASED FROM THE ISSUING LENDER, A PARTICIPATION,
TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE, IN SUCH LETTER OF CREDIT, THE
OBLIGATIONS THEREUNDER AND IN THE REIMBURSEMENT OBLIGATIONS OF THE COMPANY DUE
IN RESPECT OF DRAWINGS MADE UNDER SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING LENDER, THE OTHER LENDERS WILL EXECUTE ANY OTHER DOCUMENTS REASONABLY
REQUESTED BY THE ISSUING LENDER TO EVIDENCE THE PURCHASE OF SUCH PARTICIPATION.


 


(D)           UPON THE PRESENTMENT OF ANY DRAFT FOR HONOR UNDER ANY LETTER OF
CREDIT BY THE BENEFICIARY THEREOF WHICH THE ISSUING LENDER DETERMINES IS IN
COMPLIANCE WITH THE CONDITIONS FOR PAYMENT THEREUNDER, THE ISSUING LENDER SHALL
PROMPTLY NOTIFY THE COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER OF THE
INTENDED DATE OF HONOR OF SUCH DRAFT AND THE COMPANY HEREBY PROMISES AND AGREES,
AT THE COMPANY’S OPTION, TO EITHER (I) PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING LENDER, BY 2:00 P.M., CHICAGO, ILLINOIS TIME, ON THE DATE
PAYMENT IS DUE AS SPECIFIED IN SUCH NOTICE, THE FULL AMOUNT OF SUCH DRAFT IN
IMMEDIATELY AVAILABLE FUNDS OR (II) REQUEST A LOAN PURSUANT TO THE PROVISIONS OF
SECTIONS 2.1(A) AND 2.2 OF THIS AGREEMENT IN THE FULL AMOUNT OF SUCH DRAFT,
WHICH REQUEST SHALL SPECIFY THAT THE BORROWING DATE IS TO BE THE DATE PAYMENT IS
DUE UNDER THE LETTER OF CREDIT AS SPECIFIED IN THE ISSUING LENDER’S NOTICE.  IF
THE COMPANY FAILS TIMELY TO MAKE SUCH PAYMENT BECAUSE A LOAN CANNOT BE MADE
PURSUANT TO SECTION 2.1(A) OR SECTION 5.2, EACH LENDER SHALL, NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT (INCLUDING THE OCCURRENCE AND CONTINUANCE
OF A DEFAULT OR AN EVENT OF DEFAULT), MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE ISSUING LENDER AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF
THE PRESENTED DRAFT ON THE DAY THE ISSUING LENDER IS REQUIRED TO HONOR SUCH
DRAFT.  IF SUCH AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER ON SUCH DATE, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE ISSUING LENDER, ON DEMAND MADE BY THE ISSUING LENDER, IN
ADDITION TO SUCH AMOUNT, INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR THE
FIRST TWO DAYS FOLLOWING DEMAND AND THEREAFTER UNTIL PAID AT THE ADJUSTED BASE
RATE.  UPON RECEIPT BY THE ADMINISTRATIVE AGENT FROM THE LENDERS OF THE FULL
AMOUNT OF SUCH DRAFT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
(INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT)
THE FULL AMOUNT OF SUCH DRAFT SHALL AUTOMATICALLY AND WITHOUT ANY ACTION BY THE
COMPANY, BE DEEMED TO HAVE BEEN A BASE RATE LOAN AS OF THE DATE OF PAYMENT OF
SUCH DRAFT.  NOTHING IN THIS SECTION 2.13(D) OR ELSEWHERE IN THIS AGREEMENT
SHALL DIMINISH THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO PROVIDE THE
FUNDS FOR THE PAYMENT OF, OR ON DEMAND TO REIMBURSE THE ISSUING LENDER FOR
PAYMENT OF, ANY DRAFT PRESENTED TO, AND DULY HONORED BY, THE ISSUING LENDER
UNDER

 

39

--------------------------------------------------------------------------------


 


ANY LETTER OF CREDIT, AND THE AUTOMATIC FUNDING OF A LOAN AS PROVIDED IN THIS
SECTION 2.13(D) SHALL NOT CONSTITUTE A CURE OR WAIVER OF THE EVENT OF DEFAULT
FOR FAILURE TO PROVIDE TIMELY SUCH FUNDS AS AGREED IN THIS SECTION 2.13(D).


 


(E)           IN ORDER TO INDUCE THE ISSUANCE OF LETTERS OF CREDIT BY THE
ISSUING LENDER AND THE PURCHASE OF PARTICIPATIONS THEREIN BY THE OTHER LENDERS,
THE COMPANY AGREES WITH THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE
OTHER LENDERS THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER (INCLUDING
THE ISSUING LENDER) SHALL BE RESPONSIBLE OR LIABLE (EXCEPT AS PROVIDED IN THE
FOLLOWING SENTENCE) FOR, AND THE COMPANY’S UNCONDITIONAL OBLIGATION TO REIMBURSE
THE ISSUING LENDER THROUGH THE ADMINISTRATIVE AGENT FOR AMOUNTS PAID BY THE
ISSUING LENDER, AS PROVIDED IN SECTION 2.13(D) ABOVE, ON ACCOUNT OF DRAFTS SO
HONORED UNDER THE LETTERS OF CREDIT SHALL NOT BE AFFECTED BY, ANY CIRCUMSTANCE,
ACT OR OMISSION WHATSOEVER (WHETHER OR NOT KNOWN TO THE ADMINISTRATIVE AGENT OR
ANY LENDER (INCLUDING THE ISSUING LENDER)) OTHER THAN A CIRCUMSTANCE, ACT OR
OMISSION RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER, INCLUDING THE ISSUING LENDER.  THE COMPANY
AGREES THAT ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING THE ISSUING LENDER) UNDER OR IN CONNECTION WITH ANY
LETTER OF CREDIT OR ANY RELATED DRAFT, DOCUMENT OR PROPERTY SHALL BE BINDING ON
THE COMPANY AND SHALL NOT PUT THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING
THE ISSUING LENDER) UNDER ANY RESULTING LIABILITY TO THE COMPANY, UNLESS SUCH
ACTION OR OMISSION IS THE RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE ADMINISTRATIVE AGENT OR ANY SUCH LENDER (INCLUDING THE ISSUING LENDER). 
THE COMPANY HEREBY WAIVES PRESENTMENT FOR PAYMENT (EXCEPT THE PRESENTMENT
REQUIRED BY THE TERMS OF ANY LETTER OF CREDIT) AND NOTICE OF DISHONOR, PROTEST
AND NOTICE OF PROTEST WITH RESPECT TO DRAFTS HONORED UNDER THE LETTERS OF
CREDIT.  THE ISSUING LENDER AGREES PROMPTLY TO NOTIFY THE COMPANY WHENEVER A
DRAFT IS PRESENTED UNDER ANY LETTER OF CREDIT, BUT FAILURE TO SO NOTIFY THE
COMPANY SHALL NOT IN ANY WAY AFFECT THE COMPANY’S OBLIGATIONS HEREUNDER. 
SUBJECT TO SECTION 3.7, IF WHILE ANY LETTER OF CREDIT IS OUTSTANDING, ANY LAW,
EXECUTIVE ORDER OR REGULATION IS ENFORCED, ADOPTED OR INTERPRETED BY ANY PUBLIC
BODY, GOVERNMENTAL AGENCY OR COURT OF COMPETENT JURISDICTION SO AS TO AFFECT ANY
OF THE COMPANY’S OBLIGATIONS OR THE COMPENSATION TO ANY LENDER IN RESPECT OF THE
LETTERS OF CREDIT OR THE COST TO SUCH LENDER OF ESTABLISHING OR MAINTAINING THE
LETTERS OF CREDIT (OR ANY PARTICIPATION THEREIN), SUCH LENDER SHALL PROMPTLY
NOTIFY THE COMPANY THEREOF IN WRITING AND WITHIN TEN BUSINESS DAYS AFTER RECEIPT
BY THE COMPANY OF SUCH LENDER’S REQUEST (THROUGH THE ADMINISTRATIVE AGENT) FOR
REIMBURSEMENT OR INDEMNIFICATION OR WITHIN 30 DAYS AFTER RECEIPT OF A NOTICE IN
RESPECT OF TAXES OR OTHER TAXES, THE COMPANY SHALL REIMBURSE OR INDEMNIFY SUCH
LENDER, AS THE CASE MAY BE, WITH RESPECT THERETO SO THAT SUCH LENDER SHALL BE IN
THE SAME POSITION AS IF THERE HAD BEEN NO SUCH ENFORCEMENT, ADOPTION OR
INTERPRETATION.  THE FOREGOING AGREEMENT OF THE COMPANY TO REIMBURSE OR
INDEMNIFY THE LENDERS SHALL APPLY IN (BUT SHALL NOT BE LIMITED TO) THE FOLLOWING
SITUATIONS:  AN IMPOSITION OF OR CHANGE IN RESERVE, CAPITAL MAINTENANCE OR OTHER
SIMILAR REQUIREMENTS OR IN EXCISE OR SIMILAR TAXES OR MONETARY RESTRAINTS,
EXCEPT A CHANGE IN FRANCHISE TAXES IMPOSED ON SUCH LENDER OR IN TAX ON THE NET
INCOME OF SUCH LENDER.


 


(F)            IN THE EVENT THAT ANY PROVISION OF A LC APPLICATION IS
INCONSISTENT WITH, OR IN CONFLICT OF, ANY PROVISION OF THIS AGREEMENT, INCLUDING
PROVISIONS FOR THE RATE OF INTEREST APPLICABLE TO DRAWINGS THEREUNDER OR RIGHTS
OF SETOFF OR ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR ANY EVENTS OF DEFAULT
SET FORTH THEREIN, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN.

 

40

--------------------------------------------------------------------------------


 


(G)           IF THE OBLIGATIONS, OR ANY PART THEREOF, BECOME IMMEDIATELY DUE
AND PAYABLE PURSUANT TO ARTICLE IX OF THIS AGREEMENT, THEN THE ENTIRETY OF THE
LC OBLIGATION SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT REGARD FOR ACTUAL
DRAWINGS OR PAYMENTS ON THE LETTERS OF CREDIT, AND THE COMPANY SHALL BE
OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT IMMEDIATELY AN AMOUNT EQUAL TO THE
ENTIRETY OF THE LC OBLIGATION.  ALL AMOUNTS MADE DUE AND PAYABLE BY THE COMPANY
UNDER THIS SECTION 2.13(G) MAY BE APPLIED AS THE ISSUING LENDER AND THE LENDERS
ELECT TO ANY OF THE VARIOUS LC OBLIGATION; PROVIDED, HOWEVER, THAT SUCH AMOUNTS
APPLIED BY THE ISSUING LENDER AND THE LENDERS TO THE LC OBLIGATION SHALL BE
(I) FIRST APPLIED TO THE MATURED LC OBLIGATION, AND (II) SECOND HELD BY THE
ADMINISTRATIVE AGENT IN AN INTEREST BEARING ACCOUNT FOR THE BENEFIT OF THE
ISSUING LENDER AND THE LENDERS AS LC COLLATERAL, SUCH LC COLLATERAL TO BE HELD
IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT OR AN AFFILIATE THEREOF, UNTIL SUCH
REMAINING PORTION OF THE LC OBLIGATION HAS EITHER (I) BECOME A PORTION OF THE
MATURED LC OBLIGATION, AT WHICH TIME SUCH LC COLLATERAL PAID TO THE
ADMINISTRATIVE AGENT SHALL BE APPLIED TO SUCH MATURED LC OBLIGATION, OR
(II) EXPIRED UNDRAWN, AT WHICH TIME AN AMOUNT OF SUCH LC COLLATERAL EQUAL TO
SUCH EXPIRED AND UNDRAWN LC OBLIGATION, PLUS ACCRUED INTEREST THEREON, SHALL BE
APPLIED AS OTHERWISE REQUIRED OR PERMITTED UNDER ARTICLE IX.  THIS
SECTION 2.13(G) SHALL NOT LIMIT OR IMPAIR ANY RIGHTS WHICH THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS MAY HAVE UNDER ANY OTHER
DOCUMENT OR AGREEMENT RELATING TO ANY LETTER OF CREDIT OR PORTION OF THE LC
OBLIGATION, INCLUDING WITHOUT LIMITATION, ANY LC APPLICATION.


 

2.14         Cash Collateralization for Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 


(A)           IF ANY LC OBLIGATIONS EXIST AT THE TIME A LENDER IS A DEFAULTING
LENDER, THEN THE COMPANY SHALL WITHIN ONE BUSINESS DAY FOLLOWING NOTICE BY THE
ADMINISTRATIVE AGENT CASH COLLATERALIZE 100% OF SUCH DEFAULTING LENDER’S PRO
RATA SHARE OF THE LC OBLIGATION FOR SO LONG AS SUCH LC EXPOSURE IS OUTSTANDING
AND UNDER ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(B)           IF ANY DEFAULTING LENDER’S PRO RATA SHARE OF THE LC OBLIGATION IS
NOT CASH COLLATERALIZED AS REQUIRED IN SECTION 2.14(A) ABOVE, THEN, WITHOUT
PREJUDICE TO ANY OTHER RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY LENDER
HEREUNDER, ALL LETTER OF CREDIT FEES PAYABLE UNDER SECTION 2.8(B) WITH RESPECT
TO SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE LC OBLIGATION SHALL BE PAYABLE
TO THE ISSUING BANK UNTIL SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE LC
OBLIGATION IS CASH COLLATERALIZED;


 


(C)           SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE ISSUING BANK
SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT, UNLESS
IT IS SATISFIED THAT CASH COLLATERAL WILL BE PROVIDED BY THE COMPANY IN
ACCORDANCE WITH SECTION 2.14(A) ABOVE; AND


 


(D)           FOR THE AVOIDANCE OF DOUBT, THE COMPANY SHALL RETAIN AND RESERVE
ITS OTHER RIGHTS AND REMEDIES RESPECTING EACH DEFAULTING LENDER.

 

41

--------------------------------------------------------------------------------


 


ARTICLE III

 


TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.1           Taxes.

 


(A)           ANY AND ALL PAYMENTS BY THE COMPANY TO EACH LENDER OR THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN
ADDITION, THE COMPANY SHALL PAY ALL OTHER TAXES.


 


(B)           SUBJECT TO SECTION 3.1(F), THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF
TAXES OR OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 3.1) PAID BY THE LENDER OR
THE ADMINISTRATIVE AGENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST,
ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. 
PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE
THE AFFECTED LENDER OR THE ADMINISTRATIVE AGENT MAKES WRITTEN DEMAND THEREFOR.


 


(C)           IF THE COMPANY SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE ADMINISTRATIVE AGENT, THEN: (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 3.1), SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE
MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDINGS BEEN MADE; (II) THE COMPANY SHALL MAKE SUCH
DEDUCTIONS AND WITHHOLDINGS; (III) THE COMPANY SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW; AND (IV) THE COMPANY SHALL ALSO PAY TO EACH
AFFECTED LENDER OR THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER, AT
THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS WHICH SUCH LENDER SPECIFIES AS
NECESSARY TO PRESERVE THE AFTER-TAX YIELD SUCH LENDER WOULD HAVE RECEIVED IF
SUCH TAXES OR OTHER TAXES HAD NOT BEEN IMPOSED.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT BY THE COMPANY OF
TAXES OR OTHER TAXES UNDER SECTION 3.1(C) ABOVE, THE COMPANY SHALL FURNISH THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)           IF THE COMPANY IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER
OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.1(C), THEN UPON WRITTEN
REQUEST OF THE COMPANY SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT WITH
LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING
OFFICE SO AS TO ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY THE COMPANY WHICH MAY
THEREAFTER ACCRUE, IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(F)            NO LENDER THAT IS REQUIRED TO COMPLY WITH SECTION 10.10 SHALL BE
ENTITLED TO ANY INDEMNIFICATION UNDER THIS SECTION 3.1 IF THE OBLIGATION WITH
RESPECT TO WHICH INDEMNIFICATION IS SOUGHT WOULD NOT HAVE ARISEN BUT FOR A
FAILURE OF THE AFFECTED LENDER TO COMPLY WITH SUCH SECTION 10.10.

 

42

--------------------------------------------------------------------------------


 

3.2           Illegality.

 


(A)           IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF ANY REQUIREMENT
OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW, OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY REQUIREMENT OF LAW, HAS MADE IT UNLAWFUL, OR THAT ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE LIBO RATE LOANS, THEN,
ON NOTICE THEREOF BY THE LENDER TO THE COMPANY THROUGH THE ADMINISTRATIVE AGENT,
ANY OBLIGATION OF THAT LENDER TO MAKE LIBO RATE LOANS SHALL BE SUSPENDED UNTIL
SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE COMPANY THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.


 


(B)           IF A LENDER DETERMINES THAT IT IS UNLAWFUL TO MAINTAIN ANY LIBO
RATE LOAN, THE COMPANY SHALL, UPON ITS RECEIPT OF NOTICE OF SUCH FACT AND DEMAND
FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY IN FULL SUCH
LIBO RATE LOANS OF THAT LENDER THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED
THEREON AND AMOUNTS REQUIRED UNDER SECTION 3.4, EITHER ON THE LAST DAY OF THE
INTEREST PERIOD THEREOF, IF THE LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
LIBO RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF THE LENDER MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH LIBO RATE LOAN.  IF THE COMPANY IS REQUIRED TO SO
PREPAY ANY LIBO RATE LOAN, THEN CONCURRENTLY WITH SUCH PREPAYMENT, THE COMPANY
SHALL BORROW FROM THE AFFECTED LENDER, IN THE AMOUNT OF SUCH REPAYMENT, A BASE
RATE LOAN.


 


(C)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR MAINTAIN LIBO RATE
LOANS HAS BEEN SO TERMINATED OR SUSPENDED, ALL LOANS WHICH WOULD OTHERWISE BE
MADE BY THE LENDER AS LIBO RATE LOANS SHALL BE INSTEAD BASE RATE LOANS.


 


(D)           BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 3.2, THE AFFECTED LENDER SHALL DESIGNATE A DIFFERENT LENDING OFFICE WITH
RESPECT TO ITS LIBO RATE LOANS IF SUCH DESIGNATION WILL AVOID THE NEED FOR
GIVING SUCH NOTICE OR MAKING SUCH DEMAND AND WILL NOT, IN THE JUDGMENT OF SUCH
LENDER, BE ILLEGAL OR OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 

3.3           Increased Costs and Reduction of Return.

 


(A)           IF ANY LENDER DETERMINES THAT, DUE TO EITHER (I) THE INTRODUCTION
OF OR ANY CHANGE (OTHER THAN ANY CHANGE BY WAY OF IMPOSITION OF OR INCREASE IN
RESERVE REQUIREMENTS INCLUDED IN THE CALCULATION OF THE LIBO RATE) IN OR IN THE
INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE COMPLIANCE BY THAT LENDER
WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE
IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING
ANY LIBO RATE LOANS, THEN THE COMPANY SHALL BE LIABLE FOR, AND SHALL FROM TIME
TO TIME, UPON DEMAND (WITH A COPY OF SUCH DEMAND TO BE SENT TO THE
ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER, ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS.


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT (I) THE INTRODUCTION OF
ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE IN ANY CAPITAL ADEQUACY
REGULATION, (III) ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF ANY
CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV)

 

43

--------------------------------------------------------------------------------


 


COMPLIANCE BY SUCH LENDER (OR ITS LENDING OFFICE) OR ANY AFFILIATE CONTROLLING
SUCH LENDER WITH ANY CAPITAL ADEQUACY REGULATION, AFFECTS OR WOULD AFFECT THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY
AFFILIATE CONTROLLING SUCH LENDER AND (TAKING INTO CONSIDERATION SUCH LENDER’S
OR SUCH AFFILIATE’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S
DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS
INCREASED AS A CONSEQUENCE OF ITS COMMITMENT, LOANS, OTHER CREDIT EXTENSIONS, OR
OBLIGATIONS UNDER THIS AGREEMENT, THEN, UPON DEMAND OF SUCH LENDER TO THE
COMPANY THROUGH THE ADMINISTRATIVE AGENT, THE COMPANY SHALL PAY TO SUCH LENDER,
FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER FOR SUCH INCREASE.


 

3.4           Funding Losses.  The Company shall reimburse each Lender and hold
each Lender harmless from any loss or expense which the Lender may sustain or
incur as a consequence of (a) the failure of the Company to make on a timely
basis any payment of principal of any LIBO Rate Loan; (b) the failure of the
Company to borrow or continue a LIBO Rate Loan or to convert a Base Rate Loan to
a LIBO Rate Loan after the Company has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation (including by reason
of the failure to satisfy any condition precedent thereto); (c) the failure of
the Company to make any prepayment in accordance with any notice delivered under
Section 2.5; (d) the prepayment (including pursuant to Section 2.6) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained.  For purposes of calculating
amounts payable by the Company to the Lenders under this Section 3.4 and under
Section 3.3(a), each LIBO Rate Loan made by a Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the LIBO Rate for such LIBO Rate
Loan by a matching deposit or other borrowing in the interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBO
Rate Loan is in fact so funded.

 

3.5           Inability to Determine Rates.  If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to
Section 2.7(b) for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans hereunder shall be suspended until the Administrative Agent upon
the instruction of the Lenders revokes such notice in writing.  Upon receipt of
such notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBO Rate Loans.

 

3.6           Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error; provided, however,
that such Lender shall only be entitled to collect amounts incurred within 180
days of such notice.

 

3.7           Substitution of Lenders.  Upon (i) the receipt by the Company from
any Lender of a claim for compensation under this Article III, (ii) the refusal
of a Lender to accept the Annual Proposed Borrowing Base pursuant to
Section 2.6(b) or Semi-Annual Proposed Borrowing Base pursuant to
Section 2.6(c) (as applicable) or (iii) a Lender becoming a Defaulting Lender,
and, as a result, the Company elects by written notice to the Administrative
Agent to replace such Lender pursuant to this Section 3.7 (such Lender, an
“Affected Lender”), the Company may:  (a) obtain a replacement bank or financial
institution satisfactory to the Administrative Agent to acquire and assume all
or a ratable part of all of such Affected Lender’s Loans and Commitment (a
“Replacement Lender”); or (b) request one more of the other Lenders to acquire
and assume all or part of such Affected Lender’s Loans and Commitment but none
of the Lenders shall have any obligation to do so.  Any such designation of a
Replacement Lender under clause (a) shall be subject to the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.

 

3.8           Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.

 

ARTICLE IV

 


SECURITY


 

4.1           The Security.  The Obligations will be secured by the Security
Documents.  Certain of the Security Documents are amendments and restatements of
Security Documents (as defined in the Existing Credit Agreement), and as such,
are granted by the Company, or its Restricted Subsidiaries, as applicable, in
assumption, renewal, extension, amendment and restatement of such prior liens
and security interests securing the Existing Credit Agreement and are entitled
to the priority and perfection relating back to the date originally granted and
assigned to the greatest extent possible.  Each of the Company and its
Restricted Subsidiaries hereby adopts, assumes, ratifies, and reaffirms such
prior Liens and security interests and confirms that such Liens and security
interests secure the Obligations as a continuation of the original “Obligations”
described in the Existing Credit Agreement.

 

4.2           Agreement to Deliver Security Documents.  The Company shall, and
shall cause its Restricted Subsidiaries to, deliver, to further secure the
Obligations whenever requested by the Administrative Agent in its sole and
absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, account control agreements, financing statements and other Security
Documents in form and substance satisfactory to the Administrative Agent for the
purpose of granting, confirming, and perfecting first and prior Liens or
security interests in any Property now owned or hereafter acquired by the
Company or any of its Restricted Subsidiaries (excluding the Capital Stock of
any Unrestricted Subsidiary held by the Company or any of its Restricted
Subsidiaries), as applicable, subject only to Permitted Liens.  The Company
shall, and shall cause its Restricted Subsidiaries to, deliver, and cause its
Restricted Subsidiaries, where

 

45

--------------------------------------------------------------------------------


 

applicable, to deliver whenever requested by the Administrative Agent, favorable
title opinions from legal counsel acceptable to the Administrative Agent, title
insurance policies, or such other evidence of title satisfactory to the
Administrative Agent with respect to the Mortgaged Properties designated by the
Administrative Agent, based upon abstract or record examinations acceptable to
the Administrative Agent and (a) stating that the Company or its Restricted
Subsidiary, as applicable, has good and marketable title to the Mortgaged
Properties, free and clear of all Liens except Permitted Liens, (b) confirming
that such Mortgaged Properties are subject to Security Documents securing the
Obligations that constitute and create legal, valid and duly perfected deed of
trust or mortgage Liens in such Mortgaged Properties and interests, and
assignments of and security interests in the Oil and Gas attributable to such
Mortgaged Properties comprised of Oil and Gas Properties and interests and the
proceeds thereof, in each case subject only to Permitted Liens, and (c) covering
such other matters as the Administrative Agent may reasonably request.

 

4.3           Perfection and Protection of Security Interests and Liens.  The
Company shall, and shall cause its Restricted Subsidiaries to, from time to time
deliver to the Administrative Agent any financing statements, amendment,
assignment and continuation statements, extension agreements and other
documents, properly completed and executed (and acknowledged when required) by
the Company or its Restricted Subsidiary, as applicable, in form and substance
satisfactory to the Administrative Agent, which the Administrative Agent
reasonably requests for the purpose of perfecting, confirming, or protecting any
Liens or other rights in Collateral securing any Obligations.

 

4.4           Offset.  To secure the repayment of the Obligations, the Company
hereby grants the Administrative Agent and each Lender a security interest, a
Lien, and a right of offset, each of which shall be in addition to all other
interests, Liens, and rights of the Administrative Agent and the Lenders at
common law, under the Loan Documents, or otherwise, and each of which shall be
upon and against (a) any and all moneys, securities or other Property (and the
proceeds therefrom) of the Company now or hereafter held or received by or in
transit to the Administrative Agent or any Lender from or for the account of the
Company, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, (b) any and all deposits (general or special, time or demand,
provisional or final) of the Company with the Administrative Agent or any
Lender, and (c) any other credits and claims of the Company at any time existing
against the Administrative Agent or any Lender, including claims under
certificates of deposit. During the existence of any Event of Default, the
Administrative Agent or any Lender is hereby authorized to foreclose upon,
offset, appropriate, and apply, at any time and from time to time, without
notice to the Company, any and all items hereinabove referred to against the
Obligations then due and payable.

 

4.5           Guaranty.


 


(A)           EACH GUARANTOR HAS EXECUTED AND DELIVERED TO THE ADMINISTRATIVE
AGENT, AND EACH RESTRICTED SUBSIDIARY OF THE COMPANY NOW EXISTING OR CREATED,
ACQUIRED OR COMING INTO EXISTENCE AFTER THE DATE HEREOF SHALL, PROMPTLY UPON
REQUEST BY THE ADMINISTRATIVE AGENT, EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT, A GUARANTY SETTING FORTH THEREIN AN ABSOLUTE AND UNCONDITIONAL GUARANTY
OF THE TIMELY REPAYMENT OF, AND THE DUE AND PUNCTUAL PERFORMANCE OF THE
OBLIGATIONS OF THE COMPANY HEREUNDER, WHICH GUARANTY SHALL BE SATISFACTORY TO
THE LENDERS IN

 

46

--------------------------------------------------------------------------------


 


FORM AND SUBSTANCE.  THE COMPANY WILL CAUSE EACH OF ITS RESTRICTED SUBSIDIARIES
TO DELIVER TO THE ADMINISTRATIVE AGENT, SIMULTANEOUSLY WITH ITS DELIVERY OF SUCH
A GUARANTY, WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL THAT SUCH RESTRICTED SUBSIDIARY HAS TAKEN ALL CORPORATE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP ACTION NECESSARY TO DULY APPROVE AND AUTHORIZE
ITS EXECUTION, DELIVERY AND PERFORMANCE OF SUCH GUARANTY AND ANY SECURITY
DOCUMENTS AND OTHER DOCUMENTS WHICH IT IS REQUIRED TO EXECUTE.


 

(b)           Guaranty Representations.  To induce the Lenders, the Issuing
Lender and the Administrative Agent to enter into this Agreement, each Loan
Party represents and warrants to each such Person at the Effective Time:

 

(I)            BENEFIT TO GUARANTORS.  THE LOAN PARTIES ARE MUTUALLY DEPENDENT
ON EACH OTHER IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES, WITH THE CREDIT
NEEDED FROM TIME TO TIME BY EACH OFTEN BEING PROVIDED BY ANOTHER OR BY MEANS OF
FINANCING OBTAINED BY ONE SUCH AFFILIATE WITH THE SUPPORT OF THE OTHER FOR THEIR
MUTUAL BENEFIT AND THE ABILITY OF EACH TO OBTAIN SUCH FINANCING IS DEPENDENT ON
THE SUCCESSFUL OPERATIONS OF THE OTHER.  THE BOARD OF DIRECTORS, MANAGER OR
GENERAL PARTNER, WHERE APPLICABLE, OF EACH GUARANTOR HAS DETERMINED THAT SUCH
GUARANTOR’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT MAY REASONABLY
BE EXPECTED TO DIRECTLY OR INDIRECTLY BENEFIT SUCH GUARANTOR AND IS IN THE BEST
INTERESTS OF SUCH GUARANTOR.

 

(II)           REASONABLE CONSIDERATION FOR GUARANTIES.  THE DIRECT OR INDIRECT
VALUE OF THE CONSIDERATION RECEIVED AND TO BE RECEIVED BY SUCH GUARANTOR IN
CONNECTION HEREWITH IS REASONABLY WORTH AT LEAST AS MUCH AS THE LIABILITY AND
OBLIGATIONS OF EACH GUARANTOR HEREUNDER AND ITS GUARANTY, AND THE INCURRENCE OF
SUCH LIABILITY AND OBLIGATIONS IN RETURN FOR SUCH CONSIDERATION MAY REASONABLY
BE EXPECTED TO BENEFIT SUCH GUARANTOR, DIRECTLY OR INDIRECTLY.

 

(III)          NO INSOLVENCIES.  NO LOAN PARTY IS “INSOLVENT” (THAT IS, THE SUM
OF SUCH PERSON’S ABSOLUTE AND CONTINGENT LIABILITIES, INCLUDING THE OBLIGATIONS,
DOES NOT EXCEED THE FAIR MARKET VALUE OF SUCH PERSON’S ASSETS, INCLUDING ANY
RIGHTS OF CONTRIBUTION, REIMBURSEMENT OR INDEMNITY).  EACH LOAN PARTY HAS
CAPITAL WHICH IS ADEQUATE FOR THE BUSINESSES IN WHICH SUCH PERSON IS ENGAGED AND
INTENDS TO BE ENGAGED.  NO LOAN PARTY HAS INCURRED (WHETHER HEREBY OR
OTHERWISE), NOR DOES ANY LOAN PARTY INTEND TO INCUR OR BELIEVE THAT IT WILL
INCUR, LIABILITIES WHICH WILL BE BEYOND ITS ABILITY TO PAY AS SUCH LIABILITIES
MATURE.

 

4.6           Production Proceeds.  Notwithstanding that, by the terms of the
various Security Documents, the Company is and will be assigning to the
Administrative Agent all of the Net Proceeds of Production accruing to the
Mortgaged Properties covered thereby, so long as no Event of Default has
occurred and is continuing, the Administrative Agent, on behalf of the Lenders,
grants each of the Company and its Subsidiaries a revocable license to continue
to receive from the purchasers of production all such Net Proceeds of
Production, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified.  During the continuance of an
Event of Default described under Sections 9.1(g) or (h), this license shall be
automatically revoked, and during the continuance of any other Event of Default,
this

 

47

--------------------------------------------------------------------------------


 

license shall be revocable in the sole discretion of the Administrative Agent,
by notice to the Company, and the Administrative Agent may exercise all rights
and remedies granted under the Security Documents, including the right to obtain
possession of all Net Proceeds of Production then held by the Loan Parties or to
receive directly from the purchasers of production all other Net Proceeds of
Production.  In no case shall any failure, whether purposeful or inadvertent, by
the Administrative Agent to collect directly any such Net Proceeds of Production
constitute in any way a waiver, remission or release of any of its rights under
the Security Documents, nor shall any release of any Net Proceeds of Production
by the Administrative Agent to the Loan Parties constitute a waiver, remission,
or release of any other Net Proceeds of Production or of any rights of the
Administrative Agent to collect other Net Proceeds of Production thereafter.

 


ARTICLE V


 


CONDITIONS PRECEDENT


 

5.1           Conditions of the Effective Date and Initial Credit Extensions. 
The effectiveness of this Agreement, and each Lender’s obligation to lend money
and otherwise extend credit to the Company to refinance, renew and extend the
Existing Revolving Credit Outstandings are subject to the condition that on or
before the Effective Time the Administrative Agent shall have received all of
the following, in form and substance satisfactory to the Administrative Agent
and each Lender, and in sufficient copies for each Lender (or, in the case of
clauses (f), (h) or (p), the conditions specified therein shall have been
satisfied):

 


(A)           CREDIT AGREEMENT AND RELATED DOCUMENTS.  THIS AGREEMENT, THE
NOTES, THE GUARANTY AND THE SECURITY DOCUMENTS (OTHER THAN THE ACCOUNT CONTROL
AGREEMENT), DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY PARTY THERETO;


 


(B)           RESOLUTIONS; INCUMBENCY; ORGANIZATION DOCUMENTS.  (I) RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE COMPANY AND MEMBERS OR THE BOARD OF DIRECTORS
OF EACH GUARANTOR OR ITS GENERAL PARTNER, AS APPLICABLE, AUTHORIZING THE
TRANSACTIONS CONTEMPLATED HEREBY, CERTIFIED AS OF THE EFFECTIVE TIME BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH PERSON; (II) CERTIFICATES OF THE
SECRETARY OF THE COMPANY AND THE SECRETARY OF EACH GUARANTOR CERTIFYING THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH PERSON AUTHORIZED TO EXECUTE,
DELIVER AND PERFORM, AS APPLICABLE, THIS AGREEMENT, THE SECURITY DOCUMENTS, THE
GUARANTY, AND ALL OTHER LOAN DOCUMENTS TO BE DELIVERED BY IT HEREUNDER; AND
(III) THE ORGANIZATION DOCUMENTS OF EACH LOAN PARTY AS IN EFFECT ON THE
EFFECTIVE TIME, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE SUCH
PERSON AS OF THE EFFECTIVE TIME;


 


(C)           GOOD STANDING.  A GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY
FROM ITS STATE OF INCORPORATION OR FORMATION, AND EVIDENCING ITS QUALIFICATION
TO DO BUSINESS IN EACH OTHER JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, IN EACH CASE AS OF A RECENT DATE;


 


(D)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE EXISTING CREDIT
AGREEMENT AND UNDER THIS AGREEMENT, AGENT FEE LETTER AND THE LENDER FEE LETTER,
IN EACH CASE TO THE EXTENT THEN DUE

 

48

--------------------------------------------------------------------------------


 


AND PAYABLE AT THE EFFECTIVE TIME, INCLUDING ANY SUCH COSTS, FEES AND EXPENSES
ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4;


 


(E)           CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, DATED
AS OF THE EFFECTIVE TIME, STATING THAT (I) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE VI AND SECTION 4.5(B) ARE TRUE AND CORRECT ON AND AS OF THE
EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE; (II) NO LITIGATION IS
PENDING OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A
REASONABLE PROBABILITY OF AN ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL
ADVERSE EFFECT; AND (III) THERE HAS OCCURRED NO EVENT OR CIRCUMSTANCE THAT HAS
RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
SINCE DECEMBER 31, 2008;


 


(F)            DUE DILIGENCE.  THE ADMINISTRATIVE AGENT SHALL HAVE COMPLETED A
DUE DILIGENCE REVIEW SATISFACTORY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE
REQUIRED LENDERS, INCLUDING AS TO THE LEGAL STRUCTURE, CAPITAL BUDGETS, TAX
POSITION, HEDGING STRATEGY AND HEDGING POSITION OF THE COMPANY AND ITS
SUBSIDIARIES;


 


(G)           TITLE.  EVIDENCE THAT THE COMPANY AND ITS RESTRICTED SUBSIDIARIES
HAVE GOOD AND MARKETABLE TITLE ON AT LEAST 85% OF THE NET PRESENT VALUE OF THE
PROVED OIL AND GAS RESERVES SUBJECT TO NO OTHER LIENS, OTHER THAN PERMITTED
LIENS, EVIDENCED BY TITLE INFORMATION SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE LENDERS;


 


(H)           ENVIRONMENTAL.  THE ADMINISTRATIVE AGENT SHALL HAVE COMPLETED A
REVIEW SATISFACTORY TO THE ADMINISTRATIVE AGENT OF CURRENT PUBLIC ENVIRONMENTAL
DATA SOURCES, REGISTERS AND LISTS REGARDING EACH LOAN PARTY AND THEIR RESPECTIVE
OIL AND GAS PROPERTIES AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
SATISFIED WITH ALL ENVIRONMENTAL MATTERS;


 


(I)            INSURANCE CERTIFICATES.  INSURANCE CERTIFICATES IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM THE
COMPANY’S INSURANCE CARRIERS REFLECTING THE CURRENT INSURANCE POLICIES REQUIRED
UNDER SECTION 7.6 (SUCH INSURANCE WILL BE PRIMARY AND NOT CONTRIBUTING)
INCLUDING ANY NECESSARY ENDORSEMENTS TO REFLECT THE ADMINISTRATIVE AGENT AS LOSS
PAYEE FOR THE RATABLE BENEFIT OF THE LENDERS, WITH THE RIGHT TO RECEIVE AT LEAST
30 DAYS PRIOR NOTICE OF CANCELLATION OF ANY SUCH POLICY;


 


(J)            OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST;


 


(K)           OPINIONS OF COUNSEL.  (I) AN OPINION OF DAVIS GRAHAM & STUBBS LLP
COVERING SUCH MATTERS AS THE ADMINISTRATIVE AGENT MAY REQUIRE AND IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT DATED AS OF THE EFFECTIVE
TIME, (II) AN OPINION OF BRACEWELL & GIULIANI LLP COVERING SUCH MATTERS OF NEW
YORK LAW AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT DATED AS OF THE EFFECTIVE TIME AND
(III) OPINIONS OF BRACEWELL & GIULIANI LLP AND DOWNEY BRAND LLP AS TO THE
ENFORCEABILITY AND PERFECTION OF THE LIENS AND SECURITY INTERESTS CREATED UNDER
THE MORTGAGES FILED OR TO BE FILED IN TEXAS AND CALIFORNIA, RESPECTIVELY;


 


(L)            INITIAL RESERVE REPORT, FINANCIAL STATEMENTS AND  PRO FORMA
FINANCIAL STATEMENTS.  THE INITIAL RESERVE REPORT, THE AUDITED FINANCIAL
STATEMENTS, THE COMPANY’S

 

49

--------------------------------------------------------------------------------


 


UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE NINE MONTH PERIOD
ENDING SEPTEMBER 30, 2009, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(M)          LIEN SEARCHES.  EVIDENCE OF THE RESULTS OF A RECENT LIEN SEARCH IN
EACH OF THE JURISDICTIONS IN WHICH UCC FINANCING STATEMENTS OR OTHER FILINGS OR
RECORDATIONS SHOULD BE MADE TO EVIDENCE OR PERFECT SECURITY INTERESTS IN ANY
ASSETS OF THE LOAN PARTIES, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE
PROPERTY OF THE LOAN PARTIES, EXCEPT FOR PERMITTED LIENS;


 


(N)           MMS OPERATIONAL MATTERS.  EVIDENCE THAT THE COMPANY IS QUALIFIED
BY THE MINERALS MANAGEMENT SERVICE OF THE UNITED STATES DEPARTMENT OF INTERIOR
TO OPERATE ITS HYDROCARBON INTERESTS COMPRISED OF LEASES COVERING SUBMERGED
LANDS ON THE FEDERAL OUTER CONTINENTAL SHELF;


 


(O)           FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING,
WITHOUT LIMITATION, ANY UCC FINANCING STATEMENT) REQUIRED BY THE SECURITY
DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE
FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, A FIRST PRIORITY PERFECTED LIEN ON THE
COLLATERAL DESCRIBED IN ANY SECURITY DOCUMENT TO WHICH THE COMPANY OR ANY
GUARANTOR IS A PARTY, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER
THAN WITH RESPECT TO PERMITTED LIENS (OTHER THAN LIENS DESCRIBED IN (J) OF SUCH
DEFINITION)), SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT IN PROPER FORM FOR FILING, REGISTRATION OR
RECORDATION;


 

(p)           Approvals.  All government and third party approvals (including
any consents) necessary in connection with continuing operations of the Company
and its Subsidiaries and the transactions contemplated by the Loan Documents
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the financing contemplated hereby;

 

(q)           Solvency.  A certificate from a Responsible Officer of the Company
and each Subsidiary certifying that the Company and each Subsidiary (i) as of
the Effective Time, is, and (ii) after giving effect to the transactions
contemplated hereby, will be, Solvent; and

 


(R)            PLEDGED STOCK; STOCK POWERS; ACKNOWLEDGMENT AND CONSENT; PLEDGED
NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF CAPITAL STOCK OF THE COMPANY’S RESTRICTED
SUBSIDIARIES PLEDGED PURSUANT TO THE SECURITY AGREEMENT, TOGETHER WITH AN
UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY
AUTHORIZED OFFICER OF THE PLEDGOR THEREOF, AND (II) EACH PROMISSORY NOTE PLEDGED
BY THE LOAN PARTIES PURSUANT TO THE SECURITY AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK
SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE PLEDGOR THEREOF.

 

5.2           Conditions to All Credit Extensions.  The obligation of each
Lender to make any Loan or to continue or convert any Loan under Section 2.3
(but specifically excluding the conversion of LIBO Rate Loans on the last day of
the Interest Period therefor into Base Rate Loans), and of the obligation of the
Issuing Lender to issue any Letters of Credit, in each case

 

50

--------------------------------------------------------------------------------


 

from and after the Effective Time, is subject to the satisfaction of the
following conditions precedent on the relevant Borrowing Date or
Conversion/Continuation Date:

 


(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING OR A NOTICE OF CONVERSION/CONTINUATION, AS APPLICABLE;


 


(B)           CONTINUATION OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES IN ARTICLE VI AND SECTION 4.5(B) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH BORROWING DATE OR
CONVERSION/CONTINUATION DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH
BORROWING DATE OR CONVERSION/CONTINUATION DATE (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFER TO AN EARLIER DATE, IN WHICH CASE
THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE);


 


(C)           NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
OR SHALL RESULT FROM SUCH BORROWING, CONTINUATION OR CONVERSION OR ISSUANCE;


 


(D)           NO EVENT OR CONDITION OF MATERIAL ADVERSE EFFECT.  NO EVENT OR
CONDITION HAVING A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE
DECEMBER 31, 2008, OR IF APPLICABLE THE DATE OF THE MOST RECENT ANNUAL AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 7.1(A); AND


 


(E)           MORTGAGED PROPERTIES.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED
THAT THE LOAN PARTIES HAVE GRANTED TO IT, AT SUCH TIME, FIRST PRIORITY PERFECTED
LIENS ON OIL AND GAS PROPERTIES THAT ARE MORTGAGED PROPERTIES, SUBJECT ONLY TO
PERMITTED LIENS, SUFFICIENT TO CAUSE THE MORTGAGED PROPERTIES TO INCLUDE
EIGHTY-FIVE PERCENT (85%) OF THE NET PRESENT VALUE OF THE PROVED RESERVES AND AT
LEAST NINETY-FIVE PERCENT (95%) OF THE NET PRESENT VALUE OF THE PROVED DEVELOPED
PRODUCING RESERVES.


 

Each Notice of Borrowing or Notice of Conversion/Continuation submitted by the
Company hereunder shall constitute a representation and warranty by the Company
hereunder, as of the date of each such notice and as of each Borrowing Date or
Conversion/Continuation Date, as applicable, that the conditions in this
Section 5.2 are satisfied.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders, the Issuing Lender and the Administrative Agent to enter
into this Agreement, the Loan Parties represent and warrant, jointly and
severally, to each such Person, as of the Effective Time:

 

6.1           Organization, Existence and Power.  Each Loan Party: (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) has the power and authority and all material
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents; (c) is duly qualified as a foreign corporation, limited
partnership or limited liability company and is licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the

 

51

--------------------------------------------------------------------------------


 

conduct of its business requires such qualification or license, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (d) is in compliance in all material respects with all Requirements
of Law.

 

6.2           Corporate Authorization; No Contravention.  The execution,
delivery and performance by the Loan Parties of this Agreement and each other
Loan Document to which such Person is a party have been duly authorized by all
necessary organizational action, and do not and will not: (a) contravene the
terms of any of that Person’s Organization Documents; (b) contravene any Second
Lien Debt Instrument; (b) conflict with or result in any breach or contravention
of, or the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party that would be prior to
the Liens granted to the Administrative Agent for the benefit of the Lenders or
otherwise that would constitute a Material Adverse Effect, or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its material Property is subject; or (c) violate in any material respect any
Requirement of Law.

 

6.3           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any other Loan Party
of this Agreement or any other Loan Document to which it is a party, except for
filings necessary to obtain and maintain perfection of Liens; routine filings
related to the Company and the operation of its business; and such filings as
may be necessary in connection with the Lenders’ exercise of remedies hereunder.

 

6.4           Binding Effect.  This Agreement and each other Loan Document to
which the Company or any Restricted Subsidiary is a party constitute the legal,
valid and binding obligations of the Company and such Restricted Subsidiaries to
the extent it is a party thereto, enforceable against such Person in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

6.5           Litigation.  Unless specifically disclosed in Schedule 6.5
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Company, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, against the
Company or its Subsidiaries or any of their respective Properties which
(i) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or (ii) if determined
adversely to the Company or its Subsidiaries, would reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

 

6.6           No Default.  No Default or Event of Default exists or would be
reasonably expected to result from the incurring of any Obligations by the
Company.  No “Default” or “Event of Default” (as those terms are defined in the
Second Lien Debt Instruments) exists under any Second Lien Debt Instrument. 
Neither the Company nor any Subsidiary is in default under

 

52

--------------------------------------------------------------------------------


 

or with respect to any other Contractual Obligation in any respect which,
individually or together with all such defaults, would reasonably be expected to
have a Material Adverse Effect.

 

6.7           ERISA Compliance.  Except as specifically disclosed in Schedule
6.7:

 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW.  EACH
PLAN THAT IS INTENDED TO BE QUALIFIED UNDER CODE SECTION 401(A) IS EITHER (I) A
PROTOTYPE PLAN ENTITLED TO RELY ON THE OPINION LETTER ISSUED BY THE IRS AS TO
THE QUALIFIED STATUS OF SUCH PLAN UNDER SECTION 401 OF THE CODE TO THE EXTENT
PROVIDED IN REVENUE PROCEDURE 2005-16, OR (II) THE RECIPIENT OF A DETERMINATION
LETTER FROM THE IRS TO THE EFFECT THAT SUCH PLAN IS QUALIFIED, AND THE PLANS AND
TRUSTS RELATED THERETO ARE EXEMPT FROM FEDERAL INCOME TAXES UNDER SECTIONS
401(A) AND 501(A), RESPECTIVELY, OF THE CODE.  TO THE BEST KNOWLEDGE OF THE
COMPANY, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION. 
THE COMPANY AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF COMPANY,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION
OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN
WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); 
(IV) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE
GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY)
UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND
(V) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION
THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.


 

6.8           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
shall be used solely for the purposes set forth in and permitted by
Section 7.13.  Neither the Company nor any Subsidiary is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.9           Title to Properties.  The Company and each Restricted Subsidiary
have good and marketable title to the Mortgaged Properties subject only to
Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold interests
in, all other Property necessary or used in the ordinary conduct of their
respective businesses.  The Mortgaged Properties of the Company and its
Restricted Subsidiaries are subject to no Liens, other than Permitted Liens.

 

53

--------------------------------------------------------------------------------


 

6.10         Oil and Gas Reserves.  The Company and each Restricted Subsidiary
is and will hereafter be, in all material respects, the owner of the Oil and Gas
that it purports to own from time to time in and under its Oil and Gas
Properties, together with the right to produce the same.  Such Oil and Gas
Properties are not subject to any Lien other than as set forth in the financial
statements referred to in Section 6.14, as disclosed in such financial
statements to the Lenders in writing prior to the Effective Time and Permitted
Liens.  All such Oil and Gas has been and will hereafter be produced, sold and
delivered by the Company and its Restricted Subsidiaries in accordance in all
material respects with all applicable laws and regulations of every Governmental
Authority; each of the Company and its Restricted Subsidiaries has complied in
all material respects (from the time of acquisition by the Company or a
Restricted Subsidiaries) and will hereafter use commercially reasonable efforts
to comply with all material terms of each oil, gas and mineral lease comprising
its Oil and Gas Properties; and all such material oil, gas and mineral leases
under which the Company or a Restricted Subsidiaries is a lessee or co-lessee
have been and will hereafter be maintained in full force and effect; provided,
however, that nothing in this Section 6.10 shall prevent the Company or its
Restricted Subsidiaries from abandoning any well or forfeiting, surrendering or
releasing any lease in the ordinary course of business which is not materially
disadvantageous in any way to the Lenders and which, in the opinion of the
Company or its Restricted Subsidiaries, is in its best interest, and following
which the Company and its Restricted Subsidiaries are and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.  To the
best of the knowledge of the Company and its Restricted Subsidiaries, all of the
Hydrocarbon Interests comprising its Oil and Gas Properties are and will
hereafter be enforceable in all material respects in accordance with their
terms, except as such may be modified by applicable bankruptcy law or an order
of a court in equity.

 

6.11         Reserve Report.  The Company has heretofore delivered to the
Administrative Agent a true and complete copy of a report, dated effective as of
January 1, 2009, prepared by DeGolyer & MacNaughton  (the “Initial Reserve
Report”) covering certain of the Company’s Oil and Gas Properties located in
Texas and in or offshore California relating to an evaluation of the Oil and Gas
attributable to certain of the Mortgaged Properties described therein.  To the
best knowledge of the Company, (i) the assumptions stated or used in the
preparation of any Reserve Report are reasonable, (ii) all information furnished
by any Loan Party to the Independent Engineer for use in the preparation of any
Reserve Report was accurate in all material respects, (iii) there has been no
material adverse change in the amount of the estimated Oil and Gas reserves
shown in any Reserve Report since the date thereof, except for changes which
have occurred as a result of production in the ordinary course of business, and
(iv) each Reserve Report does not, in any case, omit any material statement or
information necessary to cause the same not to be misleading to the Lenders.

 

6.12         Gas Imbalances.  Except as disclosed to the Lenders in writing
prior to the Effective Time, there are no gas imbalances, take or pay or other
prepayments with respect to any of the Oil and Gas Properties in excess of
$400,000 in the aggregate which would require the Company or its Restricted
Subsidiaries to deliver Oil and Gas produced from any of the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

6.13         Taxes.  The Company and its Subsidiaries have filed all federal Tax
returns and reports required to be filed, and have paid all federal Taxes,
assessments, fees and

 

54

--------------------------------------------------------------------------------


 

other governmental charges levied or imposed upon them or their Properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  The Company and its
Subsidiaries have filed all state and other non-federal Tax returns and reports
required to be filed, and have paid all state and other non-federal Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their Properties, income or assets prior to delinquency thereof, except those
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.  To the Company’s
knowledge, there is no proposed Tax assessment against the Company or any
Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect.

 

6.14         Financial Statements and Condition.

 


(A)           THE AUDITED FINANCIAL STATEMENTS, THE COMPANY’S UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(L) (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE DATES THEREOF AND RESULTS OF OPERATIONS
FOR THE PERIODS COVERED THEREBY (SUBJECT, IN THE CASE OF THE COMPANY’S UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(L), TO NORMAL AND
IMMATERIAL AUDIT ADJUSTMENTS); AND (III) EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE 6.14(A)  OR IN THE AUDITED FINANCIAL STATEMENTS OR THE COMPANY’S
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(L),
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, HAS ANY MATERIAL INDEBTEDNESS
OR OTHER MATERIAL LIABILITIES, DIRECT OR CONTINGENT, AS OF THE DATE HEREOF,
INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS OR CONTINGENT OBLIGATIONS.


 


(B)           DURING THE PERIOD FROM DECEMBER 31, 2008 TO AND INCLUDING THE DATE
HEREOF THERE HAS BEEN NO DISPOSITION BY THE COMPANY OR ANY SUBSIDIARIES OF ANY
MATERIAL PART OF ITS BUSINESS OR PROPERTY, OTHER THAN DISPOSITIONS PERMITTED BY
SECTION 8.2(A), (B), (C), (D) OR (E).


 


(C)           SINCE DECEMBER 31, 2008 THROUGH THE EFFECTIVE TIME, THERE HAS BEEN
NO MATERIAL ADVERSE EFFECT.


 

6.15         Environmental Matters.  Each of the Company and its Subsidiaries
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and existing Environmental Claims on its business, operations
and Properties, and such Properties which it is acquiring or planning to acquire
and as a result thereof the Company has reasonably concluded that, unless
specifically disclosed in Schedule 6.15, such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.16         Regulated Entities.  None of the Company, its Subsidiaries, any
Person controlling the Company, or any Subsidiary, is an “investment company”
within the meaning of the Investment Company Act of 1940.  None of the Company,
any Person controlling the Company or any Subsidiary (other than Ellwood), is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any

 

55

--------------------------------------------------------------------------------


 

state public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

6.17         No Burdensome Restrictions.  Except as set forth on Schedule 6.17,
neither the Company nor any Subsidiary is a party to or bound by any Contractual
Obligation, or subject to any restriction in any Organization Document, or any
Requirement of Law, which would reasonably be expected to have a Material
Adverse Effect.

 

6.18         Copyrights, Patents, Trademarks and Licenses, etc.  The Company and
each Restricted Subsidiary own or are licensed or otherwise have the right to
use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person.  To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Restricted Subsidiary infringes upon any rights
held by any other Person.  Except as specifically disclosed in Schedule 6.5, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Company, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Company, proposed, which, in either case,
would reasonably be expected to have a Material Adverse Effect.

 

6.19         Subsidiaries.  As of the Effective Time, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.19 hereto and has no material equity investments in any other Person other
than those specifically disclosed in part (b) of Schedule 6.19.

 

6.20         Insurance.  The Properties of the Company and each Restricted
Subsidiary are insured with financially sound and reputable insurance companies
that are not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where the Company
or such Subsidiary operates.   Such insurance is primary and not contributing.

 

6.21         Full Disclosure.  None of the representations or warranties made by
the Company or any Restricted Subsidiary in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Restricted Subsidiary in
connection with the Loan Documents, taken as whole, contains any untrue
statement of a material fact known to the Company or omits any material fact
known to the Company required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

 

6.22         Solvency.  The Company and its Subsidiaries, taken as a whole are,
and the Company, individually, and each Guarantor, individually, is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and

 

56

--------------------------------------------------------------------------------


 

therewith, and all rights of contribution of such Person against other Loan
Parties under the Guaranty, at law, in equity or otherwise,  will be and will
continue to be, Solvent.

 

6.23         Labor Matters.  Except to the extent such matters do not to
constitute a Material Adverse Effect, (a) no actual or threatened strikes, labor
disputes, slowdowns, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at the Property of the Company or any
Subsidiary exist, (b) hours worked by and payment made to the employees of the
Company have not been in violation of the Fair Labor Standards Act or any other
applicable laws pertaining to labor matters, (c) all payments due from the
Company or any Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) the business activities and operations of the
Company and each Subsidiary are in compliance with the Occupational Safety and
Health Act and other applicable health and safety laws.

 

6.24         Downstream Contracts.  The Company’s marketing, gathering,
transportation, processing and treating facilities and equipment, together with
any marketing, gathering, transportation, processing and treating contracts in
effect among, inter alia, Company and any other Person, are, except as set forth
on Schedule 6.24 sufficient to market, gather, transport, process or treat, as
applicable, reasonably anticipated volumes of production of Oil and Gas from the
Company’s Oil and Gas Properties.  Any such contracts with Affiliates are
disclosed on Schedule 6.24 hereto.

 

6.25         Derivative Contracts.  Neither the Company nor any Restricted
Subsidiary is party to any Derivative Contract other than (a) as of the
Effective Time, the Existing Derivative Contracts or (b) after the Effective
Time, Derivative Contracts permitted by Sections 7.15 or 8.10.

 

6.26         Ellwood Subsidiary.  Ellwood (a) has not engaged in any business
other than the ownership and operation of common carrier crude oil pipelines and
(b) as a result of Requirements of Law in effect as of the Effective Date, is
prevented from duly executing and delivering to the Administrative Agent and the
Lenders a Guaranty (or a joinder thereto) or the Security Agreement (or a
joinder thereto).

 

6.27         Senior Notes Indenture.  The Obligations incurred in connection
with the Loan Documents, after giving effect to the transactions and extensions
of credit contemplated hereby, (a) constitute “Senior Debt”, as defined in the
Senior Notes Indenture, (b) constitute “Permitted Debt”, under and as defined in
Section 3.3(b) of the Senior Notes Indenture and (c) are secured by Liens
created by the Loan Documents that are “Permitted Liens” under and as defined in
clause (1) of the definition thereof.

 

6.28         Existing Indebtedness.  Other than Permitted Indebtedness, after
giving effect to the transactions contemplated hereby, no Loan Party has any
Indebtedness or Disqualified Stock outstanding.

 

6.29         Security Documents.

 

57

--------------------------------------------------------------------------------


 


(A)           THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID,
BINDING AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN
AND PROCEEDS AND PRODUCTS THEREOF.  IN THE CASE OF THE PLEDGED STOCK DESCRIBED
IN THE SECURITY AGREEMENT, WHEN ANY STOCK CERTIFICATES REPRESENTING SUCH PLEDGED
STOCK ARE DELIVERED TO THE ADMINISTRATIVE AGENT, AND IN THE CASE OF THE OTHER
COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT, WHEN FINANCING STATEMENTS IN
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 6.29(A)-1 (WHICH
FINANCING STATEMENTS MAY BE FILED BY THE ADMINISTRATIVE AGENT) AT ANY TIME AND
SUCH OTHER FILINGS AS ARE SPECIFIED ON SCHEDULE 3 TO THE SECURITY AGREEMENT HAVE
BEEN COMPLETED (ALL OF WHICH FILINGS MAY BE FILED BY THE ADMINISTRATIVE AGENT)
AT ANY TIME, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
SUCH COLLATERAL AND THE PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE
OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(EXCEPT PERMITTED LIENS).  SCHEDULE 6.29(A)-2 LISTS EACH UCC FINANCING STATEMENT
THAT (I) NAMES ANY LOAN PARTY AS DEBTOR AND (II) WILL REMAIN ON FILE AFTER THE
EFFECTIVE TIME.  SCHEDULE 6.29(A)-3 LISTS EACH UCC FINANCING STATEMENT THAT
(I) NAMES ANY LOAN PARTY AS DEBTOR AND (II) WILL BE TERMINATED ON OR PRIOR TO
THE EFFECTIVE TIME.


 


(B)           EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID,
BINDING AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND
PROCEEDS AND PRODUCTS THEREOF; AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 6.29(B) (IN THE CASE OF MORTGAGES TO BE EXECUTED AND
DELIVERED ON THE EFFECTIVE DATE) OR IN THE RECORDING OFFICE DESIGNATED BY THE
COMPANY (IN THE CASE OF ANY MORTGAGE TO BE EXECUTED AND DELIVERED PURSUANT TO
SECTION 7.14(B)), EACH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
MORTGAGED PROPERTIES DESCRIBED THEREIN AND THE PROCEEDS AND PRODUCTS THEREOF, AS
SECURITY FOR THE OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (OTHER THAN PERSONS HOLDING LIENS OR OTHER ENCUMBRANCES OR RIGHTS
PERMITTED BY THE RELEVANT MORTGAGE).

 

ARTICLE VII


 


AFFIRMATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 


7.1           FINANCIAL STATEMENTS.  THE COMPANY AND EACH GUARANTOR SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) MAINTAIN FOR ITSELF AND EACH OF ITS
RESPECTIVE RESTRICTED SUBSIDIARIES, ON A CONSOLIDATED BASIS A SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH GAAP AND (II) DELIVER
TO THE ADMINISTRATIVE AGENT WHO WILL DELIVER TO EACH LENDER:


 


(A)           AS SOON AS AVAILABLE, BUT NOT LATER THAN APRIL 30, 2010 AND NOT
LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR ENDING THEREAFTER, A COPY
OF THE ANNUAL AUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES AS AT DECEMBER 31, 2009 AND AS AT THE END OF SUCH YEAR
ENDING THEREAFTER, RESPECTIVELY, AND THE RELATED CONSOLIDATED STATEMENTS OF
OPERATIONS AND RETAINED EARNINGS, COMPREHENSIVE INCOME AND CASH FLOWS FOR SUCH
YEAR, SETTING

 

58

--------------------------------------------------------------------------------


 


FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR;
THE COMPANY’S FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY THE UNQUALIFIED
OPINION (OR, IF QUALIFIED, OF A NON-MATERIAL NATURE (E.G. FASB CHANGES OF
ACCOUNTING PRINCIPLES) OR NOTHING INDICATIVE OF GOING CONCERN OR MATERIAL
MISREPRESENTATION NATURE) AND A COPY OF THE MANAGEMENT LETTER OF DELOITTE &
TOUCHE LLP OR OTHER NATIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING FIRM
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE “INDEPENDENT AUDITOR”), WHICH REPORT
SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES AT THE END OF SUCH PERIODS AND THE RESULTS OF THEIR
OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH
GAAP; AND


 


(B)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 60 DAYS AFTER THE CLOSE
OF EACH OF THE FIRST THREE QUARTERLY PERIODS, A COPY OF THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AS OF THE END OF SUCH QUARTER AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS,
COMPREHENSIVE INCOME AND CASH FLOWS FOR THE PERIOD COMMENCING ON THE FIRST DAY
AND ENDING ON THE LAST DAY OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN
COMPREHENSIVE FORM THE FIGURES FOR THE COMPARABLE PERIOD IN THE PREVIOUS FISCAL
YEAR AND CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS, IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL AND RECURRING YEAR-END
AUDIT ADJUSTMENTS), THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES AT THE END OF SUCH PERIODS AND THE RESULTS OF THEIR
OPERATIONS AND THEIR CASH FLOWS.


 

7.2           Certificates; Other Production and Reserve Information.  The
Company shall furnish to the Administrative Agent and each Lender:

 


(A)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 60 DAYS AFTER THE CLOSE
OF EACH QUARTER, A QUARTERLY STATUS REPORT IN A FORM REASONABLY ACCEPTABLE TO
THE LENDERS, AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING QUARTER;


 


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 7.1(A) AND (B), AND THE REPORTS REFERRED TO IN
SECTION 7.2(A), A COMPLIANCE CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER;


 


(C)           ON OR BEFORE (I) APRIL 1, EFFECTIVE AS OF JANUARY 1, OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT PREPARED BY RYDER SCOTT CO.
L.P., NETHERLAND SEWELL & ASSOCIATES, INC., DEGOLYER AND MACNAUGHTON OR OTHER
INDEPENDENT PETROLEUM ENGINEER ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE
“INDEPENDENT ENGINEER”) AND (II) OCTOBER 1, EFFECTIVE AS OF JULY 1, OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT PREPARED BY THE COMPANY IN
SUBSTANTIALLY THE SAME FORM AS THE JANUARY 1 RESERVE REPORT AND CERTIFIED BY A
RESPONSIBLE OFFICER AS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


 


(D)           PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF ANY LENDER, SUCH COPIES OF ALL GEOLOGICAL, ENGINEERING AND RELATED
DATA CONTAINED IN THE COMPANY’S FILES OR READILY ACCESSIBLE TO THE COMPANY
RELATING TO ITS AND ITS SUBSIDIARIES’ OIL AND GAS PROPERTIES AS MAY REASONABLY
BE REQUESTED;

 

59

--------------------------------------------------------------------------------


 


(E)           ON REQUEST BY THE ADMINISTRATIVE AGENT, BASED UPON THE
ADMINISTRATIVE AGENT’S OR THE REQUIRED LENDERS’ GOOD FAITH BELIEF THAT THE
COMPANY’S OR ITS RESTRICTED SUBSIDIARIES’ TITLE TO THE MORTGAGED PROPERTIES OR
THE ADMINISTRATIVE AGENT’S LIEN THEREON IS SUBJECT TO CLAIMS OF THIRD PARTIES,
OR IF REQUIRED BY REGULATIONS TO WHICH THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS IS SUBJECT, TITLE AND MORTGAGE LIEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT COVERING SUCH MORTGAGED PROPERTY AS MAY BE DESIGNATED BY
THE ADMINISTRATIVE AGENT, COVERING THE COMPANY’S OR ITS RESTRICTED SUBSIDIARIES’
TITLE THERETO AND EVIDENCING THAT THE OBLIGATIONS ARE SECURED BY LIENS AND
SECURITY INTERESTS AS PROVIDED IN THIS AGREEMENT AND THE SECURITY DOCUMENTS;


 


(F)            PROMPTLY UPON ITS COMPLETION IN EACH FISCAL YEAR OF THE COMPANY
COMMENCING WITH THE 2009 FISCAL YEAR THROUGH AND INCLUDING THE 2012 FISCAL YEAR,
AND NOT LATER THAN JANUARY 30 OF EACH SUCH FISCAL YEAR, A COPY OF THE ANNUAL
BUDGET OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES ON A CONSOLIDATED BASIS
FOR SUCH FISCAL YEAR, PROJECTING TOTAL OIL AND GAS REVENUE, TOTAL REVENUE, TOTAL
OPERATING COSTS AND EXPENSES, CONSOLIDATED NET INCOME, CONSOLIDATED INTEREST
EXPENSE, CONSOLIDATED EBITDA AND TOTAL CAPITAL EXPENDITURES, BY FISCAL QUARTER;
AND


 


(G)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY AS
THE ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY LENDER, MAY FROM TIME TO TIME
REASONABLY REQUEST.


 

7.3           Notices.  The Company shall promptly notify the Administrative
Agent and each Lender in writing:

 


(A)           OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AND OF THE
OCCURRENCE OR EXISTENCE OF ANY EVENT OR CIRCUMSTANCE THAT WOULD REASONABLY BE
EXPECTED TO BECOME A DEFAULT OR EVENT OF DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR MAY REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) MATERIAL BREACH OR NON
PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE COMPANY OR
ANY RESTRICTED SUBSIDIARY OR ANY ALLEGATION THEREOF; (II) ANY MATERIAL DISPUTE,
LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN THE COMPANY OR ANY
RESTRICTED SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT
OF, OR ANY MATERIAL DEVELOPMENT IN, ANY MATERIAL LITIGATION OR PROCEEDING
AFFECTING THE COMPANY OR ANY RESTRICTED SUBSIDIARY, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;


 


(C)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY THE COMPANY OR ANY OF ITS CONSOLIDATED RESTRICTED
SUBSIDIARIES;


 


(D)           OF THE FORMATION OR ACQUISITION OF ANY SUBSIDIARY; AND


 


(E)           OF ANY NEW PLUGGING BOND OR PERFORMANCE BOND ISSUED FOR THE
ACCOUNT OF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES IF THE UNINSURED
PORTION OF THE OBLIGATION UNDERLYING SUCH BOND IS GREATER THAN OR EQUAL TO
$6,000,000.

 

60

--------------------------------------------------------------------------------


 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Restricted
Subsidiary proposes to take with respect thereto and at what time.  Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

 

7.4           Preservation of Company Existence, Etc.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to:

 


(A)           PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE, AND MAINTAIN ITS GOOD STANDING UNDER THE LAWS OF ITS STATE OR
JURISDICTION OF FORMATION EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)           PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ALL GOVERNMENTAL
RIGHTS, PRIVILEGES, QUALIFICATIONS, PERMITS, LICENSES AND FRANCHISES NECESSARY
OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS EXCEPT WHERE THE FAILURE TO
DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           USE REASONABLE EFFORTS, IN THE ORDINARY COURSE OF BUSINESS, TO
PRESERVE ITS BUSINESS ORGANIZATION AND GOODWILL EXCEPT WHERE THE FAILURE TO DO
SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(D)           PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE
NAMES AND SERVICE MARKS, THE NON PRESERVATION OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

7.5           Maintenance of Property.  The Company and each Guarantor shall,
and shall cause each of their respective Restricted Subsidiaries to, maintain
and preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and to use the
standard of care typical in the industry in the operation and maintenance of its
facilities except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided, however, that nothing in this
Section 7.5 shall prevent the Company or any of its Restricted Subsidiaries from
abandoning any well or forfeiting, surrendering or releasing any lease in the
ordinary course of business which is not materially disadvantageous in any way
to the Lenders and which, in its opinion, is in the best interest of the
Company, and following which the Company and each of its Restricted Subsidiaries
is and will hereafter be in compliance with all obligations hereunder and the
other Loan Documents.

 

7.6           Insurance.  The Company and each Guarantor shall, and shall cause
each of their respective Restricted Subsidiaries to, maintain, with financially
sound and reputable independent insurers, insurance with respect to its
Properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.  Such insurance will be primary and not
contributing.

 

61

--------------------------------------------------------------------------------


 

7.7           Payment of Obligations.  Unless being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Restricted Subsidiary, the Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, pay and discharge prior to delinquency, all their respective
obligations and liabilities, including: (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its Properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.8           Compliance with Laws.  The Company and each Guarantor shall, and
shall cause each of their respective Subsidiaries to, comply in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act) except (a) such as may be contested in good faith or as to which a bona
fide dispute may exist or (b) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.9           Compliance with ERISA.  The Company and each Guarantor shall, and
shall cause each of the Company’s ERISA Affiliates to: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Code.

 

7.10         Inspection of Property and Books and Records.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Company and such Subsidiaries.  The Company and each Guarantor shall, and
shall cause each of their respective Restricted Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective Properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss the Company’s affairs, finances and
accounts with their respective managers, directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, when an Event
of Default exists the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

7.11         Environmental Laws.  The Company and each Guarantor shall, and
shall cause each of their respective Restricted Subsidiaries to, conduct its
respective operations and keep and maintain their respective Properties in
compliance with all Environmental Laws, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

7.12         New Subsidiary Guarantors.  If, at any time after the date of this
Agreement, there exists any Restricted Subsidiary with total assets with a book
value of $100,000 or more, then the Company and each Guarantor shall, and shall
cause each of their respective Subsidiaries to, on the date any such Restricted
Subsidiary is acquired or acquires or otherwise becomes possessed of such amount
of total assets, (i) cause each such Restricted Subsidiary (excluding Ellwood)
to execute and deliver the Guaranty to the Administrative Agent, (ii) pledge to
the Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock of such Restricted Subsidiary or held by such Restricted
Subsidiary (excluding the Capital Stock of any Unrestricted Subsidiary held by
such Restricted Subsidiary) pursuant to a Security Document satisfactory to the
Administrative Agent and (iii) cause such Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b).   Upon the execution and delivery by any Restricted Subsidiary of a
Guaranty, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, (x) become a Guarantor for all
purposes of this Agreement and (y) be deemed to have made the representations
and warranties, as applied to and including such new Subsidiary, set forth in
this Agreement.

 

7.13         Use of Proceeds.  The Company and each Guarantor shall, and shall
cause each of their respective Restricted Subsidiaries to, use the proceeds of
the Loans only for the following purposes: (i) at the Effective Time, to
refinance, renew and extend the Existing Revolving Credit Loans (which the
Company agrees to do); (ii) to pay fees and expenses incurred in connection with
the Loan Documents; (iii) to fund the acquisition, exploration and development
of Hydrocarbon Interests; and (iv) for working capital and other general
corporate purposes.  The Company and each Guarantor shall, and shall cause each
of their respective Subsidiaries to, use the Letters of Credit solely as support
for obligations in the ordinary course of business, and for other purposes
approved by the Administrative Agent.

 

7.14         Further Assurances.

 


(A)           THE COMPANY AND EACH GUARANTOR SHALL, AND SHALL CAUSE EACH OF
THEIR RESPECTIVE RESTRICTED SUBSIDIARIES TO, PROMPTLY (AND IN NO EVENT LATER
THAN TWENTY (20) DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) CURE ANY
DEFECTS IN THE CREATION AND ISSUANCE OF ANY NOTES AND THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE SECURITY DOCUMENTS OR ANY OTHER INSTRUMENTS REFERRED TO
OR MENTIONED HEREIN OR THEREIN.  THE COMPANY AND EACH GUARANTOR SHALL, AND SHALL
CAUSE EACH OF THEIR RESPECTIVE RESTRICTED SUBSIDIARIES TO, AT THE COMPANY’S
EXPENSE, PROMPTLY (AND IN NO EVENT LATER THAN TWENTY (20) DAYS AFTER BECOMING
AWARE OF THE NEED THEREFOR) DO ALL ACTS AND THINGS, AND WILL EXECUTE AND FILE OR
RECORD, ALL INSTRUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, TO
ESTABLISH, PERFECT, MAINTAIN AND CONTINUE THE PERFECTED SECURITY INTEREST OF THE
LENDERS IN OR THE LIEN OF THE LENDERS ON THE MORTGAGED PROPERTIES.


 


(B)           THE COMPANY SHALL PROMPTLY (AND IN NO EVENT LATER THAN TEN
BUSINESS DAYS AFTER THE NEED ARISES) EXECUTE AND CAUSE THE RESTRICTED
SUBSIDIARIES (OTHER THAN ELLWOOD) TO EXECUTE SUCH ADDITIONAL SECURITY DOCUMENTS
IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, GRANTING TO
ADMINISTRATIVE AGENT FIRST PRIORITY PERFECTED LIENS ON OIL AND GAS PROPERTIES
(SUBJECT ONLY TO PERMITTED LIENS) THAT ARE NOT THEN PART OF THE MORTGAGED
PROPERTIES, SUFFICIENT TO CAUSE THE MORTGAGED PROPERTIES TO INCLUDE AT ALL TIMES
EIGHTY-FIVE PERCENT (85%) OF THE NET PRESENT VALUE OF THE PROVED RESERVES AND AT
LEAST NINETY-FIVE PERCENT (95%) OF THE NET PRESENT

 

63

--------------------------------------------------------------------------------


 


VALUE OF THE PROVED DEVELOPED PRODUCING RESERVES, IN EACH CASE AS SET FORTH IN
THE MOST RECENT RESERVE REPORT.  IN ADDITION, THE COMPANY AND EACH GUARANTOR
SHALL, AND SHALL CAUSE EACH OF THE RESTRICTED SUBSIDIARIES TO, FURNISH TO THE
ADMINISTRATIVE AGENT TITLE DUE DILIGENCE IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND WILL FURNISH ALL OTHER DOCUMENTS AND INFORMATION
RELATING TO SUCH MORTGAGED PROPERTIES AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.  THE COMPANY SHALL PAY THE COSTS AND EXPENSES OF ALL FILINGS AND
RECORDINGS AND ALL SEARCHES DEEMED NECESSARY BY THE ADMINISTRATIVE AGENT TO
ESTABLISH AND DETERMINE THE VALIDITY AND THE PRIORITY OF THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS; AND THE COMPANY AND EACH
GUARANTOR SHALL, AND SHALL CAUSE EACH OF THE RESTRICTED SUBSIDIARIES TO, SATISFY
ALL OTHER CLAIMS AND CHARGES WHICH IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT MIGHT PREJUDICE, IMPAIR OR OTHERWISE AFFECT ANY OF THE
MORTGAGED PROPERTIES OR THE LENDERS’ LIEN THEREON.


 


(C)           WITH RESPECT TO ANY PROPERTY (OTHER THAN THE CAPITAL STOCK OF ANY
UNRESTRICTED SUBSIDIARY) ACQUIRED AFTER THE EFFECTIVE DATE BY THE COMPANY OR ANY
OF ITS RESTRICTED SUBSIDIARIES (OTHER THAN ELLWOOD) AS TO WHICH THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, DOES NOT OTHERWISE
HAVE A FIRST PRIORITY PERFECTED LIEN, PROMPTLY (AND IN NO EVENT LATER THAN
TWENTY (20) DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) TAKE ALL ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH
PROPERTY, SUBJECT ONLY TO PERMITTED LIENS, INCLUDING WITHOUT LIMITATION, THE
EXECUTION AND DELIVERY BY ALL NECESSARY THIRD PARTIES OF ANY ACCOUNT CONTROL
AGREEMENTS AND THE FILING OF UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS
MAY BE REQUIRED BY THE SECURITY DOCUMENTS OR BY LAW OR AS MAY BE REQUESTED BY
THE ADMINISTRATIVE AGENT.


 

7.15         Hedging Program.  The Company has entered into or caused its
Restricted Subsidiaries to enter into, and shall maintain at all times
thereafter during the relevant period, Derivative Contracts for the purpose of
hedging prices on the Oil and Gas thereafter expected to be produced by the
Company or any of its Restricted Subsidiaries which contracts shall (a) at all
times through the Maturity Date cover not less than 50% of the Company’s and its
Restricted Subsidiaries’ aggregate Projected Oil and Gas Production anticipated
to be sold in the ordinary course of such Persons’ business during such period,
(b) thereafter, roll forward on a semi-annual basis in order to cover not less
than 50% of the Company’s and its Restricted Subsidiaries’ aggregate Projected
Oil and Gas Production anticipated to be sold in the ordinary course of such
Persons’ business during the ensuing four fiscal quarters and (c) otherwise be
in form and substance reasonably acceptable to the Administrative Agent.  As
used in this Section 7.15, the term “Projected Oil and Gas Production” means the
projected production of oil or gas (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular half-year, as
applicable, from Oil and Gas Properties and interests owned by the Company and
its Restricted Subsidiaries which have attributable to them Proved Developed
Producing Reserves, as such production is projected in the most recent Reserve
Report delivered pursuant to Section 7.2(c), after deducting projected
production from any Oil and Gas Properties sold or under contract for sale that
had been included in such report and after adding projected production from any
Oil and Gas Properties or Hydrocarbon Interests that had not been reflected in
such report but that are reflected in a separate or supplemental reports
prepared on the same basis as the reports delivered pursuant to Section 7.2(c) 
above and otherwise are satisfactory to the Administrative Agent.  The Company
shall provide copies to the Administrative Agent of all

 

64

--------------------------------------------------------------------------------


 

Derivative Contracts then in effect not later than January 1 and July 1 of each
year beginning January 1, 2010.

 

7.16         Agreements Regarding Unrestricted Subsidiaries.


 

(a)        The Company will operate each Unrestricted Subsidiary as a legal
entity separate and distinct from the Company or any Restricted Subsidiary.

 


(B)        THE COMPANY WILL, IN CONNECTION WITH ANY INDEBTEDNESS OR GUARANTY
OBLIGATIONS INCURRED BY EACH UNRESTRICTED SUBSIDIARY, (I) CAUSE SUCH
UNRESTRICTED SUBSIDIARY TO INCUR SUCH INDEBTEDNESS ONLY AS A NON-RECOURSE
OBLIGATION, AND (II) CAUSE SUCH UNRESTRICTED SUBSIDIARY TO INCUR ANY SUCH
INDEBTEDNESS OR GUARANTY OBLIGATIONS RELATING TO BORROWED MONEY ONLY UNDER A
LOAN AGREEMENT, NOTE, LEASE, INSTRUMENT OR OTHER AGREEMENT THAT EXPRESSLY STATES
THAT SUCH INDEBTEDNESS IS BEING INCURRED BY SUCH UNRESTRICTED SUBSIDIARY AS A
NON-RECOURSE OBLIGATION (FOR THE AVOIDANCE OF DOUBT, THIS CLAUSE (II) IS NOT
INTENDED TO LIMIT ANY RESTRICTIONS SET FORTH ELSEWHERE IN THE LOAN DOCUMENTS).


 


7.17         DELIVERY OF ACCOUNT CONTROL AGREEMENTS.  (A). EACH LOAN PARTY SHALL
DELIVER TO ADMINISTRATIVE AGENT WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE
HEREOF, AN ACCOUNT CONTROL AGREEMENT FOR EACH DEPOSIT ACCOUNT ESTABLISHED BY IT
WITH A FINANCIAL INSTITUTION, IN WHICH AT LEAST $100,000 WAS HELD AT ANY TIME
DURING THE 180 DAYS PRIOR TO THE DATE HEREOF, OTHER THAN PAYROLL, WITHHOLDING
TAX AND OTHER FIDUCIARY DEPOSIT ACCOUNTS, DULY EXECUTED BY BORROWER OR THE
APPLICABLE GUARANTOR AND THE FINANCIAL INSTITUTION WITH WHICH SUCH DEPOSIT
ACCOUNT IS HELD.

 

ARTICLE VIII


 


NEGATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 

8.1           Limitation on Liens.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its Property, whether now owned or hereafter acquired,
other than the following:

 


(A)           ANY LIEN ON PROPERTY OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY
AS SET FORTH IN SCHEDULE 8.1 SECURING INDEBTEDNESS OUTSTANDING ON SUCH DATE;


 


(B)           ANY LIEN CREATED UNDER ANY LOAN DOCUMENT;


 


(C)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY, OR TO THE EXTENT
THAT NON PAYMENT THEREOF IS PERMITTED BY SECTION 7.7;


 


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LANDLORDS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS
(WHETHER BY LAW OR BY CONTRACT) WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE
WITHOUT PENALTY OR WHICH ARE BEING

 

65

--------------------------------------------------------------------------------


 


CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE
THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT THERETO;


 


(E)           LIENS CONSISTING OF PLEDGES OR DEPOSITS REQUIRED IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


 


(F)            EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, DEFECTS OR OTHER
EXCEPTIONS TO TITLE AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY
COURSE OF BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, ARE
NOT INCURRED TO SECURE INDEBTEDNESS, AND WHICH DO NOT IN ANY CASE MATERIALLY
DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESSES OF THE COMPANY, THE GUARANTORS AND THE
RESTRICTED SUBSIDIARIES;


 


(G)           LIENS ON THE PROPERTY OF THE COMPANY, ANY GUARANTOR OR ANY
RESTRICTED SUBSIDIARY OF SUCH PERSON SECURING (I) THE NON-DELINQUENT PERFORMANCE
OF BIDS, TRADE CONTRACTS (OTHER THAN FOR BORROWED MONEY) OR STATUTORY
OBLIGATIONS, (II) CONTINGENT OBLIGATIONS ON SURETY AND APPEAL BONDS, AND
(III) OTHER NON-DELINQUENT OBLIGATIONS OF A LIKE NATURE; IN EACH CASE, INCURRED
IN THE ORDINARY COURSE OF BUSINESS;


 


(H)           LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR
DEPOSITORY INSTITUTION OR UNDER ANY DEPOSIT ACCOUNT AGREEMENT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT (I) SUCH DEPOSIT
ACCOUNT IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO
RESTRICTIONS AGAINST ACCESS BY THE COMPANY, (II) THE COMPANY (OR APPLICABLE
RESTRICTED SUBSIDIARY) MAINTAINS (SUBJECT TO SUCH RIGHT OF SET OFF) DOMINION AND
CONTROL OVER SUCH ACCOUNT(S), AND (III) SUCH DEPOSIT ACCOUNT IS NOT INTENDED BY
THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY TO PROVIDE CASH
COLLATERAL TO THE DEPOSITORY INSTITUTION;


 


(I)            OIL AND GAS LIENS TO SECURE OBLIGATIONS WHICH ARE NOT DELINQUENT
AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE OIL AND
GAS PROPERTY SUBJECT THERETO; AND


 


(J)            LIENS ON (X) THE COLLATERAL SECURING SECOND LIEN OBLIGATIONS;
PROVIDED, HOWEVER, THAT SUCH LIENS ARE SUBJECT IN PRIORITY TO THE LIENS SECURING
THE OBLIGATIONS PURSUANT TO THE INTERCREDITOR AGREEMENT AND (Y) THE TERM LOAN
CASH COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS.


 

8.2           Disposition of Assets.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one or a series of transactions) (collectively, “Dispositions”) any
Property (including accounts and notes receivable, with or without recourse) or
enter into any agreement to do any of the foregoing, except:


 


(A)           AS PERMITTED UNDER SECTIONS 6.10, 7.5, 8.3, 8.4, OR 8.10;

 

66

--------------------------------------------------------------------------------


 


(B)           DISPOSITIONS OF INVENTORY INCLUDING PRODUCED OIL AND GAS IN THE
ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS AMONG THE COMPANY AND WHOLLY-OWNED RESTRICTED
SUBSIDIARIES WHICH ARE GUARANTORS;


 


(D)           USED, WORN OUT OR SURPLUS EQUIPMENT IN THE ORDINARY COURSE OF
BUSINESS;


 


(E)           DISPOSITIONS OF ACCOUNTS AND NOTES RECEIVABLE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


 


(F)            DISPOSITIONS OF INTERESTS IN OIL AND GAS PROPERTIES, OR PORTIONS
THEREOF, THAT ARE SOLD FOR FAIR CASH CONSIDERATION (CONSIDERING ANY NET
PRODUCTION PROCEEDS FROM THE EFFECTIVE DATE OF ANY SUCH DISPOSITION TO THE
CLOSING THEREOF THAT ARE CREDITED AGAINST THE PURCHASE PRICE PAYABLE AT SUCH
CLOSING AS NET CASH PROCEEDS RECEIVED BY THE COMPANY OR SUCH GUARANTOR);
PROVIDED, HOWEVER, THAT THE AGGREGATE SALES PRICES (AS OF THE EFFECTIVE DATE OF
EACH PARTICULAR DISPOSITION) FOR DISPOSITIONS MADE PURSUANT TO THIS
SECTION 8.2(F) DURING ANY BORROWING BASE PERIOD SHALL NOT EXCEED 10% OF THE
BORROWING BASE; PROVIDED FURTHER, HOWEVER, THAT ANY SUCH AGGREGATE DISPOSITION
OF OIL AND GAS PROPERTIES IN ANY BORROWING BASE PERIOD WHICH RESULT IN THE
RECEIPT ON A CUMULATIVE BASIS IN SUCH PERIOD OF NET CASH PROCEEDS IN EXCESS OF
5% OF THE BORROWING BASE (CONSIDERING ANY NET PRODUCTION PROCEEDS FROM THE
EFFECTIVE DATE OF ANY DISPOSITION TO THE CLOSING THEREOF THAT ARE CREDITED
AGAINST THE PURCHASE PRICE PAYABLE AT SUCH CLOSING AS NET CASH PROCEEDS RECEIVED
BY THE COMPANY OR SUCH GUARANTOR) SHALL IMMEDIATELY AND AUTOMATICALLY, AND
WITHOUT THE NEED FOR FURTHER ACT OR EVIDENCE, REDUCE THE BORROWING BASE ON A
DOLLAR-FOR-DOLLAR BASIS (BASED ON THE AMOUNT ATTRIBUTABLE BY THE ADMINISTRATIVE
AGENT TO THE SOLD OIL AND GAS PROPERTIES IN THE MOST RECENT BORROWING BASE
DETERMINATION UNDER SECTION 2.6) AND ANY RESULTING DEFICIENCY SHALL BE
IMMEDIATELY CURED BY THE COMPANY PURSUANT TO SECTION 2.7(F)(II); AND


 


(G)           THE SALE OR OTHER DISPOSITION OF ANY UNRESTRICTED SUBSIDIARY.


 

8.3           Consolidations and Mergers.  The Company and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except:

 


(A)           ANY GUARANTOR MAY MERGE WITH THE COMPANY OR ANOTHER GUARANTOR;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING
CORPORATION IN THE CASE OF A MERGER INVOLVING THE COMPANY;


 


(B)           ANY SUBSIDIARY THAT IS NOT A GUARANTOR MAY MERGE WITH THE COMPANY
OR A GUARANTOR; PROVIDED, HOWEVER, THAT THE COMPANY OR SUCH GUARANTOR SHALL BE
THE CONTINUING OR SURVIVING CORPORATION IN THE CASE OF A MERGER INVOLVING THE
COMPANY OR A GUARANTOR; AND


 


(C)           ANY GUARANTOR OR OTHER SUBSIDIARY MAY MAKE DISPOSITIONS TO THE
COMPANY OR ANOTHER GUARANTOR.

 

67

--------------------------------------------------------------------------------


 

8.4           Loans and Investments.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person, including any Affiliate of the Company,
except for:

 


(A)           INVESTMENTS IN CASH EQUIVALENTS;


 


(B)           EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES
RECEIVABLE ARISING FROM THE SALE OR LEASE OF GOODS OR SERVICES IN THE ORDINARY
COURSE OF BUSINESS;


 


(C)           INVESTMENTS IN GUARANTORS THAT ARE DIRECTLY OR INDIRECTLY
WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY;


 


(D)           INVESTMENTS IN DERIVATIVE CONTRACTS PERMITTED UNDER SECTION 8.10;


 


(E)           INVESTMENTS RESULTING FROM TRANSACTIONS SPECIFICALLY PERMITTED
UNDER SECTION 8.3;


 


(F)            INVESTMENTS WITH THIRD PARTIES THAT ARE (I) CUSTOMARY IN THE OIL
AND GAS BUSINESS, (II) MADE IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS,
AND (III) MADE IN THE FORM OF OR PURSUANT TO OPERATING AGREEMENTS, PROCESSING
AGREEMENTS, FARM-IN AGREEMENTS, FARM-OUT AGREEMENTS, JOINT VENTURE AGREEMENTS,
DEVELOPMENT AGREEMENTS, UNITIZATION AGREEMENTS, POOLING AGREEMENTS, JOINT
BIDDING AGREEMENTS, SERVICE CONTRACTS AND OTHER SIMILAR AGREEMENTS, THAT DO NOT,
IN ANY CASE, (X) CONSTITUTE AN INVESTMENT IN ANY STATE LAW PARTNERSHIP OR OTHER
PERSON OR (Y) INVOLVE THE DISPOSITION OF ANY MORTGAGED PROPERTY COVERING PROVED
RESERVES;


 


(G)           ADVANCES BY THE COMPANY TO ANY OF ITS FULL-TIME EMPLOYEES FOR
HOUSING LOANS AND FOR THE PAYMENT OF RELOCATION EXPENSES WHICH DO NOT EXCEED
$2,000,000 AT ANY TIME OUTSTANDING IN THE AGGREGATE TO ALL SUCH EMPLOYEES;


 


(H)           ACQUISITIONS OF PROVED HYDROCARBON INTERESTS AND RELATED ASSETS;


 


(I)            PROVIDED THAT THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING A
DEFAULT HEREUNDER, AND NO SUCH DEFAULT WOULD RESULT THEREFROM, THE COMPANY AND
THE GUARANTORS MAY MAKE CASH INVESTMENTS IN ELLWOOD NOT TO EXCEED AN AGGREGATE
AMOUNT OF $2,000,000 IN ANY FISCAL YEAR; AND


 


(J)            PROVIDED THAT THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING A
DEFAULT HEREUNDER, AND NO SUCH DEFAULT WOULD RESULT THEREFROM, THE COMPANY AND
THE GUARANTORS MAY MAKE CASH INVESTMENTS IN UNRESTRICTED SUBSIDIARIES IN AN
AMOUNT NOT TO EXCEED $10,000,000 IN THE AGGREGATE DURING THE TERM OF THIS
AGREEMENT.

 

8.5           Limitation on Indebtedness.  The Company and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, suffer to exist, or otherwise become or
remain liable with respect to, any Indebtedness, except (collectively,
“Permitted Indebtedness”):

 

68

--------------------------------------------------------------------------------


 


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT;


 


(B)           INDEBTEDNESS INCURRED PURSUANT TO THE SECOND LIEN TERM LOAN
AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000,000;


 


(C)           INDEBTEDNESS CONSISTING OF CONTINGENT OBLIGATIONS PERMITTED
PURSUANT TO SECTION 8.8;


 


(D)           INDEBTEDNESS INCURRED UNDER DERIVATIVE CONTRACTS PERMITTED UNDER
SECTION 8.10(A)(V)(A)(2) HEREOF;


 


(E)           IN ADDITION TO THE INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS
SECTION 8.5, INDEBTEDNESS OF THE LOAN PARTIES NOT TO EXCEED $5,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING; AND


 


(F)            INDEBTEDNESS REPRESENTED BY THE SENIOR NOTES.


 

8.6           Transactions with Affiliates.  Except as set forth on Schedule 8.6
and for the Optionee Payment, the Company and each Guarantor shall not, and
shall not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, enter into any transaction with or make any payment or transfer to
any Affiliate of the Company or its shareholders, except in the ordinary course
of business and upon fair and reasonable terms no less favorable to the Company,
such Guarantor or such Subsidiary than would obtain in a comparable arm’s length
transaction with a Person not an Affiliate of the Company, such Guarantor or
such Subsidiary or to the extent permitted under Section 8.9.

 

8.7           Margin Stock.  The Company and each Guarantor shall not, and shall
not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, suffer or permit any Subsidiary to, use any portion of the proceeds
of the Loans (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance Indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 15(d) of the Exchange Act.

 

8.8           Contingent Obligations.  No Loan Party shall, directly or
indirectly, create, incur, assume or suffer to exist any Contingent Obligations
except:

 


(A)           ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)           DERIVATIVE CONTRACTS PERMITTED UNDER SECTION 8.10 HEREOF;


 


(C)           OBLIGATIONS UNDER PLUGGING BONDS, PERFORMANCE BONDS AND FIDELITY
BONDS ISSUED FOR THE ACCOUNT OF THE COMPANY OR ITS SUBSIDIARIES, OBLIGATIONS TO
INDEMNIFY OR MAKE WHOLE ANY SURETY AND SIMILAR AGREEMENTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND OBLIGATIONS OF THE COMPANY UNDER THE PURCHASE
AND SALE AGREEMENT DATED NOVEMBER 4, 1998, AS AMENDED BY THE FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT DATED JANUARY 13, 1999, AMONG THE COMPANY, ELLWOOD,
CHEVRON U.S.A., INC. AND CHEVRON PIPELINE COMPANY;

 

69

--------------------------------------------------------------------------------


 


(D)           THIS AGREEMENT AND EACH GUARANTY;


 


(E)           THE REAL ESTATE CONTINGENT OBLIGATIONS;


 


(F)            GUARANTY OBLIGATIONS OF THE GUARANTORS UNDER OR IN RESPECT OF
(I) THE SECOND LIEN DEBT DOCUMENTS AND (II) INDEBTEDNESS INCURRED PURSUANT TO
SECTION 8.5(E); AND


 


(G)           OBLIGATIONS OF TEXCAL LP, TEXCAL GP OR TEXCAL STX IN RESPECT OF
“ASSUMED LIABILITIES” AS SUCH TERM IS DEFINED IN THE PURCHASE AND SALE AGREEMENT
DATED AS OF AUGUST 20, 2004 AMONG TRI-UNION DEVELOPMENT CORPORATION AND
TRI-UNION OPERATING COMPANY, AS SELLERS AND TEXCAL ENERGY, AS PURCHASER.


 

8.9           Restricted Payments.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, (i) purchase, redeem or otherwise acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interests,
partnership interests or shares, now or hereafter outstanding from its members,
partners or stockholders (other than from its members, partners or stockholders
that are Loan Parties); (ii) declare or pay any distribution, dividend or return
capital to its members, partners or stockholders (other than to its members,
partners or stockholders that are Loan Parties), or make any distribution of
assets in cash or in kind to its members, partners or stockholders (other than
members, partners or stockholders that are Loan Parties); or (iii) make any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Indebtedness
outstanding under or in respect of any Second Lien Debt Instrument (collectively
“Restricted Payments”); provided, however, that the Company may (x) following
delivery to the Administrative Agent of the Company’s audited consolidated
financial statements pursuant to Section 7.1(a), declare and pay in any fiscal
year commencing with the 2010 fiscal year regular Cash Dividends that do not
exceed the greater of (A) $500,000 and (B) an aggregate amount equal to 25% of
Consolidated Net Income for the prior fiscal year; (y) make regularly scheduled
payments of interest or mandatory prepayments in respect of Indebtedness under
or in respect of any Second Lien Debt Instrument in accordance with the terms of
the applicable Second Lien Debt Instrument and the Intercreditor Agreement, but
only to the extent required by the applicable Second Lien Debt Instrument; and
(z) make optional prepayments, redemptions, purchases or other defeasances in
respect of any Second Lien Debt Instrument using the Net Cash Proceeds of an
“Equity Offering” as defined in the Senior Notes Indenture, or the issuance of
debt securities or instruments or the incurrence of loans; provided, further,
however, that (A) no Default has occurred and is continuing, (B) no such
Restricted Payment shall cause a Default, and (C) at the time any such
Restricted Payment is made by the Company, and giving pro forma effect to such
payment, the ratio of the Effective Amount to the Borrowing Base does not exceed
.75 to 1.00.

 

8.10         Derivative Contracts.

 


(A)           NO LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY, ENTER INTO OR IN ANY
MANNER BE LIABLE ON ANY DERIVATIVE CONTRACT EXCEPT:

 

70

--------------------------------------------------------------------------------


 

(I)            DERIVATIVE CONTRACTS ENTERED INTO WITH THE PURPOSE AND EFFECT OF
FIXING PRICES ON OIL OR GAS EXPECTED TO BE PRODUCED BY SUCH PERSON; PROVIDED,
HOWEVER, THAT AT ALL TIMES (A) NO SUCH CONTRACT SHALL BE FOR SPECULATIVE
PURPOSES; (B) AS OF ANY DATE (THE “CALCULATION DATE”) NO SUCH CONTRACT, WHEN
AGGREGATED WITH ALL DERIVATIVE CONTRACTS PERMITTED UNDER THIS
SECTION 8.10(A)(I), SHALL COVER A NOTIONAL VOLUME IN EXCESS OF THE APPLICABLE
PERCENTAGE OF THE TOTAL PROJECTED OIL AND GAS PRODUCTION TO BE PRODUCED IN ANY
MONTH FROM THE PROVED DEVELOPED PRODUCING RESERVES REFLECTED IN THE MOST RECENT
RESERVE REPORT; (C) EACH SUCH CONTRACT (EXCLUDING DERIVATIVE CONTRACTS OFFERED
BY NATIONAL COMMODITY EXCHANGE) SHALL BE WITH THE ADMINISTRATIVE AGENT, OR ANY
OF THE LENDERS, OR WITH A COUNTERPARTY OR HAVE A GUARANTOR OF THE OBLIGATION OF
THE COUNTERPARTY WHICH, AT THE TIME THE CONTRACT IS MADE, HAS LONG-TERM
OBLIGATIONS RATED BBB+ OR BAA1 OR BETTER, RESPECTIVELY, BY S&P OR MOODY’S; AND
(D) NO SUCH CONTRACT REQUIRES THE COMPANY TO PUT UP MONEY, ASSETS, LETTERS OF
CREDIT OR OTHER SECURITY AGAINST THE EVENT OF ITS NON-PERFORMANCE PRIOR TO
ACTUAL DEFAULT BY THE COMPANY IN PERFORMING ITS OBLIGATIONS THEREUNDER, EXCEPT
LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS UNDER
THE SECURITY DOCUMENTS

 

(II)           THE EXISTING DERIVATIVE CONTRACTS; PROVIDED, HOWEVER, THAT NO
EXISTING DERIVATIVE CONTRACT MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR EXTENDED WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT; OR

 

(III)          DERIVATIVE CONTRACTS ENTERED INTO WITH THE PURPOSE AND EFFECT OF
FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF INDEBTEDNESS OF THE COMPANY THAT
IS ACCRUING INTEREST AT A VARIABLE RATE; PROVIDED, HOWEVER, THAT (I) NO SUCH
CONTRACT SHALL BE FOR SPECULATIVE PURPOSES; (II) THE FLOATING RATE INDEX OF EACH
SUCH CONTRACT GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING RATES
OF INTEREST ON THE CORRESPONDING INDEBTEDNESS OF THE COMPANY TO BE HEDGED BY
SUCH CONTRACT, (III) NO SUCH CONTRACT REQUIRES THE COMPANY TO PUT UP MONEY,
ASSETS, LETTERS OF CREDIT, OR OTHER SECURITY AGAINST THE EVENT OF ITS
NON-PERFORMANCE PRIOR TO ACTUAL DEFAULT BY THE COMPANY IN PERFORMING ITS
OBLIGATIONS THEREUNDER, AND (V) EACH SUCH CONTRACT SHALL BE WITH A LENDER OR
WITH A COUNTERPARTY OR HAVE A GUARANTOR OF THE OBLIGATION OF THE COUNTERPARTY
WHO, AT THE TIME THE CONTRACT IS MADE, HAS LONG-TERM OBLIGATIONS RATED BBB+ OR
BAA1 OR BETTER, RESPECTIVELY, BY S&P OR MOODY’S.

 


(B)           IN THE EVENT THE COMPANY ENTERS INTO A DERIVATIVE CONTRACT WITH
ANY LENDER, THE CONTINGENT OBLIGATION EVIDENCED UNDER SUCH DERIVATIVE CONTRACT
SHALL NOT BE APPLIED AGAINST SUCH LENDER’S COMMITMENT NOR AGAINST THE EFFECTIVE
AMOUNT.  THE BENEFITS OF THE SECURITY DOCUMENTS AND OF THE PROVISIONS OF THE
LOAN DOCUMENTS RELATING TO THE COLLATERAL SHALL ALSO EXTEND TO AND BE AVAILABLE
ON A PRO RATA BASIS TO EACH QUALIFYING DERIVATIVE CONTRACT COUNTERPARTY IN
RESPECT TO ALL OBLIGATIONS WITH RESPECT TO THE RELATED QUALIFYING DERIVATIVE
CONTRACT.

 

8.11         Sale Leasebacks.  No Loan Party shall, directly or indirectly,
become liable, directly or by way of any Guaranty Obligation, with respect to
any lease of any Property (whether real, personal or mixed) whether now owned or
hereafter acquired, (a) which the Loan

 

71

--------------------------------------------------------------------------------


 

Party has sold or transferred (excluding transfers effected by means of
dividends of Property or Capital Stock permitted hereunder) or is to sell or
transfer to any other Person or (b) which the Loan Party intends to use for
substantially the same purposes as any other Property which has been or is to be
sold or transferred (excluding transfers effected by means of dividends of
Property or Capital Stock permitted hereunder) by the Loan Party to any other
Person in connection with such lease.

 

8.12         Consolidated Leverage Ratio.  The Company shall not permit the
Consolidated Leverage Ratio to exceed 4.00 to 1.00 for any fiscal quarter.

 

8.13         Current Ratio.  The Company shall not permit the ratio of Current
Assets to Current Liabilities to be less than 1.00 to 1.00; provided, however,
that for purposes of such ratio, assets or liabilities required by FAS 133 and
143 shall be excluded from current assets and current liabilities, respectively.

 

8.14         Change in Business.

 


(A)           THE COMPANY AND EACH GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY
RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN THE PRINCIPAL BUSINESS.  THE COMPANY AND EACH GUARANTOR
SHALL NOT PERMIT ELLWOOD TO, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY BUSINESS
OTHER THAN THE OWNERSHIP AND OPERATION OF COMMON CARRIER CRUDE OIL PIPELINES. 
THE COMPANY AND EACH GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY UNRESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN THE PRINCIPAL BUSINESS.


 


(B)           THE COMPANY AND EACH GUARANTOR WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY WHICH IS A GENERAL PARTNER IN OR OWNER OF A GENERAL PARTNERSHIP
INTEREST IN AN UNRESTRICTED SUBSIDIARY TO OWN OR ACQUIRE ANY OTHER PROPERTY
EXCEPT FOR DISTRIBUTIONS MADE TO IT BY SUCH UNRESTRICTED SUBSIDIARY OR OTHER
RIGHTS OR INTERESTS RELATING TO SUCH UNRESTRICTED SUBSIDIARY; OR PERMIT ANY
RESTRICTED SUBSIDIARY WHICH IS A GENERAL PARTNER IN OR OWNER OF A GENERAL
PARTNERSHIP INTEREST IN AN UNRESTRICTED SUBSIDIARY TO ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN HOLDING THE EQUITY INTEREST IN AND OTHER RIGHTS OR INTERESTS
RELATING TO SUCH UNRESTRICTED SUBSIDIARY.   WITH RESPECT TO UNRESTRICTED
SUBSIDIARIES, THE COMPANY AND EACH GUARANTOR WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO BE THE GENERAL PARTNER IN OR OWNER OF A GENERAL PARTNERSHIP
INTEREST IN AN UNRESTRICTED SUBSIDIARY, UNLESS SUCH RESTRICTED SUBSIDIARY IS A
CORPORATION OR A LIMITED LIABILITY COMPANY.


 

8.15         Accounting Changes.  The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Company or of any
Subsidiary.

 

8.16         Certain Contracts; Amendments; Multiemployer ERISA Plans.  Except
for the restrictions expressly set forth in the Loan Documents and the Second
Lien Debt Documents, the Company and each Guarantor shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, enter into, create,
or otherwise allow to exist any contract or other consensual restriction on the
ability of any Restricted Subsidiary of the Company to: (a) pay

 

72

--------------------------------------------------------------------------------


 

dividends or make other distributions to the Company, (b) redeem equity
interests held in it by the Company, (c) repay loans and other Indebtedness
owing by it to the Company, or (d) transfer any of its assets to the Company. 
The Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into any “take-or-pay” contract or
other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it, except as permitted by Section 8.5(e).  The
Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, amend or permit any amendment to any
other contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of the Administrative
Agent or any Lender under or acquired pursuant to any Security Documents.  The
Company and each Guarantor shall not, and shall not permit any ERISA Affiliate
to, incur any obligation to contribute to any Multiemployer Plan.

 

8.17         Senior Notes.  The Company and each Guarantor shall not, and shall
not permit any of its respective Subsidiaries to, directly or indirectly:

 


(A)           AMEND OR MODIFY ANY OF THE TERMS OR PROVISIONS OF THE SENIOR NOTES
INDENTURE OR THE SENIOR NOTES, IF SUCH AMENDMENT OR MODIFICATION WOULD HAVE THE
EFFECT OF (I) ACCELERATING THE MATURITY DATE OF THE PRINCIPAL AMOUNT THEREOF, OR
ANY SCHEDULED INTEREST PAYMENT THEREON; (II) INCREASING THE PRINCIPAL AMOUNT
THEREOF OR INTEREST RATE THEREON; (III) CAUSING, OR PURPORTING TO CAUSE, THE
LIENS SECURING THE OBLIGATIONS TO CEASE TO BE “PERMITTED LIENS” (AS DEFINED IN
THE SENIOR NOTES INDENTURE); OR (IV) REQUIRING THE COMPANY TO GRANT ANY LIEN FOR
THE BENEFIT OF THE HOLDERS THEREOF, EXCEPT TO THE EXTENT DESCRIBED IN
SECTION 3.5 OF THE SENIOR NOTES INDENTURE (IT BEING UNDERSTOOD IN ALL EVENTS
THAT NO LIEN WHICH WOULD CAUSE THE COMPANY TO BE REQUIRED TO GRANT ANY SUCH LIEN
MAY BE GRANTED IF PROHIBITED BY ANY TERM OF THIS AGREEMENT);


 


(B)           AMEND OR MODIFY ANY OTHER TERM OR PROVISION OF THE SENIOR NOTES
INDENTURE OR THE SENIOR NOTES, IF SUCH AMENDMENT OR MODIFICATION WOULD BE
MATERIALLY ADVERSE TO THE LENDERS; OR


 


(C)           PREPAY, REDEEM, PURCHASE OR DEFEASE ANY SENIOR NOTES, EXCEPT WITH
PROCEEDS OF (X) AN “EQUITY OFFERING” AS DEFINED IN THE SENIOR NOTES INDENTURE OR
(Y) THE ISSUANCE DEBT SECURITIES OR INSTRUMENTS OR THE INCURRENCE OF LOANS AND
SUBJECT TO COMPLIANCE WITH SECTION 8.9.


 

8.18         Second Lien Term Loan Agreement.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly:

 


(A)           AMEND OR MODIFY ANY OF THE TERMS OR PROVISIONS OF THE SECOND LIEN
TERM LOAN AGREEMENT IF SUCH AMENDMENT OR MODIFICATION WOULD HAVE THE EFFECT OF
(I) ACCELERATING THE MATURITY DATE OF THE PRINCIPAL AMOUNT THEREOF, OR ANY
SCHEDULED INTEREST PAYMENT THEREON; (II) INCREASING THE PRINCIPAL AMOUNT THEREOF
OR INTEREST RATE THEREON; (III) CAUSING, OR PURPORTING TO CAUSE, THE LIENS
SECURING THE OBLIGATIONS TO CEASE TO BE PERMITTED LIENS AS DEFINED THEREIN; OR
(IV) REQUIRING THE COMPANY TO GRANT ANY LIEN FOR THE BENEFIT OF THE LENDERS
THEREUNDER, EXCEPT TO THE EXTENT PERMITTED HEREUNDER; OR

 

73

--------------------------------------------------------------------------------


 


(B)           AMEND OR MODIFY ANY OTHER TERM OR PROVISION OF THE SECOND LIEN
TERM LOAN AGREEMENT IF SUCH AMENDMENT OR MODIFICATION WOULD BE MATERIALLY
ADVERSE TO THE LENDERS.


 

8.19         Forward Sales, Production Payments, Etc.  The Company and each
Guarantor shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly:

 


(A)           ENTER INTO ANY FORWARD SALES TRANSACTION OR AGREEMENT WITH RESPECT
TO PHYSICAL DELIVERIES OF OIL AND GAS OUTSIDE THE ORDINARY COURSE OF BUSINESS AS
CONDUCTED PRIOR TO THE EFFECTIVE TIME; OR


 


(B)           SELL OR CONVEY ANY PRODUCTION PAYMENT, TERM OVERRIDING INTEREST,
NET PROFITS INTEREST OR ANY SIMILAR INTEREST (EXCEPT FOR OVERRIDING ROYALTY OR
NET PROFITS INTERESTS GRANTED TO EMPLOYEES OR CONSULTANTS OF THE COMPANY OR ANY
RESTRICTED SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE
GENERATION OF PROSPECTS OR THE DEVELOPMENT OF OIL AND GAS PROPERTIES).


 

8.20         Use of Proceeds.  The Company and each Guarantor shall not, and
shall not permit any of its respective Restricted Subsidiaries to, directly or
indirectly, use or permit the use of all or any portion of the Loans or any
Letters of Credit for any purpose other than those set forth in Section 7.13.

 

8.21         New Bank Accounts.  The Company and each Guarantor shall not, and
shall not permit any of its respective Restricted Subsidiaries to, open or
otherwise establish, or deposit or otherwise transfer funds into, any bank
account in the name or otherwise for the benefit of the Company or such
Subsidiary, unless the Administrative Agent shall have received an Account
Control Agreement, in form and substance satisfactory to the Administrative
Agent in its sole discretion, executed and delivered by Borrower and the bank or
other financial institution at which such account is maintained, unless such
requirement is waived by the Administrative Agent in writing.

 

ARTICLE IX

 


EVENTS OF DEFAULT

 

9.1           Event of Default.  Any of the following shall constitute an “Event
of Default”:

 


(A)           PRINCIPAL NON PAYMENT.  THE COMPANY FAILS TO PAY, WHEN AND AS
REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF SCHEDULED PRINCIPAL PAYMENT OF ANY
LOAN, INCLUDING ANY MANDATORY PREPAYMENT UNDER SECTION 2.6(F) OF THIS AGREEMENT;


 


(B)           INTEREST AND EXPENSE NON-PAYMENT.  ANY LOAN PARTY FAILS TO PAY,
WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY INTEREST DUE ON ANY INTEREST PAYMENT
DATE, ANY OTHER PAYMENTS FOR FEES, EXPENSES, OR OTHER AMOUNT PAYABLE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITHIN THREE (3) BUSINESS DAYS AFTER THE SAME
BECOMES DUE AND PAYABLE;


 


(C)           REPRESENTATION OR WARRANTY.  ANY WRITTEN REPRESENTATION OR
WARRANTY BY THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY MADE OR
DEEMED MADE HEREIN, IN ANY

 

74

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENT, OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT BY THE COMPANY, ANY GUARANTOR, ANY RESTRICTED
SUBSIDIARY, OR ANY RESPONSIBLE OFFICER, FURNISHED AT ANY TIME UNDER THIS
AGREEMENT, OR IN OR UNDER ANY OTHER LOAN DOCUMENT, IS INCORRECT IN ANY MATERIAL
RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE;


 


(D)           SPECIFIC DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 7.3(A), 7.6, 7.12, 7.13 OR
7.15, IN ARTICLE VIII, OR IN THE AGENT FEE LETTER OR IN THE LENDER FEE LETTER;


 


(E)           OTHER DEFAULTS.  THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED
SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT CONTAINED IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF (I) 15 DAYS, IN THE CASE OF SECTIONS 7.1 AND 7.14 AND
(II) 30 DAYS, IN ALL OTHER CASES AFTER THE EARLIER OF (X) THE DATE UPON WHICH A
RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH DEFAULT OR
(Y) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE COMPANY BY THE
ADMINISTRATIVE AGENT OR ANY LENDER;


 


(F)            CROSS DEFAULT.  THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED
SUBSIDIARY (I) FAILS TO MAKE ANY PAYMENT OF MORE THAN $5,000,000 IN RESPECT OF
ANY INDEBTEDNESS OR CONTINGENT OBLIGATION WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) AND SUCH
FAILURE CONTINUES AFTER THE APPLICABLE GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED
IN THE RELEVANT DOCUMENT ON THE DATE OF SUCH FAILURE; OR (II) FAILS AFTER THE
APPLICABLE GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT DOCUMENT ON
THE DATE OF SUCH FAILURE TO PERFORM OR OBSERVE ANY OTHER CONDITION OR COVENANT,
OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, UNDER ANY AGREEMENT OR
INSTRUMENT RELATING TO ANY SUCH INDEBTEDNESS OR CONTINGENT OBLIGATION HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF MORE THAN $5,000,000 IF THE EFFECT OF SUCH
FAILURE, EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF
SUCH INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH INDEBTEDNESS (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE SUCH INDEBTEDNESS TO BE DECLARED TO BE DUE AND PAYABLE
PRIOR TO ITS STATED MATURITY, OR SUCH CONTINGENT OBLIGATION TO BECOME PAYABLE OR
CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (III) ANY INDEBTEDNESS OR
CONTINGENT OBLIGATION OF THE COMPANY, ANY GUARANTOR OR ANY OTHER RESTRICTED
SUBSIDIARY IN EXCESS OF $5,000,000 SHALL BE DECLARED DUE AND PAYABLE PRIOR TO
ITS STATED MATURITY OR CASH COLLATERAL IS DEMANDED IN RESPECT OF SUCH CONTINGENT
OBLIGATION; OR (IV) AN “EVENT OF DEFAULT” AS DEFINED IN ANY SECOND LIEN DEBT
INSTRUMENT AS IN EFFECT ON THE CLOSING DATE, OR ANY OTHER OR ADDITIONAL “EVENT
OF DEFAULT” WHICH MAY BE ADDED TO OR OTHERWISE BE INCLUDED OR EXIST AFTER THE
EFFECTIVE DATE IN ANY SECOND LIEN DEBT INSTRUMENT, SHALL OCCUR AND BE
CONTINUING;


 


(G)           INSOLVENCY; VOLUNTARY PROCEEDINGS.  THE COMPANY, ANY GUARANTOR OR
ANY RESTRICTED SUBSIDIARY (I) GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS
INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE, SUBJECT TO APPLICABLE GRACE
PERIODS, IF ANY, WHETHER AT STATED MATURITY OR OTHERWISE; (II) COMMENCES ANY
INSOLVENCY PROCEEDING WITH RESPECT TO ITSELF; OR (III) TAKES ANY ACTION TO
EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING;


 


(H)           INVOLUNTARY PROCEEDINGS. (I) ANY INVOLUNTARY INSOLVENCY PROCEEDING
IS COMMENCED OR FILED AGAINST THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED
SUBSIDIARY, OR ANY WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS, IS ISSUED OR LEVIED AGAINST ALL

 

75

--------------------------------------------------------------------------------


 


OR A SUBSTANTIAL PART OF THE COMPANY’S, ANY GUARANTOR’S OR ANY RESTRICTED
SUBSIDIARY’S PROPERTIES, AND ANY SUCH PROCEEDING OR PETITION SHALL NOT BE
DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER
COMMENCEMENT, FILING OR LEVY; (II) THE COMPANY, ANY GUARANTOR OR ANY RESTRICTED
SUBSIDIARY ADMITS THE MATERIAL ALLEGATIONS OF A PETITION AGAINST IT IN ANY
INSOLVENCY PROCEEDING, OR AN ORDER FOR RELIEF (OR SIMILAR ORDER UNDER NON-U.S.
LAW) IS ORDERED IN ANY INSOLVENCY PROCEEDING; OR (III) THE COMPANY, ANY
GUARANTOR OR ANY RESTRICTED SUBSIDIARY ACQUIESCES IN THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, MORTGAGEE IN POSSESSION
(OR AGENT THEREFOR), OR OTHER SIMILAR PERSON FOR ITSELF OR A SUBSTANTIAL PORTION
OF ITS PROPERTY OR BUSINESS;


 


(I)            MONETARY JUDGMENTS.  ONE OR MORE NON-INTERLOCUTORY JUDGMENTS,
NON-INTERLOCUTORY ORDERS, DECREES OR ARBITRATION AWARDS IS ENTERED AGAINST THE
COMPANY, ANY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY INVOLVING IN THE
AGGREGATE A LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE) AS TO ANY SINGLE OR
RELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $5,000,000 OR MORE,
AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING APPEAL FOR
A PERIOD OF 30 DAYS AFTER THE ENTRY THEREOF;


 


(J)            CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL;


 


(K)           LOSS OF PERMIT.  ANY GOVERNMENTAL AUTHORITY REVOKES OR FAILS TO
RENEW ANY MATERIAL LICENSE, PERMIT OR FRANCHISE OF THE COMPANY, ANY GUARANTOR OR
ANY OTHER RESTRICTED SUBSIDIARY, OR THE COMPANY, ANY GUARANTOR OR ANY OTHER
RESTRICTED SUBSIDIARY FOR ANY REASON LOSES ANY MATERIAL LICENSE, PERMIT OR
FRANCHISE, OR THE COMPANY, ANY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY
SUFFERS THE IMPOSITION OF ANY RESTRAINING ORDER, ESCROW, SUSPENSION OR IMPOUND
OF FUNDS IN CONNECTION WITH ANY PROCEEDING (JUDICIAL OR ADMINISTRATIVE) WITH
RESPECT TO ANY MATERIAL LICENSE, PERMIT OR FRANCHISE AND, IN EACH CASE, SUCH
REVOCATION, FAILURE OR LOSS COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND SUCH DEFAULT REMAINS UNREMEDIED FOR A PERIOD OF 30 DAYS
AFTER THE EARLIER OF (I) THE DATE UPON WHICH A RESPONSIBLE OFFICER KNEW OR
REASONABLY SHOULD HAVE KNOWN OF SUCH DEFAULT OR (II) THE DATE UPON WHICH WRITTEN
NOTICE THEREOF IS GIVEN TO THE COMPANY BY THE ADMINISTRATIVE AGENT OR ANY
LENDER;


 


(L)            ADVERSE CHANGE.  THERE OCCURS A MATERIAL ADVERSE EFFECT;


 


(M)          GUARANTY DEFAULT.  A GUARANTY IS FOR ANY REASON PARTIALLY
(INCLUDING WITH RESPECT TO FUTURE ADVANCES) OR WHOLLY REVOKED OR INVALIDATED, OR
OTHERWISE CEASES TO BE IN FULL FORCE AND EFFECT, OR SUCH GUARANTOR OR ANY OTHER
PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY THEREOF OR DENIES
THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER;


 


(N)           ENFORCEABILITY OR PERFECTION OF LOAN DOCUMENTS.  (I) ANY LOAN
DOCUMENT SHALL, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON,
CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL BE DECLARED TO BE NULL AND VOID,
THE VALIDITY OR ENFORCEABILITY THEREOF SHALL BE CONTESTED BY ANY PERSON PARTY
THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER) OR ANY SUCH PERSON
PARTY THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER) SHALL DENY
THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION THEREUNDER, OR THE
OBLIGATIONS SHALL BE SUBORDINATED FOR ANY REASON (OTHER THAN BY THE CONSENT OF
THE LENDERS); OR (II) ANY LIEN CREATED

 

76

--------------------------------------------------------------------------------


 


UNDER ANY LOAN DOCUMENT SHALL FAIL TO CONSTITUTE A FIRST PRIORITY, PERFECTED
LIEN IN A MATERIAL PORTION OF THE COLLATERAL, SUBJECT ONLY TO PERMITTED LIENS,
AND SUCH FAILURE SHALL CONTINUE FOR AT LEAST 30 DAYS AFTER THE EARLIER OF
(A) THE DATE UPON WHICH A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE
KNOWN OF SUCH DEFAULT OR (B) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN
TO THE COMPANY BY THE ADMINISTRATIVE AGENT OR ANY LENDER;


 


(O)           MATERIAL AGREEMENTS.  THE COMPANY, ANY GUARANTOR OR ANY OTHER
RESTRICTED SUBSIDIARY FAILS TO DULY OBSERVE, PERFORM OR COMPLY WITH ANY
AGREEMENT WITH ANY PERSON OR ANY TERM OR CONDITION OF ANY INSTRUMENT, IF SUCH
FAILURE IS NOT REMEDIED WITHIN THE APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED
IN SUCH AGREEMENT OR INSTRUMENT AND THE TERMINATION OF THE INSTRUMENT OR
AGREEMENT WOULD HAVE A MATERIAL ADVERSE EFFECT;


 


(P)           ERISA.  EITHER (I) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS
DEFINED IN SECTION 412(A) OF THE CODE) IN EXCESS OF $100,000 EXISTS WITH RESPECT
TO ANY ERISA PLAN, WHETHER OR NOT WAIVED BY THE SECRETARY OF THE TREASURY OR HIS
DELEGATE, OR (II) THE COMPANY OR ANY ERISA AFFILIATE INSTITUTES STEPS TO
TERMINATE ANY ERISA PLAN AND THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S BENEFIT
LIABILITIES EXCEEDS THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S ASSETS AVAILABLE
FOR THE PAYMENT OF SUCH BENEFIT LIABILITIES BY MORE THAN $100,000; OR


 

9.2           Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

 


(A)           DECLARE THE COMMITMENT, IF ANY, OF EACH LENDER TO MAKE LOANS OR
PARTICIPATE IN ISSUANCES OF LETTERS OF CREDIT TO BE TERMINATED, OR DECLARE ALL
OR ANY PART OF THE UNPAID PRINCIPAL OF THE LOANS, ALL INTEREST ACCRUED AND
UNPAID THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS TO BE
IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE SAME SHALL, WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, OR
ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE
COMPANY AND EACH GUARANTOR; AND


 


(B)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS OR APPLICABLE
LAW; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN
SECTION 9.1(G) OR (H) (IN THE CASE OF CLAUSE (I) OF SECTION 9.1(H) UPON THE
EXPIRATION OF THE 60-DAY PERIOD MENTIONED THEREIN), THE OBLIGATION OF EACH
LENDER TO MAKE LOANS OR PARTICIPATE IN ISSUANCES OF LETTERS OF CREDIT SHALL
AUTOMATICALLY TERMINATE AND THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS
AND ALL INTEREST AND OTHER AMOUNTS AS AFORESAID SHALL AUTOMATICALLY BECOME DUE
AND PAYABLE WITHOUT FURTHER ACT OF THE ADMINISTRATIVE AGENT, OR ANY LENDER AND
WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENTION TO ACCELERATE, NOTICE
OF ACCELERATION OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED BY THE COMPANY AND EACH GUARANTOR.

 

9.3           Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:

 

77

--------------------------------------------------------------------------------


 


(A)                                  FIRST, TO THE PAYMENT OR REIMBURSEMENT OF
THE ADMINISTRATIVE AGENT FOR ALL COSTS, EXPENSES, DISBURSEMENTS AND LOSSES
INCURRED BY THE ADMINISTRATIVE AGENT AND WHICH ANY LOAN PARTY IS REQUIRED TO PAY
OR REIMBURSE PURSUANT TO THE LOAN DOCUMENTS, TOGETHER WITH INTEREST ON EACH SUCH
AMOUNT AT THE HIGHEST RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND AFTER
THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;

 


(B)                                 SECOND, TO THE PAYMENT OR REIMBURSEMENT OF
THE LENDERS AND EACH QUALIFIED DERIVATIVE CONTRACT COUNTERPARTY FOR ALL COSTS,
EXPENSES, DISBURSEMENTS AND LOSSES INCURRED BY SUCH PERSONS AND WHICH ANY LOAN
PARTY IS REQUIRED TO PAY OR REIMBURSE PURSUANT TO THE LOAN DOCUMENTS, TOGETHER
WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST RATE THEN IN EFFECT UNDER THIS
AGREEMENT FROM AND AFTER THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID
IN FULL;

 


(C)                                  THIRD, TO THE PAYMENT OF INTEREST ON THE
LOANS WHICH IS THEN DUE;

 


(D)                                 FOURTH, TO THE PAYMENT OF PRINCIPAL OF THE
LOANS WHICH IS THEN DUE AND TO THE PAYMENT OR PREPAYMENT TO THE LENDERS AND EACH
QUALIFIED DERIVATIVE CONTRACT COUNTERPARTY OF ALL OTHER OBLIGATIONS; AND

 


(E)                                  FIFTH, TO WHOMSOEVER SHALL BE LEGALLY
ENTITLED THERETO.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) of this Section 9.3, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.  Each Loan Party
acknowledges the relative rights, priorities and agreements of the
Administrative Agent, the Lenders and the Qualified Derivative Contract
Counterparty, as set forth in this Agreement, including as set forth in this
Section 9.3.

 

9.4                                 Rights Not Exclusive.  The rights provided
for in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other rights, powers, privileges or remedies provided by law or
in equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 


ARTICLE X

 


THE ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authorization; Limitation of
Agency.

 


(A)                                  EACH LENDER HEREBY IRREVOCABLY (SUBJECT TO
SECTION 10.9) APPOINTS, DESIGNATES AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE
DUTIES OF THE ADMINISTRATIVE AGENT SHALL BE ADMINISTRATIVE AND MECHANICAL IN
NATURE; NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTY OR RESPONSIBILITY, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR
SHALL THE ADMINISTRATIVE AGENT, UNDER ANY CIRCUMSTANCES, HAVE OR BE DEEMED TO
HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY PERSON, AND NO IMPLIED COVENANTS,
FUNCTIONS,

 

78

--------------------------------------------------------------------------------


 


RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.

 


(B)                                 THE ISSUING LENDER SHALL HAVE ALL OF THE
BENEFITS AND IMMUNITIES (I) PROVIDED TO THE AGENT IN THIS ARTICLE X WITH RESPECT
TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING LENDER IN CONNECTION WITH
LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE
APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT,” AS USED IN THIS
ARTICLE X, INCLUDED THE ISSUING LENDER WITH RESPECT TO SUCH ACTS OR OMISSIONS,
AND (II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE ISSUING
LENDER.

 

10.2                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects with reasonable care.

 

10.3                           Liability of Administrative Agent.  None of the
Administrative Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Company, any Guarantor or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness (other than such Administrative Agent-Related Person’s own due
execution and delivery), genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Company, any
Guarantor or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.

 

10.4                           Reliance by Administrative Agent.

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION,
NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR
TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO
BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT. THE
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE LENDERS AS IT DEEMS APPROPRIATE AND,
IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY
REASON OF TAKING OR

 

79

--------------------------------------------------------------------------------


 


CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE
LENDERS AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING UPON ALL OF THE LENDERS.

 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTION 5.1, EACH LENDER THAT HAS MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF THE INITIAL CREDIT EXTENSION OR
SUBSEQUENT CREDIT EXTENSION, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE
CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR
OTHER MATTER EITHER SENT BY THE ADMINISTRATIVE AGENT TO SUCH LENDER FOR CONSENT,
APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO
OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO THE LENDER AS A CONDITION
PRECEDENT TO SUCH INITIAL CREDIT EXTENSION OR SUBSEQUENT CREDIT EXTENSION, AS
APPLICABLE.

 

10.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to Defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  Subject to Section 10.4(a), the Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Lenders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

 

10.6                           Credit Decision.  Each Lender acknowledges that
no Administrative Agent-Related Person has made any representation or warranty
to it, and that no act by any Administrative Agent-Related Person hereafter
taken, including any review of the affairs of the Company, any Guarantor or
their respective Subsidiaries, shall be deemed to constitute any representation
or warranty by any Administrative Agent-Related Person to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Company, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, Property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have

 

80

--------------------------------------------------------------------------------


 

any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of the Company which may come into the
possession of any of the Administrative Agent-Related Persons.

 

10.7                           Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata according to each respective Lender’s Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender shall be
liable for the payment to any Administrative Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent the same arise from
(i) the gross negligence or willful misconduct of any Administrative
Agent-Related Person or (ii) a claim or action asserted by one or more other
Administrative Agent-Related Persons.  Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out of pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company.  The undertaking in this Section 10.7 shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

10.8                           Administrative Agent in Individual Capacity. 
Bank of Montreal and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire or underwrite equity or debt
securities of and generally engage in any kind of banking, investment banking,
trust, financial advisory, underwriting or other business with the Company and
its Affiliates as though Bank of Montreal were not the Administrative Agent
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of Montreal or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent-Related Persons shall be under no obligation to provide such information
to them.  With respect to Obligations held by it, Bank of Montreal shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Administrative Agent or the Issuing
Lender.

 

10.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders.  If the Administrative Agent resigns under this Agreement, the
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the

 

81

--------------------------------------------------------------------------------


 

Lenders.  Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article X and Sections
11.4 and 11.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Lenders
appoint a successor administrative agent as provided for above.

 

10.10                     Withholding Tax.

 


(A)                                  IF ANY LENDER IS A “FOREIGN CORPORATION,
PARTNERSHIP OR TRUST” WITHIN THE MEANING OF THE CODE AND SUCH LENDER CLAIMS
EXEMPTION FROM, OR A REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR
1442 OF THE CODE, SUCH LENDER AGREES WITH AND IN FAVOR OF THE ADMINISTRATIVE
AGENT, TO DELIVER TO THE ADMINISTRATIVE AGENT:

 

(I)                                     IF SUCH LENDER CLAIMS AN EXEMPTION FROM,
OR A REDUCTION OF, WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY, PROPERLY
COMPLETED IRS FORMS 1001 AND W 8 BEFORE THE PAYMENT OF ANY INTEREST IN THE FIRST
CALENDAR YEAR AND BEFORE THE PAYMENT OF ANY INTEREST IN EACH THIRD SUCCEEDING
CALENDAR YEAR DURING WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT;

 

(II)                                  IF SUCH LENDER CLAIMS THAT INTEREST PAID
UNDER THIS AGREEMENT IS EXEMPT FROM UNITED STATES WITHHOLDING TAX BECAUSE IT IS
EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE OR BUSINESS OF SUCH LENDER, TWO
PROPERLY COMPLETED AND EXECUTED COPIES OF IRS FORM 4224 BEFORE THE PAYMENT OF
ANY INTEREST IS DUE IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN EACH
SUCCEEDING TAXABLE YEAR OF SUCH LENDER DURING WHICH INTEREST MAY BE PAID UNDER
THIS AGREEMENT, AND IRS FORM W 9; AND

 

(III)                               SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED
UNDER THE CODE OR OTHER LAWS OF THE UNITED STATES AS A CONDITION TO EXEMPTION
FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING TAX.

 

Such Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 


(B)                                 IF ANY LENDER CLAIMS EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY BY PROVIDING IRS
FORM 1001 AND SUCH LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR
OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS HELD BY SUCH LENDER, SUCH
LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT OF THE PERCENTAGE AMOUNT IN
WHICH IT IS NO LONGER THE BENEFICIAL OWNER OF OBLIGATIONS HELD BY SUCH LENDER. 
TO THE EXTENT OF SUCH

 

82

--------------------------------------------------------------------------------


 


PERCENTAGE AMOUNT, THE ADMINISTRATIVE AGENT WILL TREAT SUCH LENDER’S IRS
FORM 1001 AS NO LONGER VALID.

 


(C)                                  IF ANY LENDER CLAIMING EXEMPTION FROM
UNITED STATES WITHHOLDING TAX BY FILING IRS FORM 4224 WITH THE ADMINISTRATIVE
AGENT SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR
PART OF THE OBLIGATIONS HELD BY SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE
SOLE RESPONSIBILITY FOR COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED
BY SECTIONS 1441 AND 1442 OF THE CODE.

 


(D)                                 IF ANY LENDER IS ENTITLED TO A REDUCTION IN
THE APPLICABLE WITHHOLDING TAX, THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE
WITHHOLDING TAX AFTER TAKING INTO ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER
DOCUMENTATION REQUIRED BY SECTION 10.10(A) OF THIS SECTION ARE NOT DELIVERED TO
THE ADMINISTRATIVE AGENT, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION
AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX.

 


(E)                                  IF THE IRS OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE
ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR
THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS
NOT PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE
ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON)
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND INCLUDING ANY TAXES IMPOSED BY ANY
JURISDICTION ON THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 10.10(E), TOGETHER WITH ALL COSTS AND EXPENSES (INCLUDING ATTORNEY
COSTS).  THE OBLIGATION OF THE LENDERS UNDER THIS SECTION 10.10(E) SHALL SURVIVE
THE PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION OR REPLACEMENT OF THE
ADMINISTRATIVE AGENT.

 

10.11                     Arranger; Syndication Agents.  The Arranger and each
of the Syndication Agents, in their respective capacities as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
or the other Loan Documents.

 

10.12                     Release of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 11.27.

 


ARTICLE XI

 


MISCELLANEOUS

 

11.1                           Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by the
Company, any Guarantor or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Company and

 

83

--------------------------------------------------------------------------------


 

acknowledged by the Administrative Agent, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it is given; provided, however, that no such agreement shall waive or
amend Section 2.14 or change the definition of “Defaulting Lender” without the
written consent of the Administrative Agent and the Issuing Bank; and provided
further, however, that no such waiver, amendment, modification, termination or
consent shall, unless in writing and signed by all the Lenders, and the Company
and acknowledged by the Administrative Agent, do any of the following:

 


(A)                                  INCREASE OR EXTEND THE COMMITMENT OF ANY
LENDER (INCLUDING WITHOUT LIMITATION BY MEANS OF ANY AMENDMENT PURPORTING TO
REMOVE OR CHANGE THE REQUIREMENT THAT SUCH COMMITMENT NOT EXCEED THE BORROWING
BASE), OR INCREASE THE MAXIMUM AMOUNT OF LETTERS OF CREDIT;

 


(B)                                 POSTPONE THE FINAL MATURITY DATE OF ANY
LOAN, OR POSTPONE OR DELAY ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO
THE LENDERS (OR ANY OF THEM) HEREUNDER (INCLUDING ANY MANDATORY PREPAYMENTS
THEREOF OR PREPAYMENTS OTHERWISE REQUIRED TO BE MADE ON THE LOANS SHOULD A
DEFICIENCY OCCUR) OR UNDER ANY OTHER LOAN DOCUMENT;

 


(C)                                  REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON ANY LOAN, OR (SUBJECT TO CLAUSE (II) BELOW) ANY
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER (INCLUDING ANY MANDATORY PREPAYMENTS
THEREOF OR PREPAYMENTS OTHERWISE REQUIRED TO BE MADE ON THE LOANS SHOULD A
DEFICIENCY OCCUR) OR UNDER ANY OTHER LOAN DOCUMENT;

 


(D)                                 CHANGE THE PRO RATA SHARES OR CHANGE IN ANY
MANNER THE DEFINITION OF “REQUIRED LENDERS” OR THE LENDERS REQUIRED TO RESCIND
OR ANNUL AN ACCELERATION;

 


(E)                                  AMEND THIS SECTION 11.1, OR SECTION 9.1, OR
ANY PROVISION OF THIS AGREEMENT WHICH, BY ITS TERMS, EXPRESSLY REQUIRES THE
APPROVAL OR CONCURRENCE OF ALL LENDERS;

 


(F)                                    RELEASE ALL, SUBSTANTIALLY ALL, OR ANY
MATERIAL PORTION OF THE COLLATERAL (EXCEPT FOR RELEASES IN CONNECTION WITH
DISPOSITIONS WHICH ARE PERMITTED HEREUNDER OR UNDER ANY LOAN DOCUMENT), OR
RELEASE ANY GUARANTOR FROM ANY GUARANTY; OR

 


(G)                                 REDUCE THE AMOUNT OR POSTPONE THE DUE DATE
OF ANY AMOUNT PAYABLE IN RESPECT OF, OR EXTEND THE REQUIRED EXPIRATION DATE OF,
ANY LETTER OF CREDIT, OR CHANGE IN ANY MANNER THE OBLIGATIONS OF THE LENDERS
RELATING TO THE PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT;

 

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Required Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Lender under this Agreement or any LC Related Document relating to any Letter of
Credit Issued or to be Issued by it, and (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may

 

84

--------------------------------------------------------------------------------


 

be, affect the rights or duties of the Administrative Agent under this Agreement
or any other Loan Document.

 

11.2                           Notices.

 


(A)                                  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS SHALL BE IN WRITING AND MAILED, FAXED OR DELIVERED, TO THE
ADDRESS OR FACSIMILE NUMBER SPECIFIED FOR NOTICES ON THE SIGNATURE PAGES HEREOF;
OR, AS DIRECTED TO THE COMPANY OR THE ADMINISTRATIVE AGENT, TO SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER
PARTIES, AND AS DIRECTED TO ANY OTHER PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE COMPANY AND THE
ADMINISTRATIVE AGENT.

 


(B)                                 ALL SUCH NOTICES, REQUESTS AND
COMMUNICATIONS SHALL, WHEN TRANSMITTED BY OVERNIGHT DELIVERY, OR FAXED, BE
EFFECTIVE WHEN DELIVERED FOR OVERNIGHT (NEXT-DAY) DELIVERY, OR TRANSMITTED IN
LEGIBLE FORM BY FACSIMILE MACHINE, RESPECTIVELY, OR IF MAILED, UPON THE THIRD
BUSINESS DAY AFTER THE DATE DEPOSITED INTO THE U.S. MAIL, OR IF DELIVERED, UPON
DELIVERY; EXCEPT THAT NOTICES PURSUANT TO ARTICLE II OR IX SHALL NOT BE
EFFECTIVE UNTIL ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT.

 


(C)                                  ANY AGREEMENT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREIN TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS
SOLELY FOR THE CONVENIENCE AND AT THE REQUEST OF THE COMPANY.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY
OF ANY PERSON PURPORTING TO BE A PERSON AUTHORIZED BY THE COMPANY TO GIVE SUCH
NOTICE AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL NOT HAVE ANY LIABILITY
TO THE COMPANY OR OTHER PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY
THE ADMINISTRATIVE AGENT OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR
FACSIMILE NOTICE.  THE OBLIGATION OF THE COMPANY TO REPAY THE LOANS SHALL NOT BE
AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE BY THE ADMINISTRATIVE AGENT
AND THE LENDERS TO RECEIVE WRITTEN CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE
NOTICE OR THE RECEIPT BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF A
CONFIRMATION WHICH IS AT VARIANCE WITH THE TERMS UNDERSTOOD BY THE
ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED IN THE TELEPHONIC OR
FACSIMILE NOTICE.

 

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof;  nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

11.4                           Costs and Expenses.  The Company shall:

 


(A)                                  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, PAY OR REIMBURSE THE ADMINISTRATIVE AGENT
WITHIN FIVE BUSINESS DAYS AFTER DEMAND (SUBJECT TO SECTION 5.1(D)) FOR ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
AGENT, THE ISSUING LENDER, THE LENDERS OR ANY OF THEIR AFFILIATES IN CONNECTION
WITH THE SYNDICATIONS OF THE EXTENSIONS OF CREDIT HEREUNDER (OTHER THAN FEES
PAYABLE TO SYNDICATE MEMBERS) AND THE DEVELOPMENT, PREPARATION, DELIVERY,
ADMINISTRATION AND EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT, WAIVER OR
MODIFICATION TO (IN EACH CASE, WHETHER OR NOT CONSUMMATED),

 

85

--------------------------------------------------------------------------------


 


THIS AGREEMENT, ANY LOAN DOCUMENT AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, AND THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED HEREIN,
INCLUDING ATTORNEY COSTS INCURRED BY THE ANY SUCH PERSON WITH RESPECT THERETO
EXCEPT SUCH COSTS AND EXPENSES AS MAY BE INCURRED BY THE ASSIGNOR LENDERS OR
ASSIGNEE UNDER SECTION 11.8(C); AND

 


(B)                                 PAY OR REIMBURSE THE ADMINISTRATIVE AGENT,
ANY OTHER AGENT, THE ISSUING LENDER AND EACH LENDER WITHIN FIVE BUSINESS DAYS
AFTER DEMAND (SUBJECT TO SECTION 5.1(D)) FOR ALL COSTS AND EXPENSES (INCLUDING
ATTORNEY COSTS) INCURRED BY EACH OF THEM IN CONNECTION WITH THE ENFORCEMENT,
ATTEMPTED ENFORCEMENT, OR PRESERVATION OF ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT DURING THE EXISTENCE OF AN EVENT OF DEFAULT
OR AFTER ACCELERATION OF THE LOANS (INCLUDING IN CONNECTION WITH ANY “WORKOUT”
OR RESTRUCTURING REGARDING THE LOANS, AND INCLUDING IN ANY INSOLVENCY PROCEEDING
OR APPELLATE PROCEEDING).

 

11.5                           Indemnity.  Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold each
Agent-Related Person, the Issuing Lender and each Lender and each of their
respective Affiliates, successors and assignors and its and their respective
officers, directors, employees, counsel, agents, advisors, controlling Persons,
members and attorneys in fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans, and the termination,
resignation or replacement of the Administrative Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, including any of the Loan Documents, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any
Transaction Agreement, the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES
ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY’S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE
OR MORE OF THEM; provided, however, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent same arise from the gross negligence or willful misconduct of any
Indemnified Person.  No Indemnified Person shall be liable for any damages
arising from the use by unauthorized Persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such Persons or for any special, indirect,
consequential or punitive damages in connection with this Agreement.  All
amounts due under this Section shall be payable not later than thirty (30) days
after written demand therefor.  The agreements in this Sections 11.4 and 11.5
shall survive payment of all other Obligations.

 

11.6                           Payments Set Aside.  To the extent that the
Company makes a payment to the Administrative Agent or the Lenders, or the
Administrative Agent or the Lenders exercise

 

86

--------------------------------------------------------------------------------


 

their right of set-off, and such payment or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, debtor-in-possession, receiver or any other Person, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent or such Lender upon demand
its Pro Rata Share of any amount so recovered from or repaid by the
Administrative Agent or such Lender.

 

11.7                           Successors and Assigns.  This Agreement shall
become effective at the Effective Time after it shall have been executed by the
Company, each Guarantor and the Administrative Agent and after the
Administrative Agent shall have been notified by each Lender and Issuing Lender
that such Lender or Issuing Lender has executed it and thereafter this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

 

11.8                           Assignments, Participations, Confidentiality,
etc.

 


(A)                                  ANY LENDER MAY UPON WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND THE COMPANY, NOT TO BE UNREASONABLY WITHHELD, AT ANY
TIME ASSIGN AND DELEGATE TO ONE OR MORE ELIGIBLE ASSIGNEES (PROVIDED THAT NO
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION WITH
ANY ASSIGNMENT AND DELEGATION BY ANY LENDER TO AN ELIGIBLE ASSIGNEE THAT IS AN
AFFILIATE OF SUCH LENDER AND PROVIDED FURTHER THAT NO WRITTEN CONSENT OF THE
COMPANY SHALL BE REQUIRED IN CONNECTION WITH ANY ASSIGNMENT AND DELEGATION BY
ANY LENDER TO AN ELIGIBLE ASSIGNEE IN THE EVENT A DEFAULT HAS OCCURRED AND IS
CONTINUING) (EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE PART OF ALL IN A MINIMUM
COMMITMENT AMOUNT OF AT LEAST $1,000,000 OR IN $1,000,000 INCREMENTS IN EXCESS
THEREOF, OF THE LOANS, THE COMMITMENTS, AND THE OTHER RIGHTS AND OBLIGATIONS OF
SUCH LENDER HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY AND THE
ADMINISTRATIVE AGENT MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (I) WRITTEN
NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND
RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE
COMPANY AND THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ASSIGNEE; (II) SUCH
LENDER AND ITS ASSIGNEE SHALL HAVE DELIVERED TO THE COMPANY AND THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE IN THE FORM OF EXHIBIT E
(“ASSIGNMENT AND ACCEPTANCE”) TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO SUCH
ASSIGNMENT AND (III) THE ASSIGNOR LENDER OR ASSIGNEE HAS PAID TO THE
ADMINISTRATIVE AGENT A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500.00
(WHICH FEE MAY BE WAIVED OR REDUCED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE
AGENT), PROVIDED, HOWEVER, THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN THE CASE
OF CONCURRENT ASSIGNMENTS TO PERSONS THAT, AFTER GIVING EFFECT TO SUCH
ASSIGNMENTS, WILL BE RELATED FUNDS.

 


(B)                                 FROM AND AFTER THE DATE THAT THE
ADMINISTRATIVE AGENT NOTIFIES THE ASSIGNOR LENDER THAT IT HAS RECEIVED AN
EXECUTED ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF THE ABOVE-

 

87

--------------------------------------------------------------------------------


 


REFERENCED PROCESSING FEE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, AND (II) THE ASSIGNOR LENDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.

 


(C)                                  WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT
OF NOTICE BY THE ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED
ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF THE PROCESSING FEE, AND PROVIDED THAT
IT CONSENTS TO SUCH ASSIGNMENT IN ACCORDANCE WITH SECTION 11.8(A), THE COMPANY
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A NEW NOTE EVIDENCING SUCH
ASSIGNEE’S ASSIGNED LOANS AND MAXIMUM LOAN AMOUNT AND, IF THE ASSIGNOR LENDER
HAS RETAINED A PORTION OF ITS LOANS AND ITS COMMITMENT, A REPLACEMENT NOTE IN
THE PRINCIPAL AMOUNT EQUAL TO THE MAXIMUM LOAN AMOUNT RETAINED BY THE ASSIGNOR
LENDER (SUCH NOTE TO BE IN EXCHANGE FOR, BUT NOT IN PAYMENT OF, THE NOTE HELD BY
SUCH LENDER).  IMMEDIATELY UPON EACH ASSIGNEE’S MAKING ITS PROCESSING FEE
PAYMENT UNDER THE ASSIGNMENT AND ACCEPTANCE, THIS AGREEMENT SHALL BE DEEMED TO
BE AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE LENDERS’ RESPECTIVE
MAXIMUM LOAN AMOUNTS AND COMMITMENTS ARISING THEREFROM. THE COMMITMENT ALLOCATED
TO EACH ASSIGNEE SHALL REDUCE SUCH COMMITMENT OF THE ASSIGNING LENDER PRO TANTO.

 


(D)                                 ANY LENDER MAY AT ANY TIME SELL TO ONE OR
MORE COMMERCIAL BANKS OR OTHER PERSONS NOT AFFILIATES OF THE COMPANY (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE COMMITMENT OF THAT
LENDER AND THE OTHER INTERESTS OF THAT LENDER (THE “ORIGINATING LENDER”)
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT (I) THE
ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
THE ORIGINATING LENDER SHALL REMAIN A LENDER FOR ALL PURPOSES HEREOF AND THE
OTHER LOAN DOCUMENTS TO WHICH SUCH ORIGINATING LENDER IS A PARTY, AND THE
PARTICIPANT MAY NOT BECOME A LENDER FOR PURPOSES HEREOF OR FOR ANY OTHER OF THE
LOAN DOCUMENTS, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE COMPANY AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO
APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE EXTENT SUCH AMENDMENT,
CONSENT OR WAIVER WOULD REQUIRE UNANIMOUS CONSENT OF THE LENDERS. IN THE CASE OF
ANY SUCH PARTICIPATION, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER THIS
AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS (THE PARTICIPANT’S RIGHTS AGAINST
THE ORIGINATING LENDER IN RESPECT OF SUCH PARTICIPATION BEING THOSE SET FORTH IN
THE AGREEMENT CREATING OR EVIDENCING SUCH PARTICIPATION WITH SUCH LENDER), AND
ALL AMOUNTS PAYABLE BY THE COMPANY HEREUNDER SHALL BE DETERMINED AS IF SUCH
LENDER HAD NOT SOLD SUCH PARTICIPATION; EXCEPT THAT, IF AMOUNTS OUTSTANDING
UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL
HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT.

 

88

--------------------------------------------------------------------------------


 


(E)                                  EACH LENDER AGREES TO TAKE NORMAL AND
REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF
ALL INFORMATION IDENTIFIED AS “CONFIDENTIAL” OR “SECRET”  BY THE COMPANY AND
PROVIDED TO IT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR BY THE
ADMINISTRATIVE AGENT ON SUCH COMPANY’S OR SUBSIDIARY’S BEHALF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NEITHER IT NOR
ANY OF ITS AFFILIATES SHALL USE ANY SUCH INFORMATION OTHER THAN IN CONNECTION
WITH OR IN ENFORCEMENT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EXCEPT TO
THE EXTENT SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF DISCLOSURE BY SUCH LENDER, OR (II) WAS OR BECOMES
AVAILABLE ON A NON CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY,
PROVIDED,  HOWEVER, THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT
WITH THE COMPANY KNOWN TO THE LENDER; PROVIDED FURTHER, HOWEVER, THAT ANY LENDER
MAY DISCLOSE SUCH INFORMATION (A) AT THE REQUEST OR PURSUANT TO ANY REQUIREMENT
OF ANY GOVERNMENTAL AUTHORITY TO WHICH SUCH LENDER IS SUBJECT OR IN CONNECTION
WITH AN EXAMINATION OF SUCH LENDER BY ANY SUCH AUTHORITY; (B) PURSUANT TO
SUBPOENA OR OTHER COURT PROCESS; (C) WHEN REQUIRED TO DO SO IN ACCORDANCE WITH
THE PROVISIONS OF ANY APPLICABLE REQUIREMENT OF LAW; (D) TO THE EXTENT
REASONABLY REQUIRED IN CONNECTION WITH ANY LITIGATION OR PROCEEDING TO WHICH THE
ADMINISTRATIVE AGENT, ANY LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE PARTY;
(E) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY
REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (F) TO SUCH LENDER’S
INDEPENDENT AUDITORS AND OTHER PROFESSIONAL ADVISORS; (G) TO ANY AFFILIATE OF
SUCH LENDER, OR TO ANY PARTICIPANT OR ASSIGNEE, ACTUAL OR POTENTIAL, PROVIDED
THAT SUCH AFFILIATE, PARTICIPANT OR ASSIGNEE AGREES TO KEEP SUCH INFORMATION
CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE LENDERS HEREUNDER; AND (H) AS TO
ANY LENDER, AS EXPRESSLY PERMITTED UNDER THE TERMS OF ANY OTHER DOCUMENT OR
AGREEMENT REGARDING CONFIDENTIALITY TO WHICH THE COMPANY IS PARTY OR IS DEEMED
PARTY WITH SUCH LENDER.

 


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR
PLEDGE, ALL OR ANY PORTION OF ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT
AND THE NOTES HELD BY IT IN FAVOR OF ANY FEDERAL RESERVE LENDER IN ACCORDANCE
WITH REGULATION A OF THE FRB OR U.S. TREASURY REGULATION 31 CFR §203.14, AND
SUCH FEDERAL RESERVE LENDER MAY ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY
MANNER PERMITTED UNDER APPLICABLE LAW.

 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 11.8(E) OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ANY PARTY HERETO OR THERETO (AND EACH EMPLOYEE, REPRESENTATIVE, OR
OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN AND ALL MATERIALS OF ANY KIND IN EACH CASE
WITHIN THE MEANING OF UNITED STATES TREASURY REGULATION SECTION 1.6011-4
(INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTY
RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY DOCUMENT OR SIMILAR ITEM THAT IN EITHER CASE CONTAINS INFORMATION
CONCERNING TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AS WELL AS OTHER INFORMATION, THIS SECTION 11.8(G) SHALL ONLY
APPLY TO SUCH PORTIONS OF THE DOCUMENT OR SIMILAR ITEM THAT RELATE TO SUCH TAX
TREATMENT OR TAX STRUCTURE.

 

11.9                           Interest.  It is the intention of the parties
hereto to comply with applicable usury laws, if any; accordingly,
notwithstanding any provision to the contrary in this Agreement, the Notes or in
any of the other Loan Documents securing the payment hereof or otherwise

 

89

--------------------------------------------------------------------------------


 

relating hereto, in no event shall this Agreement, the Notes or such other Loan
Documents require or permit the payment, taking, reserving, receiving,
collection, or charging of any sums constituting interest under applicable laws
which exceed the Highest Lawful Rate.  If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans evidenced by the Notes or in any of the Loan Documents securing the
payment thereof or otherwise relating thereto, or in any communication by the
Administrative Agent, the Issuing Lender, or the Lenders or any other Person to
the Company or any other Person, or in the event all or part of the principal or
interest thereof shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved, or received on the amount of principal
actually outstanding from time to time under the Notes or any other Loan
Document shall exceed the Highest Lawful Rate, then in any such event it is
agreed as follows:  (i) the provisions of this Section 11.9 shall govern and
control, (ii) neither any Company nor any other Person now or hereafter liable
for the payment of the Notes shall be obligated to pay the amount of such
interest to the extent such interest is in excess of the Highest Lawful Rate,
(iii) any such excess which is or has been received notwithstanding this
Section 11.9 shall be credited against the then unpaid principal balance of the
Notes or, if the Notes have been or would be paid in full, refunded to the
Company, and (iv) the provisions of this Agreement, the Notes and the other Loan
Documents securing the payment thereof and otherwise relating thereto, and any
communication to the Company, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the Highest Lawful Rate as now or hereafter construed by courts having
jurisdiction hereof or thereof.  Without limiting the foregoing, all
calculations of the rate of the interest contracted for, charged, collected,
taken, reserved, or received in connection with the Notes, this Agreement or any
other Loan Document which are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Loans, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved, or received.  The terms of this Section 11.9 shall
be deemed to be incorporated in every document and communication relating to the
Notes, the Loans or any other Loan Document.

 

11.10                     Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as any Guarantor may have under applicable
law, the Company agrees that in the event a payment shall be made by a Guarantor
under a Guaranty in respect of a Credit Extension to the Company, the Company
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment subject to the provisions of
the Guaranty executed by such Guarantor.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired.  No failure on the part of the
Company to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Guarantors with respect to any Guaranty,
and each Guarantor shall remain liable for the full amount of the obligation of
the Guarantors under each such Guaranty in accordance therewith.

 

90

--------------------------------------------------------------------------------


 

11.11                     Automatic Debits of Fees.  With respect to any
commitment fee, arrangement fee, Letter of Credit fee or other fee, or any other
cost or expense (including Attorney Costs) due and payable to the Administrative
Agent under the Loan Documents, the Company hereby irrevocably authorizes the
Administrative Agent, after giving reasonable prior notice to the Company, to
debit any deposit account of the Company with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount of the fee or other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid.  No such debit under this Section 11.11 shall be deemed a
set-off.

 

11.12                     Notification of Addresses, Lending Offices, Etc.  Each
Lender shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Lender should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

11.13                     Counterparts.  This Agreement may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Agreement by facsimile
signatures shall be binding upon the parties hereto.

 

11.14                     Severability.  The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

 

11.15                     No Third Parties Benefited.  This Agreement is made
and entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

11.16                     Governing Law, Jurisdiction.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

11.17                     Submission To Jurisdiction; Waivers.  Each of the
Company and each Guarantor hereby irrevocably and unconditionally, and shall
cause each of their respective Subsidiaries to irrevocably and unconditionally:

 


(A)                                  SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES

 

91

--------------------------------------------------------------------------------


 


DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY AND EACH
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 


(B)                                 WAIVE, TO THE FULLEST EXTENT IT MAY LEGALLY
AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

 


(C)                                  CONSENT TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

11.18                     Entire Agreement.  This Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding among the
Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.

 

11.19                     NO ORAL AGREEMENTS.  THIS WRITTEN THIRD AMENDED AND
RESTATED CREDIT AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.20                     Accounting Changes.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Company and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the

 

92

--------------------------------------------------------------------------------


 

promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

11.21                     WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  THE
COMPANY AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED
THEREWITH, BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 11.21.  AS USED IN THIS SECTION 11.21, “SPECIAL DAMAGES” INCLUDES ALL
SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

 

11.22                     Intercreditor Agreement.  Each Lender (a) hereby
agrees that it will be bound by and take no actions contrary to the
Intercreditor Agreement and (b) hereby irrevocably authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement on its behalf.

 

11.23                     Amendment and Restatement.

 


(A)                                  FROM AND AFTER THE EFFECTIVE TIME, THIS
AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY THE EXISTING CREDIT AGREEMENT; THE
NOTES ISSUED UNDER THIS AGREEMENT, IF ANY, AMEND AND RESTATE THE “NOTES” (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT) ISSUED UNDER THE EXISTING CREDIT
AGREEMENT; AND THE EXISTING CREDIT AGREEMENT SHALL THEREAFTER BE OF NO FURTHER
FORCE AND EFFECT EXCEPT TO EVIDENCE (I) THE INCURRENCE BY ANY COMPANY OF THE
“OBLIGATIONS” UNDER AND AS DEFINED THEREIN (WHETHER OR NOT SUCH “OBLIGATIONS”
ARE CONTINGENT AS OF THE EFFECTIVE TIME), (II) THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY PRIOR TO THE EFFECTIVE TIME AND (III) ANY
ACTION OR OMISSION PERFORMED OR REQUIRED TO BE PERFORMED PURSUANT TO THE
EXISTING CREDIT AGREEMENT PRIOR TO THE EFFECTIVE TIME (INCLUDING ANY FAILURE,
PRIOR TO THE EFFECTIVE TIME, TO COMPLY WITH THE COVENANTS CONTAINED IN SUCH
EXISTING CREDIT AGREEMENT).  THE AMENDMENTS AND RESTATEMENTS SET FORTH HEREIN
SHALL NOT CURE ANY BREACH THEREOF OR ANY “DEFAULT” OR “EVENT OF DEFAULT” UNDER
AND AS DEFINED IN THE EXISTING CREDIT AGREEMENT EXISTING PRIOR TO THE EFFECTIVE

 

93

--------------------------------------------------------------------------------


 


TIME.  THIS AGREEMENT AND THE NOTES, IF ANY, ISSUED DO NOT CONSTITUTE AND SHALL
NOT BE CONSTRUED TO EVIDENCE A NOVATION OF OR A PAYMENT AND READVANCE OF ANY OF
THE “OBLIGATIONS” (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) HERETOFORE
OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT, IT BEING THE INTENTION OF THE
PARTIES HERETO THAT THIS AGREEMENT PROVIDE FOR THE TERMS AND CONDITIONS OF, AND
THE NOTES ISSUED, IF ANY, EVIDENCE, AT SUCH TIME, THE SAME “OBLIGATIONS” AS WERE
THEN OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT.  EACH LENDER SHALL
SURRENDER THE “NOTES” OUTSTANDING ON THE EFFECTIVE DATE ISSUED TO IT UNDER THE
EXISTING CREDIT AGREEMENT.

 


(B)                                 THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE ADMINISTRATIVE AGENT’S, THE LENDERS’ AND THE ISSUING LENDER’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL APPLY TO ALL OF
THE “OBLIGATIONS” INCURRED UNDER THE EXISTING CREDIT AGREEMENT AND THE NOTES
ISSUED THEREUNDER.

 


(C)                                  THE COMPANY REAFFIRMS THE LIENS GRANTED
PURSUANT TO THE EXISTING LOAN DOCUMENTS TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS AND THE ISSUING LENDERS, WHICH LIENS SHALL CONTINUE IN
FULL FORCE AND EFFECT DURING THE TERM OF THIS AGREEMENT AND ANY RENEWALS OR
EXTENSIONS THEREOF AND SHALL CONTINUE TO SECURE THE OBLIGATIONS HEREUNDER.

 


(D)                                 FROM AND AFTER THE EFFECTIVE TIME, (I) ALL
REFERENCES TO THE EXISTING CREDIT AGREEMENT (OR TO ANY AMENDMENT, SUPPLEMENT,
MODIFICATION OR AMENDMENT AND RESTATEMENT THEREOF) IN THE LOAN DOCUMENTS (OTHER
THAN THIS AGREEMENT) SHALL BE DEEMED TO REFER TO THE EXISTING CREDIT AGREEMENT
AS AMENDED AND RESTATED HEREBY, (II) ALL REFERENCES TO ANY SECTION (OR
SUBSECTION) OF THE EXISTING CREDIT AGREEMENT IN ANY LOAN DOCUMENT (BUT NOT
HEREIN) SHALL BE AMENDED TO BECOME MUTATIS MUTANDIS, REFERENCES TO THE
CORRESPONDING PROVISIONS OF THIS AGREEMENT AND (III) EXCEPT AS THE CONTEXT
OTHERWISE PROVIDES, FROM OR AFTER THE EFFECTIVE TIME, ALL REFERENCES TO THIS
AGREEMENT HEREIN (INCLUDING FOR PURPOSES OF INDEMNIFICATION AND REIMBURSEMENT OF
FEES) SHALL BE DEEMED TO BE REFERENCES TO THE EXISTING CREDIT AGREEMENT AS
AMENDED AND RESTATED HEREBY.

 


(E)                                  THIS AMENDMENT AND RESTATEMENT IS LIMITED
AS WRITTEN AND IS NOT A CONSENT TO ANY OTHER AMENDMENT, RESTATEMENT, WAIVER OR
OTHER MODIFICATION, WHETHER OR NOT SIMILAR, AND, EXCEPT AS EXPRESSLY PROVIDED
HEREIN OR IN ANY OTHER LOAN DOCUMENT, ALL TERMS AND CONDITIONS OF THE LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT UNLESS OTHERWISE SPECIFICALLY AMENDED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

11.24                     USA PATRIOT Act.  Each Lender hereby notifies each
Loan Party that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with said Act.

 

11.25                     Acknowledgments.  Each of the Company and each
Guarantor hereby acknowledges that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

94

--------------------------------------------------------------------------------


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR THE
ISSUING LENDER NOR THE OTHER AGENTS NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE COMPANY OR ANY GUARANTOR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE OTHER
AGENTS AND THE LENDERS, ON ONE HAND, AND THE LOAN PARTIES, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE
OTHER AGENTS AND THE LENDERS OR AMONG THE LOAN PARTIES AND THE LENDERS.

 

11.26                     Survival of Representations and Warranties.  All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement,
and the making of the Loans and other extensions of credit hereunder.

 

11.27                     Release of Collateral and Guarantee Obligations.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, BUT SUBJECT TO SECTIONS
5.1(E) AND 5.4 (E) OF THE INTERCREDITOR AGREEMENT, UPON REQUEST OF THE COMPANY
IN CONNECTION WITH ANY DISPOSITION OF PROPERTY PERMITTED BY THE LOAN DOCUMENTS,
THE ADMINISTRATIVE AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY
LENDER OR ANY QUALIFIED DERIVATIVE CONTRACT COUNTERPARTY) TAKE SUCH ACTIONS AS
SHALL BE REQUIRED TO RELEASE ITS SECURITY INTEREST IN ANY COLLATERAL BEING
DISPOSED OF IN SUCH DISPOSITION, AND TO RELEASE ANY GUARANTEE OBLIGATIONS UNDER
ANY LOAN DOCUMENT OF ANY PERSON BEING DISPOSED OF IN SUCH DISPOSITION, TO THE
EXTENT NECESSARY TO PERMIT CONSUMMATION OF SUCH DISPOSITION IN ACCORDANCE WITH
THE LOAN DOCUMENTS; PROVIDED, HOWEVER,  THAT THE COMPANY SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT, AT LEAST TEN BUSINESS DAYS PRIOR TO THE DATE OF THE
PROPOSED RELEASE (OR SUCH SHORTER PERIOD AGREED TO BY THE ADMINISTRATIVE AGENT),
A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT COLLATERAL BEING DISPOSED
OF IN SUCH DISPOSITION AND THE TERMS OF SUCH DISPOSITION IN REASONABLE DETAIL,
INCLUDING THE DATE THEREOF, THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE COMPANY STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THAT THE PROCEEDS OF SUCH DISPOSITION WILL BE APPLIED IN ACCORDANCE WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR ANY OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN
OBLIGATIONS IN RESPECT OF ANY QUALIFIED DERIVATIVE CONTRACT) HAVE BEEN PAID IN
FULL, ALL COMMITMENTS HAVE TERMINATED OR EXPIRED AND NO LETTER OF CREDIT SHALL
BE OUTSTANDING, BUT SUBJECT TO SECTIONS 5.1(E) AND 5.4(E) OF THE INTERCREDITOR
AGREEMENT, UPON REQUEST OF THE COMPANY, THE ADMINISTRATIVE AGENT SHALL (WITHOUT
NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY QUALIFIED DERIVATIVE
CONTRACT COUNTERPARTY) TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO RELEASE ITS
SECURITY INTEREST IN ALL COLLATERAL, AND TO RELEASE ALL GUARANTEE OBLIGATIONS
PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER OR NOT ON THE DATE OF SUCH RELEASE
THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF THE QUALIFIED DERIVATIVE
CONTRACTS.

 

95

--------------------------------------------------------------------------------


 


ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL BE DEEMED SUBJECT TO THE
PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE REINSTATED IF AFTER SUCH
RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF THE OBLIGATIONS GUARANTEED
THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED UPON THE
INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE
COMPANY OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE
COMPANY OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

 

11.28                     Agreement Regarding Intercreditor Agreement.   In
accordance with the terms of the Intercreditor Agreement, each of the Lenders
executing this Agreement agrees to be bound to and by the terms of the
Intercreditor Agreement, and hereby instructs the Administrative Agent to
execute and deliver (on behalf of each Lender) a notice (with a copy of this
Agreement) to the Second Lien Collateral Agent and the Second Lien Secured
Parties (each as defined in the Intercreditor Agreement) evidencing such
agreement.

 

11.29                     Assignment by Exiting Lenders.

 


(A)                                  EACH EXITING LENDER HEREBY SELLS, TRANSFERS
AND ASSIGNS TO THE LENDERS, AND EACH LENDER SEVERALLY HEREBY PURCHASES, ASSUMES
AND ACCEPTS FROM THE EXITING LENDERS WITHOUT RECOURSE AND WITHOUT REPRESENTATION
OR WARRANTY (EXCEPT AS PROVIDED HEREIN) SUCH LENDER’S PRO RATA SHARE OF ALL OF
SUCH EXITING LENDER’S “PRO RATA SHARE” (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF (I) THE COMMITMENTS UNDER
THE EXISTING CREDIT AGREEMENT, (II) THE OUTSTANDING EXISTING REVOLVING CREDIT
OUTSTANDINGS AND (II) ALL RELATED RIGHTS, BENEFITS, OBLIGATIONS (INCLUDING THE
EXITING LENDERS’ COMMITMENTS), LIABILITIES AND INDEMNITIES OF THE EXITING
LENDERS UNDER AND IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT, EACH
EXISTING LOAN DOCUMENT AND ALL COLLATERAL AND OTHER SECURITY FOR THE OBLIGATIONS
(THE “ASSIGNED INTEREST”).  FOR THE AVOIDANCE OF DOUBT, THE ASSIGNED INTEREST IN
THE AGGREGATE EQUALS 100% OF EACH OF THE EXITING LENDERS’ RIGHTS AND OBLIGATIONS
UNDER THE EXISTING CREDIT AGREEMENT.

 


(B)                                 EACH EXITING LENDER (I) REPRESENTS AND
WARRANTS THAT (A) IT IS THE LEGAL AND BENEFICIAL OWNER OF ITS ASSIGNED INTEREST,
(B) SUCH ASSIGNED INTEREST IS FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE OR OTHER
ADVERSE CLAIM, AND (C) IT HAS FULL POWER AND AUTHORITY, AND HAS TAKEN ALL ACTION
NECESSARY, TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY; (II) MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR
WITH RESPECT TO THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THE EXISTING CREDIT AGREEMENT, ANY OTHER EXISTING LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO;
(III) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR
ANY OTHER OBLIGOR OR THE PERFORMANCE OR OBSERVANCE BY THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OTHER OBLIGOR OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER
THE EXISTING CREDIT AGREEMENT OR ANY OTHER EXISTING LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO; AND (IV) DELIVERS
ANY NOTE HELD BY IT EVIDENCING THE ASSIGNED INTEREST.

 

96

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and the Company
hereby consent to such assignment.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

Address for Notice to the Loan Parties:

 

Principal Place of Business and Chief Executive Office:

 

 

 

 

 

370 17th Street, Suite 2950

 

 

Denver, Colorado 80202-1370

 

 

Attention:  Chief Financial Officer

 

 

Facsimile No.:  (303) 626-8315

 

Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

By:

 

TEXCAL ENERGY (GP) LLC,
as general partner

 

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

By:

 

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

CATCO ENERGY LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Managing Director

 

 

 

 

 

 

 

Address:

Bank of Montreal

 

 

Houston Agency

 

 

700 Louisiana Street

 

 

4400 Bank of America Center

 

 

Houston, Texas 77002

 

 

 

 

Facsimile No.:

(713) 223-4007

 

 

 

 

Attention:

Jim Ducote

 

 

 

 

with a copy to:

 

 

 

 

 

Address:

115 South LaSalle Street

 

 

17th Floor West

 

 

Chicago, Illinois 60603

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

Attention:

Angelina Monarrez

 

 

 

 

 

 

 

Applicable Lending Office

 

for Base Rate Loans and

 

LIBO Rate Loans:

 

 

 

 

Address:

115 South LaSalle Street,

 

 

17th Floor West

 

 

Chicago, Illinois 60603

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

Attention:

Angelina Monarrez

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND

 

A LENDER:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Donovan Crandall

 

Name: Donovan Crandall

 

Title: Managing Director

 

 

 

 

Address:

[711 Louisiana St. Suite 1400]

 

 

[Houston, Texas]

 

 

 

 

Facsimile No.:

[(713) 752-2425]

 

 

 

 

Attention:

[Justin Bellamy]

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND

 

A LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ Lucy Walker

 

Name: Lucy Walker

 

Title: Vice President

 

 

 

Address:

600 Travis

 

 

Houston, TX 77002

 

 

 

 

Facsimile No.:

713-221-2430

 

 

 

 

Attention:

Scott Donaldson

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-DOCUMENTATION AGENT AND
A LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Todd Coker

 

Name: Todd Coker

 

Title: Assistant Vice President

 

 

 

 

 

 

Address:

8115 Preston Road, Suite 500

 

 

Dallas, TX 75225

 

 

 

 

Facsimile No.:

(214) 414-2610

 

 

 

 

Attention:

Todd Coker

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-DOCUMENTATION AGENT AND
A LENDER:

 

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Douglas Gale

 

Name: Douglas Gale

 

Title: Vide President

 

 

 

 

 

 

Address:

500 North Akard, Suite 4200

 

 

Dallas, Texas 75201

 

 

 

 

Facsimile No.:

214-922-4209

 

 

 

 

Attention:

Melisa Owens

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:  Nupur Kumar

 

Title: Vice President

 

 

 

By:

/s/ Kevin Buddhdew

 

Name:  Kevin Buddhdew

 

Title:  Associate

 

 

 

Address:

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

 

 

Facsimile No.1:

(212) 448-3755

 

Facsimile No.2:

(212) 322-0419

 

 

 

 

Attention:

Nupur Kumar

 

 

 

 

with copy to:

 

 

 

 

 

Address:

Credit Suisse

 

 

Transaction Management Group

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

 

 

Facsimile No.:

(212) 322-0486

 

 

 

 

Attention:

Kevin Buddhdew

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

FORTIS CAPITAL CORP.

 

 

 

By:

/s/ Michaela Braun

 

Name:

Michaela Braun

 

Title:

Vice President

 

 

 

 

By:

/s/ Chad Clark

 

Name:

Chad Clark

 

Title:

Director

 

 

 

 

 

Address:

1200 Smith St., Suite 3100

 

 

Houston, Texas 77002

 

 

 

 

Facsimile No.:

(713) 659-6915

 

 

 

 

Attention:

Russell Otts

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Gregory J. Petruska

 

Name: Gregory J. Petruska

 

Title: Senior Vice President

 

 

 

 

Address:

1001 17th Street, Suite 1160

 

 

Denver, Colorado

 

 

 

 

Facsimile No.:

(720) 947-7440

 

 

 

 

Attention:

Gregory J. Petruska

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

BANK OF OKLAHOMA,

 

NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Thomas M. Foncannon

 

Name:

Thomas M. Foncannon

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

1675 Broadway, Suite 1650

 

 

Denver, CO 80202

 

 

 

 

Facsimile No.:

(303) 864-7349

 

 

 

 

Attention:

Guy C. Evangelista

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

RZB FINANCE LLC

 

 

 

 

By:

/s/ Shirley Ritch

 

Name: Shirley Ritch

 

Title: Vice President

 

 

 

 

By:

/s/ Nicolas M. Moriatis

 

Name: Nicolas M. Moriatis

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

Address:

24 Grassy Plain Street

 

 

Bethel, Connecticut 06801

 

 

 

 

Facsimile No.:

203-744-6474

 

 

 

 

Attention:

Shirley Ritch

 

Venoco Third Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

EXITING LENDER:

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

By:

/s/ Steve Shirreffs

 

Name:

Steve Shirreffs

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

EXITING LENDER:

 

 

 

ALLIED IRISH BANK

 

 

 

 

By:

/s/ Mark Connelly

 

Name:  Mark Connelly

 

Title: Senior Vice President

 

 

 

 

By:

/s/ David O’Driscoll

 

Name:  David O’Driscoll

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------